Exhibit 10.1

 

 

LEASE AGREEMENT

 

 

by and between

 

 

TCG INDUSTRIAL SHILOH LLC,

a Delaware limited liability company,

 

as Landlord

 

 

and

 

 

INOGEN, INC.,

a Delaware corporation,

 

as Tenant

 

 

 

600 Shiloh Road

Plano, Texas 75074

 

 

 

--------------------------------------------------------------------------------

 

 

Table of Contents

 

 

 

 

 

Page

 

 

 

 

 

 

 

 

 

 

Article I

 

BASIC PROVISIONS AND CERTAIN DEFINITIONS

 

1

 

 

 

 

 

Article II

 

GRANTING CLAUSE

 

4

 

 

 

 

 

Article III

 

DELIVERY OF PREMISES; RELOCATION OF PREMISES

 

4

 

 

 

 

 

Article IV

 

BASE RENT

 

5

 

 

 

 

 

Article V

 

PERMITTED USE; TENANT'S FINANCIAL STATEMENTS

 

5

 

 

 

 

 

Article VI

 

TENANT'S RESPONSIBILITY FOR TAXES, OTHER REAL ESTATE CHARGES AND INSURANCE
EXPENSES

 

6

 

 

 

 

 

Article VII

 

COMMON AREA

 

7

 

 

 

 

 

Article VIII

 

RULES AND REGULATIONS; PARKING

 

11

 

 

 

 

 

Article IX

 

PROVISIONS APPLICABLE TO ALL RENTS

 

11

 

 

 

 

 

Article X

 

USE AND CARE OF PREMISES

 

13

 

 

 

 

 

Article XI

 

MAINTENANCE AND REPAIR OF PREMISES

 

14

 

 

 

 

 

Article XII

 

ALTERATIONS

 

16

 

 

 

 

 

Article XIII

 

LANDLORD'S RIGHT OF ACCESS

 

18

 

 

 

 

 

Article XIV

 

SIGNS; EXTERIOR OF PREMISES

 

18

 

 

 

 

 

Article XV

 

UTILITIES

 

19

 

 

 

 

 

Article XVI

 

INSURANCE COVERAGES

 

20

 

 

 

 

 

Article XVII

 

WAIVER OF LIABILITY; MUTUAL WAIVER OF SUBROGATION

 

21

 

 

 

 

 

Article XVIII

 

DAMAGES BY CASUALTY

 

22

 

 

 

 

 

Article XIX

 

EMINENT DOMAIN

 

23

 

 

 

 

 

Article XX

 

ASSIGNMENT AND SUBLETTING

 

24

 

 

 

 

 

Article XXI

 

SUBORDINATION; ATTORNMENT; ESTOPPELS

 

26

 

 

 

 

 

Article XXII

 

ENVIRONMENTAL MATTERS/HAZARDOUS MATERIALS

 

27

 

 

 

 

 

Article XXIII

 

DEFAULT BY TENANT AND REMEDIES

 

30

 

 

 

 

 

Article XXIV

 

[INTENTIONALLY DELETED]

 

35

 

 

 

 

 

Article XXV

 

HOLDING OVER

 

35

 

 

 

 

 

Article XXVI

 

NOTICES

 

35

 

 

 

 

 

Article XXVII

 

SECURITY DEPOSIT

 

36

 

 

 

 

 

Article XXVIII

 

COMMISSIONS

 

36

 

 

 

 

 

Article XXIX

 

LAWS AND REGULATIONS

 

36

 

 

 

 

 

Article XXX

 

MISCELLANEOUS

 

37

 

 

 

 

 

 

List of Exhibits

 

Exhibit A (The Premises); Exhibit B (The Project); Exhibit C (Move-Out
Standards); Exhibit D (Rules and Regulations); Exhibit E (Form of Hazardous
Materials Disclosure Certificate); Exhibit F (Commencement Date Certificate);
Exhibit G (Option to Extend Addendum); Exhibit H (Improvement Addendum); Exhibit
I (Right of First Offer)

 

 

--------------------------------------------------------------------------------

 

LEASE AGREEMENT

 

Article I

BASIC PROVISIONS and certain definitions

1.1Definitions.  The following list sets out certain defined terms and certain
financial and other information pertaining to this Lease Agreement (this
"Lease"):

(a)"Landlord":  TCG Industrial Shiloh LLC, a Delaware limited liability company

(b)Landlord's notice address:

 

c/o Trident Capital Group

Attn:  Peter Walter

40 Grove Street, Suite 250

Wellesley, Massachusetts 02110

 

(c)"Tenant":  Inogen, Inc., a  Delaware corporation

(d)Tenant's notice address:  

Inogen, Inc.

326 Bollay Drive

Goleta, CA  93117

Attn: Scott Wilkinson, President & Ali Bauerlein, CFO

(e)"Guarantor":  None.

(f)"Premises":

(i)The “Initial Premises” is that portion of the Building containing
approximately 53,603 square feet of leasable area, as described or shown on
Exhibit A attached to this Lease and commonly known as 600 Shiloh Road, Plano,
Texas 75074.

(ii)The “Must Take Space” is that portion of the Building containing
approximately 100,494 square feet of leasable area, as described or shown on
Exhibit A attached to this Lease and commonly known as 600 Shiloh Road, Plano,
Texas 75074

(iii)Any statement of square footage set forth in this Lease or that may have
been used in calculating Base Rent, Tenant's Proportionate Share and/or
Operating Costs is an approximation which Landlord and Tenant agree is
reasonable, and the Base Rent and Tenant's Proportionate Share based thereon are
not subject to revision whether or not the actual square footage is more or
less.

(iv)Prior to the Must Take Date (hereinafter defined), the term “Premises”
includes only the Initial Premises. On the Must Take Date, the Premises are
automatically expanded to include the Must Take Space.

(g)"Building": 600 Shiloh Road, Plano, Texas 75074, containing approximately
154,097 square feet of leasable area.

(h)"Project": Landlord's property located in the City of Plano, County of
Collin, State of Texas, consisting of approximately 321,238 square feet of
leasable area, which property is described or shown on Exhibit B attached to
this Lease.  With regard to Exhibit B, the parties agree that Exhibit B is
attached solely for the purpose of locating the Building and the Premises within
the Project and that no representation, warranty, or covenant is to be implied
by any other information shown on Exhibit B (i.e., any indication as to existing
or future buildings, access, tenants or prospective tenants, etc., is subject to
change at any time).

(i)"Tenant's Proportionate Share":  Tenant's Proportionate Share of the Project
shall be a fraction, the numerator of which is the total floor area (all of
which is deemed "leasable") in the Premises and the denominator of which is the
total leasable floor area of all buildings in the Project at the time when the
respective charge was incurred.  Tenant's Proportionate Share of the Building
shall be a fraction with the same said numerator, but the denominator of which
shall be the total leasable floor area of the Building at the time when the
respective charge was incurred.  As of the date of this Lease: (a) the total
floor area of the Premises shall be as provided for in

1

--------------------------------------------------------------------------------

 

Section 1.1(e); (b) the total leasable floor area of all buildings in the
Project shall be as provided for in Section 1.1(g); (c) prior to the Must Take
Date, the Tenant's Proportionate Share of the Project shall be 16.69%, and,
following the Must Take Date, the Tenant’s Proportionate Share of the Project
shall be 47.97%, subject to adjustment as provided below, and (d) prior to the
Must Take Date, the Tenant's Proportionate Share of the Building shall be
34.79%, and, following the Must Take Date, the Tenant’s Proportionate Share of
the Building shall be 100.00%, subject to adjustment as provided below.  At such
time, if ever, any space is added to or subtracted from the Premises and/or the
Building or any of the buildings in the Project, or if buildings are added to or
removed from the Project, the Tenant's Proportionate Share shall be adjusted
accordingly.  Landlord's system for measurement of total leasable floor area
shall be as determined by Landlord.  

(j)"Permitted Use":  as defined in Section 5.1 of this Lease.

(k)"Lease Term":  Commencing on the 120th day following Landlord’s delivery of
possession of the Initial Premises to Tenant (the “Commencement Date”) and
continuing until 5:00 p.m. on the last day of the 132nd full calendar month
following the Commencement Date (the "Expiration Date").  At the request of
Landlord, Tenant shall execute and deliver to Landlord on or after the
Commencement Date a completed certificate in substantially the form attached
hereto as Exhibit F (the "Commencement Date Certificate").  If the Commencement
Date does not occur on the first day of a calendar month, then for purposes of
Rent payments, "month 1" shall commence on the Commencement Date and shall end
at the conclusion of the last calendar day of the following calendar month (for
example, if the Commencement Date is February 10th, then "month 1" in the Rent
chart would begin on February 10th and would end upon the conclusion of business
on March 31st) and, in such event the  Rent for "month 1" shall be pro-rated
based on the actual number of days in such "month 1"; the balance of any Base
Rent abatement (or free rent) for "month 1", if any, shall be credited to the
first calendar month in which Tenant is actually required to pay Base Rent (for
example, if Tenant is entitled to five (5) months of Base Rent abatement and the
Commencement Date occurs on February 10th, then a Base Rent abatement equal to
nine (9) days shall be credited for the month of July).  The “Must Take Date” is
January 1, 2021; provided, Tenant may elect to occupy the Must Take Space any
time on or after July 1, 2020 by providing Landlord at least ninety (90) days
prior written notice, and the date that is thirty (30) days following the date
set forth in such notice shall be the Must Take Date.

(l) "Option Period":  Landlord hereby grants to Tenant two (2) options to extend
the term of this Lease for five (5) years each, each commencing when the prior
term expires, as more particularly set forth in and in accordance with the terms
of Exhibit G attached hereto.

(m)"Base Rent":  Base Rent shall be the sum of the amounts set forth below and
shall be paid as follows during the respective months of the Lease Term:

Initial Premises:

 

Months of Lease Term

Base Rent/Month

1 – 12

$39,085.52*

13 – 18

$40,062.66

19 – 30

$41,064.23

31 – 42

$42,090.83

43 – 54

$43,143.10

55 – 66

$44,221.68

67 – 78

$45,327.22

79 – 90

$46,460.40

91 – 102

$47,621.91

103 – 114

$48,821.46

115 – 126

$50,032.77

127 – 132

$51,283.59

 

*Base Rent for the Initial Premises for the period commencing on the
Commencement Date and ending six (6) months thereafter will be conditionally
abated in accordance with Section 30.16.

2

--------------------------------------------------------------------------------

 

Must Take Space:

 

Months of Lease Term

Base Rent/Month

1 – 12

N/A+

Must Take Date – 18

$75,108.80+**

19 – 30

$76,986.52

31 – 42

$78,911.18

43 – 54

$80,883.96

55 – 66

$82,906.06

67 – 78

$84,978.71

79 – 90

$87,103.18

91 – 102

$89,280.76

103 – 114

$91,512.78

115 – 126

$93,800.60

127 – 132

$96,145.61

 

+Base Rent for the Must Take Space shall commence on the Must Take Date (subject
to adjustment as provided in Section 1.1(k)).

**Base Rent for the Must Take Space for the period commencing on the Must Take
Date and ending six (6) months thereafter will be conditionally abated in
accordance with Section 30.16.

 

(n)Estimated Monthly Payment.  The following table is provided as an estimate of
Tenant's initial monthly payment broken down into its components and this table
does not reflect any taxes, if applicable, that apply to such payments.  Tenant
acknowledges that the estimates contained in this table do not supersede the
specific provisions contained elsewhere in this Lease and may be adjusted
annually or more often by Landlord as provided for in Article IX below.

 

Base Rent

$39,085.52

Estimate for Initial Operating Costs
(Section 7.4)

$2,054.78

Estimate for Initial Real Estate Charges
(Article VI)

$6,923.72

Estimate for Initial Insurance Expenses
(Article VI)

$402.02

ESTIMATED TOTAL INITIAL MONTHLY PAYMENT

$48,466.04

(o)"Prepaid Rent":  $48,466.04, being the Base Rent plus an estimate of Tenant's
obligations for Operating Costs, Real Estate Charges and Insurance Expenses for
the first full month of the Lease Term plus a prorated amount for any partial
month between the Commencement Date and the first day of such first full month,
if the Commencement Date is not the first day of a calendar month, such Prepaid
Rent being due and payable not later than five (5) business days following
mutual execution and delivery of this Lease.  

(p)"Security Deposit":  $170,800.35, such Security Deposit being due and payable
within five (5) business days of mutual  execution and delivery of this Lease
and being subject to the applicable provisions of Section 23.8 and Article XXVII
of this Lease.  

(q)"Rent":  as defined in Section 9.1 of this Lease.

1.2Address for Rent Payments All amounts payable by Tenant to Landlord shall,
until further notice from Landlord, be paid to Landlord pursuant to the
following instructions:    

3

--------------------------------------------------------------------------------

 

If by ACH or Wire Transfer:

 

Account Name:

Financial Institution:

ACH Routing Number:

Wire Routing Number:

Account Number:

 

Article II

GRANTING CLAUSE

2.1Grant and Acceptance.  Landlord leases the Premises to Tenant and Tenant
accepts the Premises from Landlord for the Lease Term, upon and subject to the
terms and conditions set forth in this Lease.

Article III

DELIVERY OF PREMISES; RELOCATION OF PREMISES

3.1Acceptance of Premises.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS
LEASE, THE PREMISES ARE LEASED "AS IS", WITH TENANT ACCEPTING ALL DEFECTS, IF
ANY; AND LANDLORD MAKES NO WARRANTY OF ANY KIND, EXPRESS OR IMPLIED, WITH
RESPECT TO THE PREMISES (WITHOUT LIMITATION, LANDLORD MAKES NO WARRANTY AS TO
THE HABITABILITY, FITNESS OR SUITABILITY OF THE PREMISES FOR A PARTICULAR
PURPOSE, NOR AS TO COMPLIANCE WITH ANY LAWS, RULES OR REGULATIONS, NOR AS TO THE
ABSENCE OF ANY TOXIC OR OTHERWISE HAZARDOUS SUBSTANCES). Notwithstanding any
provision of this Lease to the contrary, Landlord represents and warrants that
Landlord is the fee title owner of the Premises and has the right to lease the
Premises on the terms and conditions set forth in this Lease.  This Section 3.1
is subject to any contrary requirements under applicable law; however, in this
regard, Tenant acknowledges that it has been given the opportunity to inspect
the Premises and to have qualified experts inspect the Premises prior to the
execution of this Lease.  Notwithstanding the foregoing, Landlord warrants (but
does not represent) that as of the Commencement Date (i) the electrical,
mechanical, plumbing, and HVAC systems serving the Premises as of the date of
this Lease shall be in good operating condition and repair, other than to the
extent of any damage or failure caused by Tenant or Tenant Parties or any
portion thereof affected by the Initial Alterations; however, if any portion of
the HVAC system must be replaced pursuant to the foregoing, the provisions of
Section 11.2 shall apply; and (ii) the Premises, Building and Common Areas are
in compliance with applicable laws, including without limitation The Americans
with Disabilities Act of 1990, 42 U.S.C. Section 12101 et seq., and the
regulations issued pursuant thereto, subject to the provisions of Section
10.5(b).

3.2Delay in Delivery.  If this Lease is executed before the Initial Premises or
the Must Take Space become vacant, or if any present tenant or occupant of the
Initial Premises or Must Take Space holds over, and Landlord has not provided
possession of the Initial Premises prior to October 1, 2019, Landlord shall not
be deemed to be in default under this Lease; and in such event, Tenant agrees to
accept possession of the Initial Premises or the Must Take Space (as applicable)
at such time as Landlord is able to turn over possession of the same to
Tenant.  Notwithstanding the foregoing provisions of this Section 3.2, if the
delivery of possession  does not occur on or before October 1, 2019 for any
reason other than force majeure or the act or omission of any Tenant Party, then
Tenant may offset from its Base Rent obligations first accruing following the
Commencement Date, an amount equal to $13,000 per month.

3.3Early Possession. If available, Tenant may occupy the Initial Premises as of
September 1, 2019 (the "Early Possession Date"), even though the Early
Possession Date is prior to the Commencement Date of the Lease, for the purpose
of constructing the Initial Alterations (as defined in Exhibit H) and installing
Tenant’s furniture, fixtures, equipment, and voice and data cabling ("Early
Possession").  The obligation to pay Base Rent and Tenant’s Proportionate Share
of Shared Expenses shall be abated for the period from the Early Possession Date
to the Commencement Date.  All other terms of this Lease, however, including,
but not limited to, the obligation to carry the insurance required by this
Lease, shall be in effect during the Early Possession period.  Such Early
Possession shall not change the Expiration Date of the Lease Term.  

4

--------------------------------------------------------------------------------

 

Article IV

BASE RENT

4.1Base Rent.  Tenant shall pay to Landlord Base Rent in monthly installments in
the amount(s) specified in Section 1.1(l) of this Lease.  The first such monthly
installment shall be due and payable not later than five (5) business days after
the date of mutual execution and delivery of this Lease (as stated in
Section 1.1(o) of this Lease), and subsequent installments shall be due and
payable on or before the first day of each calendar month during the Lease
Term.  

Article V

PERMITTED USE; TENANT'S FINANCIAL STATEMENTS

5.1Permitted Use of Premises.  The Premises shall be used only for general
office, customer contact center and warehousing, including research and
development and light assembly, and any legal use incidental thereto.  Tenant's
use of the Premises is further subject to Article X of this Lease and to all
other provisions hereof.  Notwithstanding anything to the contrary in this
Lease, in no event shall any portion of the Premises be used for any marijuana
or marijuana related business (including, but not limited to, the cultivation,
manufacture, processing, storage or sale of cannabis or cannabis-related
products).  Tenant acknowledges that the specification of a "permitted use"
means only that Landlord has no objection to the specified use and does not
include any representation or warranty by Landlord as to whether or not such
specified use complies with applicable laws and/or requires special governmental
permits.  In this regard, Tenant acknowledges that Section 1.1(j) of this Lease
is subject to Sections 3.1 and 10.5 of this Lease.

5.2Tenant Financial Statements.  Tenant shall, within ten (10) days after a
request from Landlord, deliver to Landlord such financial statements of Tenant
as are reasonably required by Landlord, including, but not limited to, financial
statements for the past three years, but not more frequently than once per lease
year (except in connection with a direct or indirect proposed sale of the
Premises or financing or refinancing with respect to the Premises, in which case
such limitation shall not apply).  Tenant represents and warrants to Landlord
that all such financial statements provided in connection with this Lease
including, without limitation, any that have been provided prior to the date of
this Lease, are true, complete and correct as of the date thereof.  Tenant
further agrees to cooperate with any request by Landlord for Tenant's written
permission or other cooperation in connection with Landlord's obtaining a credit
report or similar information regarding Tenant from third-party
sources.  Landlord anticipates that its request for the additional information
prescribed in this Section 5.2 will be limited either to a potential sale or
financing of the Building or of all or a portion of the Project or to Landlord's
concern as to the continuing financial ability of Tenant to perform its
obligations under this Lease.  Tenant acknowledges and agrees that any financial
statements submitted by Tenant to Landlord at any time in connection with this
Lease are being relied upon by Landlord in entering into this Lease and
extending any credit to Tenant and, to the extent that such financial
statements, or any financial statements provided by Tenant to landlord
subsequent to the execution of this Lease, are materially false or incorrect, it
shall be deemed a Tenant default, and Landlord, upon or after discovery of such,
may terminate this Lease or pursue any other applicable default remedies set
forth in this Lease.  Further, Landlord specifically reserves all rights it may
have to object to a discharge or reorganization by Tenant in any bankruptcy
proceeding filed by or against Tenant based upon such materially false or
incorrect financial statements.  Notwithstanding the forgoing, this Section 5.2
will apply if, and only if, Tenant ceases to be a publicly traded corporation.

5.3Confidentiality.  Landlord shall use good faith efforts to keep confidential
all non‑public financial statements supplied by Tenant; provided, however, that
Landlord has the right to reveal such information to mortgagees, prospective
purchasers and prospective mortgagees (and their respective agents) and to
Landlord's managers, officers, personnel, affiliates, partners, directors,
advisors, accountants, attorneys, members, and consultants, Landlord’s
successors and assigns, and as may be required by law, including, without
limitation, securities regulations, or by legal process; and, provided further,
that Landlord and Landlord's affiliates have the right to include, disclose, or
otherwise publicize Tenant's name as one of Landlord's or Landlord's affiliates'
tenants in any of Landlord's marketing materials, press releases, presentations,
or other disclosures.  The following materials and information are not
considered "non‑public financial statements" for purposes of this Lease and will
not be subject to the restrictions  set for in the preceding
sentence:  (i) information which is or becomes generally available to the public
other than as a result of a wrongful disclosure by Landlord; (ii) information
which reasonably can be demonstrated to be known to Landlord prior to its
disclosure by Tenant hereunder; (iii) information which becomes available to
Landlord on a non-confidential basis from sources other than Tenant; and
(iv) information which Landlord may be compelled to disclose by court order or
applicable law.  

5

--------------------------------------------------------------------------------

 

Article VI

TENANT'S RESPONSIBILITY FOR TAXES,
OTHER REAL ESTATE CHARGES AND INSURANCE EXPENSES

6.1Personal Property.  Tenant shall be liable for all taxes and assessments of
any kind or nature levied against personal property and trade fixtures placed by
Tenant in the Premises.  If any such taxes are levied against Landlord or
Landlord's property and if Landlord elects to pay the same or if the assessed
value of Landlord's property is increased by inclusion of personal property and
trade fixtures placed by Tenant in the Premises and Landlord elects to pay the
taxes based on such increase, Tenant shall pay to Landlord upon demand that part
of such taxes for which Tenant is liable under this Section 6.1.

6.2Real Estate Charges and Insurance Expenses.  Tenant shall also be liable for
Tenant's Proportionate Share of all Real Estate Charges (as defined below) and
Insurance Expenses (as defined below) related to the Project or Landlord's
ownership of the Project.  All payments for which Tenant is liable pursuant to
this Article VI shall be considered for all purposes to be Additional Rent (as
defined in Section 9.1 below) under this Lease and shall be payable as provided
for under Article IX.  "Real Estate Charges" shall include ad valorem taxes,
general and special assessments, improvement bond or bonds, levy or tax, parking
surcharges, any tax or excise on rents, any franchise or gross margins or
receipt tax, any tax or charge for governmental services (such as street
maintenance or fire protection), any tax, exaction or other charge imposed in
connection with the ownership, operation, leasing or use of the Project, any tax
or charge which replaces or is in addition to any of such above-described Real
Estate Charges, any tax or charge which is implemented after the date of this
Lease and is reasonably determined by Landlord to have been assessed in lieu of
the whole or part of any of such above-described Real Estate Charges, and any
fees paid by Landlord to consultants, attorneys and other professionals who
monitor, negotiate and/or contest any or all above-described Real Estate
Charges; provided, however, that Real Estate Charges shall not be deemed to
include any capital stock, estate, inheritance or general income tax or any
CPACE assessments (Commercial Property Assessed Clean Energy).  Real Estate
Charges shall expressly include (a) the franchise tax set forth in V.T.C.A. Tax
Code Section 171.0001 et seq., as the same may be amended or recodified from
time to time, and (b) any new taxes levied against Landlord and/or the Project
in lieu of or in substitution of any ad valorem taxes on the Project or
otherwise as a result of property tax reform in the State of Texas.  "Insurance
Expenses" shall include all premiums, deductibles and other expenses incurred by
Landlord for liability (including umbrella) insurance, property insurance and
business interruption insurance (including, without limitation and to the extent
deemed appropriate by Landlord, environmental coverage, pollution coverage, mold
coverage, terrorism coverage and whatever other special coverages and/or
endorsements that Landlord, in Landlord's reasonable discretion, may from time
to time consider appropriate in connection with Landlord's ownership, management
or operation of the Project).  Landlord shall have the right to reasonably
reduce or terminate any such insurance or coverage at any time, provided that
Landlord shall maintain commercially reasonably insurance consistent with best
practices.

6.3Separate Assessments.  Landlord may, if Landlord deems it appropriate to do
so, attempt to obtain separate assessments for Tenant's obligations pursuant to
Section 6.1 and, with respect to Section 6.2, for such of the Real Estate
Charges as are readily susceptible of separate assessment; and if Landlord does
attempt to so obtain separate assessments, Tenant shall cooperate with
Landlord's efforts.  To the extent of a separate assessment, Tenant agrees to
pay such assessment before it becomes delinquent and to keep the Premises free
and clear from any liens or attachments; moreover, as to all periods of time
during the Lease Term, this covenant of Tenant shall survive the termination of
this Lease.

6.4Right to Contest.  Tenant agrees that, as between Tenant and Landlord,
Landlord has the sole and absolute right to contest taxes levied against the
Premises and the Project (other than taxes levied directly against Tenant's
personal property within the Premises).  Accordingly, Tenant, to the maximum
extent permitted by law, irrevocably waives any and all rights that Tenant may
have to receive from Landlord a copy of notices received by Landlord regarding
the appraisal or reappraisal, for tax purposes, of all or any portion of the
Premises or the Project.  Additionally, Tenant, to the maximum extent permitted
by law, hereby assigns to Landlord any and all rights of Tenant to protest or
appeal any governmental appraisal or reappraisal of the value of all or any
portion of the Premises or the Project.  To the maximum extent permitted by law,
Tenant agrees that it will not protest or appeal any such appraisal or
reappraisal before a governmental taxing authority without the express written
authorization of Landlord.  TENANT HEREBY WAIVES ALL RIGHTS TO PROTEST THE
APPRAISED VALUE OF THE PROJECT OR TO APPEAL THE SAME AND ALL RIGHTS TO RECEIVE
NOTICES OF REAPPRAISALS AS SET FORTH IN SECTIONS 41.413 AND 42.015 OF THE TEXAS
TAX CODE.

6

--------------------------------------------------------------------------------

 

6.5Adjustment of Prorated Amounts.  At such time as Landlord has reason to
believe that at some time within the immediately succeeding twelve (12) month
period Tenant will owe Landlord any amounts pursuant to one or more of the
preceding sections of this Article VI, Landlord may direct that Tenant prepay
monthly a pro rata portion of the prospective future payment as provided for in
Article IX which amount may be adjusted by Landlord from time to time.  In the
event Landlord determines that the total of the monthly payments pursuant to
this Section 6.5 for any appropriate period is not equal to the total of
payments required from Tenant for either Real Estate Charges or Insurance
Expenses, or both, pursuant to previous sections in this Article VI, then Tenant
shall pay to Landlord any deficiency or Landlord shall refund, credit to Tenant
or offset against the next due and owing payments from Tenant any overpayment,
as the case may be, as provided for in Article IX.  Real Estate Charges for tax
years commencing prior to or extending beyond the Lease Term shall be prorated
to coincide with the corresponding Commencement Date or expiration date of this
Lease.  If the Building is not separately assessed, Real Estate Charges
allocated to the Building shall be an equitable proportion of the Real Estate
Charges for all of the land and improvements included within the tax parcel
assessed.

Article VII

COMMON AREA

7.1Definition.  The term "Common Area" is defined for all purposes of this Lease
as that part of the Project intended for the common use of all tenants and their
employees and other invitees, including among other facilities (as such may be
applicable to the Project), parking areas, private streets and alleys,
landscaping, curbs, sidewalks, lighting facilities and the like, as they may
exist from time to time, but excluding (i) space in buildings (now or hereafter
existing) designated for rental for commercial purposes, as the same may exist
from time to time, (ii) streets and alleys maintained by a public authority,
(iii) areas within the Project which may from time to time not be owned by
Landlord (unless subject to a cross-access agreement benefiting the area which
includes the Premises), and (iv) areas leased to any other tenant or otherwise
restricted by Landlord.  In addition, although the roof(s) of the building(s) in
the Project are not literally part of the Common Area, they will be deemed to be
so included solely for purposes of (A) Landlord's ability to prescribe rules and
regulations regarding same, and (B) Tenant's obligations to pay Operating Costs
with respect thereto.  Landlord reserves the right to change from time to time
the dimensions, size and location of the Common Area, as well as the dimensions,
identities, locations, number, size and types of any buildings, signs or other
improvements in the Project, including, without limitation, driveways,
entrances, parking spaces, parking areas, loading areas, ingress, egress,
direction of traffic, walkways and landscape areas; provided, however, that no
such changes will materially and adversely impair the access to the Premises or
the number of parking spaces serving the Building.  For example, and without
limiting the generality of the immediately preceding sentence, Landlord may from
time to time substitute for any parking area other areas reasonably accessible
to the tenants of the Project.  Landlord retains the right to construct
additional buildings and other improvements within the Common Area, provided
that such additions and/or improvements do not materially interfere with or
diminish Tenant’s rights under this Lease.

7.2Use of Common Area.  Tenant and its employees and invitees, and when duly
authorized pursuant to the provisions of this Lease, its subtenants and
licensees, shall have the nonexclusive right to use the Common Area (expressly
excluding roofs of buildings in the Project) as constituted from time to time,
such use to be in common with Landlord, other tenants in the Project and other
persons permitted by Landlord to use the same, and subject to such reasonable
rules and regulations governing use as Landlord may from time to time
prescribe.  For example, and without limiting the generality of Landlord's
ability to establish rules and regulations governing all aspects of the Common
Area, Tenant agrees as follows:

(a)If Landlord designates specific parking areas for Tenant and Tenant's
employees, then Tenant shall comply with Landlord's designation and shall
institute procedures to ensure that its employees also comply.  In the event
Tenant or its employees fail to park their cars in designated parking areas as
aforesaid, after written notice to Tenant and an opportunity to cure, then
Landlord at its option may charge Tenant Fifty Dollars ($50.00) per day per car
parked in any area other than those designated, as and for liquidated damages,
and Tenant shall pay such charges in accordance with Additional Rent pursuant to
Section 9.2 of this Lease.  Tenant also authorizes Landlord to cause any car
which is not parked in the designated parking areas to be towed from the
Project.

(b)Tenant shall not take any action which would unreasonably interfere with the
rights of other Project tenants or their invitees  to use the Common Area.

7

--------------------------------------------------------------------------------

 

(c)Landlord may temporarily close any part of the Common Area for such periods
of time as may be necessary to make repairs or alterations or during
construction or to prevent the public from obtaining prescriptive rights;
provided, Landlord will use commercially reasonable efforts to minimize
interference with Tenant’s use of or access to the Premises in connection with
the exercise of such rights.

(d)Subject to Tenant’s rights as set forth in Section 7.2(e) below, the use of
the roof of the Building  is hereby reserved to Landlord for any and all
purposes and in all respects in its reasonable discretion.  Subject to Tenant’s
rights as set forth in Section 7.2(e) below, Landlord shall have the right to
use, possess, lease, convey interests in, alter, construct on, or otherwise
manage the roof in its reasonable discretion, provided the same does not
materially or  unreasonably interfere with Tenant's use of the Premises for the
Permitted Use or Tenant’s parking rights.  Furthermore, Landlord shall have the
exclusive rights to use, possess, lease, convey interests in, alter, transfer,
construct on, or otherwise manage the portions of the Project other than the
Premises and the parking areas provided the same does not materially and
unreasonably interfere with Tenant's use of the Premises for the Permitted Use
or Tenant’s parking rights.  Without limitation of the foregoing, Landlord shall
have the right to enter into one or more antenna, tower, communication, solar
panel or similar leases or licenses with one or more third parties pursuant to
which Landlord shall lease or license space on the roof of the Building or other
portions of the Project other than the Premises and the parking areas for
antenna, tower, communication, solar panel or other rights and uses (each an
“Ancillary Lease”).  Tenant agrees that (i) any tenant or licensee under any
Ancillary Lease and their respective agents, employees, contractors,
representatives and invitees shall have the right to (a) access the areas on and
about the Project (other than the Premises), including, without limitation, the
parking areas, on a temporary basis for purposes of performing any
installations, maintenance, repairs and replacements of any improvements,
provided such access does not materially or  unreasonably interfere with
Tenant's use of the Premises for the Permitted Use or Tenant’s parking rights,
(b) access and enter upon the roof of the Building and other areas of the
Project other than the Premises and the parking areas of the Project and (c)
perform any and all installation, maintenance, repair or replacement of any
antennae, towers, panels, communication installations and related fixtures or
appurtenances (collectively, the “Ancillary Rights”) and (ii) Landlord shall be
permitted to enter into any and all agreements (including, without limitation,
easement agreements) with respect to the Project as Landlord deems necessary or
advisable in connection with any Ancillary Lease and the Ancillary Rights.  In
no event shall Tenant or any of its employees, affiliates agents, subtenants,
concessionaires, contractors, consultants, visitors or invitees of any kind,
access or go upon the roof of the Building or cause or permit any penetration of
such roof without the express prior written consent of Landlord which consent
shall not be unreasonably conditioned, delayed or withheld, and subject to a
license agreement in form satisfactory to Landlord, each in Landlord's
reasonable discretion.   If Tenant demonstrates to Landlord's satisfaction (in
Landlord's reasonable discretion) both an actual need to use the roof and
adequate procedures and safeguards to assure that no damage is done to the
roof(s) (such as proper reattachment and sealing in connection with HVAC repair
or replacement), all roof warranties are preserved in full, and also agrees to
execute a license agreement in form satisfactory to Landlord (in Landlord's sole
and absolute discretion), then Landlord may grant Tenant access to the roof(s)
solely for such purpose, all in Landlord's sole and absolute discretion.

(e)Provided that Tenant complies with the terms of this Section 7.2(e), Tenant
may, at its risk and expense, install a satellite dish and related wiring
(collectively, the "Satellite Dish") on the roof of the Building at a location
approved by Landlord, which shall not be unreasonably withheld, conditioned or
delayed.  Before installing the Satellite Dish, Tenant shall submit to Landlord
for its reasonable approval plans and specifications which (1) specify in detail
the design, location, size, and frequency of the Satellite Dish and (2) are
sufficiently detailed to allow for the installation of the Satellite Dish in a
good and workmanlike manner and in accordance with all laws.  If Landlord
approves of such plans, Tenant shall install (in a good and workmanlike manner),
maintain and use the Satellite Dish in accordance with all laws and shall obtain
all permits required for the installation and operation thereof; copies of all
such permits must be submitted to Landlord before Tenant begins to install the
Satellite Dish. Tenant shall thereafter maintain all permits necessary for the
maintenance and operation of the Satellite Dish while it is on the Building and
operate and maintain the Satellite Dish in such a manner so as not to
unreasonably interfere with any other satellite, antennae, or other transmission
facility on the Building's roof. Landlord may require that Tenant screen the
Satellite Dish with a parapet wall or other screening device acceptable to
Landlord.  Tenant shall maintain the Satellite Dish and the screening therefor
in good repair and condition.  Tenant may only use the Satellite Dish in
connection with Tenant's business.  Tenant shall not allow any third party
(other than a Permitted Transferee or approved assignee or subtenant of the
Premises) to use such equipment, whether by sublease, license, occupancy
agreement or otherwise.  Tenant shall, at its risk and expense, remove the
Satellite Dish, within five days after the occurrence of any of the following
events: (A) the termination of Tenant's right to possess the Premises; (B) the

8

--------------------------------------------------------------------------------

 

termination of the Lease; (C) the expiration of the Lease Term; or (D) Tenant's
vacating the Premises. If Tenant fails to do so, Landlord may remove the
Satellite Dish and store or dispose of it in any manner Landlord deems
appropriate without liability to Tenant; Tenant shall reimburse Landlord for all
costs incurred by Landlord in connection therewith within ten days after
Landlord's request therefor.  Tenant shall repair any damage to the Building
caused by or relating to the Satellite Dish, including that which is caused by
its installation, maintenance, use, or removal. All work relating to the
Satellite Dish shall, at Tenant's expense, be coordinated with Landlord's
roofing contractor so as not to affect any warranty for the Building's roof.

7.3Maintenance of Common Area.  Landlord shall be responsible for the operation,
management and maintenance of the Common Area, the manner of maintenance and the
expenditures therefore (which shall be included in Operating Costs) to be in the
reasonable discretion of Landlord, but to be generally in keeping with similar
first- class flex /research and development properties within the same
geographical area as the Project.  Without limiting the generality of the
immediately preceding sentence, Tenant acknowledges that LANDLORD MAKES NO
REPRESENTATION, COVENANT OR WARRANTY REGARDING WHETHER OR NOT LANDLORD WILL
PROVIDE SECURITY SERVICES, OR IF SO, WHAT FORM OF SECURITY SERVICES WILL BE
PROVIDED.

7.4Operating Costs; Tenant's Payment of Operating Costs.

(a)In addition to the Rent and other charges prescribed in this Lease, Tenant
shall pay to Landlord, as Additional Rent required pursuant to this Lease,
Tenant's Proportionate Share of the actual cost of Landlord's management,
operation and maintenance of the Common Area, as well as other shared costs of
any kind which may be incurred by Landlord in its discretion in connection with
the operation, cleaning, security, maintenance, ownership, management, and
repair  of the Building and the Project (collectively, the "Operating Costs"),
all calculations, determinations, allocations, and decisions shall be made in
accordance with GAAP, consistently applied, including, without limitation, all
costs of the following:  lighting, painting, cleaning, policing, inspecting, and
repairing Common Area elements; trash removal (except as paid directly by Tenant
or otherwise administered pursuant to Section 10.4 of this Lease); insect and
pest treatments and eradication (whether in the Common Area or for the Building
or the Project); security (if and to the extent Landlord elects to provide
security); roof repairs and maintenance; environmental protection improvements
or devices and health and safety improvements and devices which may be required
by applicable laws enacted or first enforced after the Commencement Date
(including the maintenance, and repair  of same); environmental monitoring
programs and devices; wages and salaries of all employees, agents, consultants
and others engaged in operation, cleaning maintenance, repair, replacement and
security of the Project but not above the title of Project manager; charges and
assessments paid by Landlord pursuant to any owner's association, reciprocal
easement, covenants or comparable document affecting the Building or the
Project; any fees which Landlord pays for the management or asset management of
the Project (not to exceed three percent (3%) of the Base Rent); utilities; snow
and ice removal; the foregoing notwithstanding, monthly amortization of only
those capital expenses or capital improvements made (i) to effect a net
reduction or prevent a net increase in Operating Costs after considering the
cost of any such amortization or (ii) to comply with laws promulgated or made
applicable to the Project following the date of this Lease (such amortization to
be calculated over the useful life of such improvement (as determined by
Landlord in accordance with generally accepted accounting principles,
consistently applied (“GAAP”)) at a rate of interest actual or imputed, at
Landlord’s option, that Landlord would reasonably be required to pay to finance
the cost of the item, applied on the unamortized balance (the “Permitted Capital
Costs”); the cost of resurfacing and restriping parking areas and roadways; any
other item stated in this Lease to be an Operating Cost, and the cost of any
insurance for which Landlord is not reimbursed pursuant to Section 6.2.  In
addition, although the roof(s), canopies, sewer and water lines servicing the
Project, fire-protection systems and devices, if any (such as sprinkler systems,
if any), foundations and exterior surfaces of the building(s) in the Project are
not literally part of the Common Area, Landlord and Tenant agree that all
non-capital costs (other than Permitted Capital Costs) incurred by Landlord with
respect to all Building sewer (including septic systems, if applicable) and
water lines and other equipment (including maintenance, and repair  of same),
fire-protection equipment and devices (including maintenance, and repair  of
same), exterior painting and for roof and canopy maintenance, repair and
replacement shall be included as Operating Costs pursuant to this Section 7.4,
to the extent not specifically allocated to Tenant under this Lease nor to
another tenant pursuant to its lease.  The charges contemplated in this Section
7.4, however, shall not include any expenses paid or reimbursed by Tenant
pursuant to Article VI of this Lease.  Operating Costs shall expressly exclude:
(i) costs of alterations of tenant spaces (including all tenant improvements to
such spaces); (ii) costs of capital improvements, capital repairs or capital
replacements except for Permitted Capital Costs; (iii) depreciation, interest
and principal payments on mortgages, and other debt costs, if any; (iv) real
estate brokers'

9

--------------------------------------------------------------------------------

 

leasing commissions or compensation and advertising and other broker marketing
expenses; (v) costs of other services or work performed for the singular benefit
of another tenant or occupant (other than for Common Area); (vi) legal, space
planning, construction, and other expenses incurred in procuring tenants for the
Building or renewing or amending leases with existing tenants or occupants of
the Building (other than Tenant); (vii) costs of advertising and public
relations and promotional costs and attorneys' fees associated with the leasing
of the Building; (viii) any expense for which Landlord actually receives
reimbursement from insurance, condemnation awards, other tenants, (other than
through the payment of additional rent under such tenants' leases) or any other
source; (ix) costs incurred in connection with the sale, financing, refinancing,
mortgaging, or other change of ownership of the Building; (x) Real Estate
Charges or Insurance Expenses, which are passed through to Tenant separately;
(xi) costs, fines, interest, penalties, legal fees or costs of litigation
incurred due to the late payments of utility bills and other costs incurred by
Landlord's failure to make such payments when due unless caused by Tenant's
failure to pay on time; (xii) any attorneys' fees incurred by Landlord in
connection with any lease or proposed lease at the Project; (xiii) reserves of
any kind; (xiv) costs arising from Landlord's charitable or political
contributions; (xv) wages, salaries, benefits, or other costs of employees above
the grade of building manager; and (xvi) any costs necessitated by or resulting
from the gross negligence or willful misconduct of Landlord, or its agents,
contractors, or employees.

(b)Tenant shall make payment to Landlord for Tenant's Proportionate Share of
Operating Costs based upon the estimated annual cost of Operating Costs, payable
in advance at the same time each month as Base Rent is payable, but subject to
adjustment after the end of the year on the basis of the actual costs for such
year as provided for under Article IX.  With regard to the charges contemplated
in this Section 7.4, Tenant further agrees that unless within two (2) years
after Landlord's delivery to Tenant of the annual statement related to any such
charges (“Reconciliation Statement”), Tenant delivers to Landlord a written
assertion of one or more specific errors or a written request for further detail
regarding a specific charge, then the assessment and/or statement shall be
deemed correct in all respects.  In addition, Tenant further agrees that if it
so asserts error or requests further information within such  period, Tenant
will nevertheless pay all amounts charged by Landlord pending a resolution
thereof.

 

(c)Tenant shall have the right within two (2) years following its receipt of the
Reconciliation Statement of the actual amount of Operating Costs for the prior
calendar year to provide Landlord with written notice ("Tenant’s Notice") that
Tenant desires to audit such of Landlord's books of account and records as
pertain to and contain information concerning Operating Costs for the applicable
calendar year in order to verify the accuracy of the amounts thereof.  Tenant
shall have the right to inspect within Dallas County, at reasonable times and in
a reasonable manner consistent with standard auditing guidelines, during the 90
day period following Tenant’s receipt of requested information, which request
shall be within 30 days following Landlord’s receipt of the Tenant’s Notice, to
audit such books of account and records.  Tenant agrees that any information
obtained during an inspection by Tenant of Landlord's books of account and
records shall be kept in confidence by Tenant and its agents and employees and
shall not be disclosed to any other parties, except to Tenant's attorneys,
accountants and other consultants or as may be required during litigation. Any
parties retained by Tenant to inspect Landlord's books of account and records
shall (i) be a CPA, (ii) be a nationally, regionally or locally recognized
accounting or operating expense audit firm and have experience with auditing
operating expenses or common area maintenance expenses for industrial properties
and (iii) such accounting or audit firm may be compensated on a contingency fee
or commission basis.  If Tenant does not timely provide Landlord with Tenant’s
Notice, or if Tenant timely provides Tenant’s Notice and thereafter Tenant does
not dispute any item or items included in the determination of the Operating
Costs for a particular calendar year by delivering a written notice to Landlord
generally describing in reasonable detail the basis of such dispute within 90
days after Tenant’s receipt of all requested relevant information, Tenant shall
be deemed to have approved such statement.  If Landlord and Tenant determine
that Operating Costs for the year in question were less than stated by more than
five percent (5%), Landlord, within thirty (30) days after its receipt of paid
invoices therefor from Tenant, shall reimburse Tenant for the reasonable amounts
paid by Tenant or to be paid by Tenant to third parties in connection with such
audit by Tenant provided that such fees shall not exceed $5,000.00 per year
audited.  In the event the results of the audit (taking into account, if
applicable, the results of any additional review caused by Landlord) reveal that
Tenant has overpaid obligations for a preceding period , the amount of such
overpayment shall be credited against Tenant’s subsequent installment of Base
Rent, Real Estate Charges or other payments due to Landlord under the Lease,
except if the Lease has terminated or expired, then Landlord shall pay such
amount to Tenant within thirty (30) days of completion of such audit.  In the
event that such results show that Tenant has underpaid its obligations for a
preceding period, the amount of such underpayment shall be paid by Tenant to
Landlord within thirty (30) days of completion of such audit.

 

10

--------------------------------------------------------------------------------

 

Article VIII

RULES AND REGULATIONS; PARKING

8.1Rules and Regulations.  During the Lease Term and subject to the rules and
regulations for the Project attached hereto as Exhibit D, as reasonably modified
by Landlord from time to time (the "Rules"), Tenant shall be entitled to use the
Common Area parking lot of the Project. Landlord shall apply the Rules and
Regulations in a non-discriminatory manner among all tenants in the Project. In
the event of a conflict between the Rules and this Lease, this Lease shall
prevail.

 

8.2Parking.   Tenant shall have the exclusive right to use all 420 parking
spaces serving the Building.  Tenant's parking rights are the personal rights of
Tenant, and Tenant shall not transfer, assign or otherwise convey its parking
rights separate and apart from this Lease.  In addition to the parking spaces
serving the Building, Tenant shall have the non-exclusive right to use up to one
hundred twenty (120) spaces, subject to availability (as determined by Landlord
in its sole discretion) but in no event less than thirty (30) parking spaces in
the parking lot serving the building located at 640 Shiloh Road, Plano, Texas
(the “640 Building”); provided, in no event shall Tenant have the right to use
any of the parking spaces located in the first three rows of parking spaces
closest to the 640 Building.  Tenant shall have access to these thirty (30)
parking spaces for the full term of this Lease and any extension thereof.
Landlord shall not be responsible for enforcing Tenant's parking rights against
any third parties.  

Article IX

PROVISIONS APPLICABLE TO ALL RENTS

9.1Rent.  For purposes of this Lease, the term "Rent," "Rents," "Rental" or
"Rentals" shall be deemed to include Base Rent (Sections  1.1(l)) and 4.1 of
this Lease), Tenant's required payments for Real Estate Charges and Insurance
Expenses (Article VI of this Lease), Operating Costs (Section 7.4 of this Lease)
and Additional Rent.  Landlord and Tenant agree that each provision of this
Lease for determining Rent adequately and sufficiently describes to Tenant the
method by which such Rent is to be computed.  Any and all sums of money or
charges to be paid by Tenant pursuant to the provisions of this Lease other than
Base Rent are hereby designated as and included in the term "Additional
Rent."  A failure to pay Additional Rent shall be treated in all events as the
failure to pay Rent.  Landlord and Tenant agree that each provision of this
Lease for determining charges, amounts, and Additional Rent payments by Tenant
is commercially reasonable, and as to each such charge or amount, constitutes a
"method by which the charge is to be computed" for purposes of Section 93.012
(Assessment of Charges) of the Texas Property Code, as such section now exists
or as it may be hereafter amended or succeeded.

9.2Payment of Rent.  Except as otherwise set forth in Section 1.1(m) and Section
30.16 of this Lease, Rent shall accrue from the Commencement Date and shall be
payable to Landlord at Landlord's address specified in Section 1.2 of this
Lease, or at any other address which Landlord may subsequently designate in a
written notice to Tenant.

9.3Tenant's Proportionate Share.  Tenant shall pay to Landlord Tenant's
Proportionate Share of the Operating Costs, Real Estate Charges and Insurance
Expenses (collectively, the "Shared Expenses") as set forth above.  Further,
Tenant shall during each calendar year pay to Landlord an estimate of Tenant's
Proportionate Share of the Shared Expenses as hereinafter set forth.  Beginning
on the Commencement Date, Tenant shall pay to Landlord each month on the first
day of the month an amount equal to one-twelfth (1/12) of Tenant's Proportionate
Share of the Shared Expenses for the calendar year in question as reasonably
estimated by Landlord, with an adjustment to be made between the parties at a
later date as hereinafter provided.  If the Commencement Date is not the first
day of a calendar month, Tenant shall pay a prorated portion of Tenant's
Proportionate Share of the Shared Expenses for such partial month on the
Commencement Date.  Furthermore, Landlord may from time to time (but not more
often than twice annually) furnish Tenant with notice of a re-estimation of the
amount of Tenant's Proportionate Share and Tenant shall commence paying its
re-estimated Tenant's Proportionate Share on the first day of the month
following receipt of said notice.  As soon as practicable following the end of
any calendar year, Landlord shall submit to Tenant a statement setting forth the
exact amount of Tenant's Proportionate Share of the Shared Expenses for the
calendar year just completed and the difference, if any, between Tenant's
Proportionate Share of the actual Shared Expenses for the

11

--------------------------------------------------------------------------------

 

calendar year just completed and the estimated amount of Tenant's Proportionate
Share of the Shared Expenses which were paid for such year.  Such statement
shall also set forth the amount of the estimated Shared Expenses reimbursement
for the new calendar year computed in accordance with the foregoing
provisions.  To the extent that Tenant's Proportionate Share of the actual
Shared Expenses for the period covered by such statement is higher than the
estimated payments which Tenant previously paid during the calendar year just
completed, Tenant shall pay to Landlord the difference within thirty (30) days
following receipt of said statement from Landlord.  To the extent that Tenant's
Proportionate Share of the actual Shared Expenses for the period covered by the
applicable statement is less than the estimated payments which Tenant previously
paid during the calendar year just completed, Landlord shall at its option
either refund said amount to Tenant within thirty (30) days or credit the
difference against Tenant's next payment of Shared Expenses.  In addition, with
respect to the monthly reimbursement, until Tenant receives such statement,
Tenant's monthly reimbursement for the new calendar year shall continue to be
paid at the then current rate, but Tenant shall commence payment to Landlord of
the monthly installments of reimbursement on the basis of the statement
beginning on the first day of the month not less than thirty (30) days following
the month in which Tenant receives such statement.  

9.4Survival of Proportionate Share.  Tenant's obligation with respect to
Tenant's Proportionate Share of the Shared Expenses shall survive the expiration
or early termination of this Lease and Landlord shall have the right to retain
the Security Deposit (if any), or so much thereof as it deems necessary, to
secure payment of Tenant's Proportionate Share of the actual Shared Expenses for
the portion of the final calendar year of the Lease during which Tenant was
obligated to pay such expenses.  If Tenant occupies the Premises for less than a
full calendar year during the first or last calendar years of the Lease Term,
Tenant's Proportionate Share for such partial year shall be calculated by
proportionately reducing the Shared Expenses to reflect the number of months in
such year during which Tenant occupied the Premises.  Tenant shall pay Tenant's
Proportionate Share within fifteen (15) days following receipt of notice
thereof.

9.5Due Dates for Rent; Late Charge.  The parties agree that each monthly
installment of Base Rent and Tenant's monthly payments for the Shared Expenses
are payable on or before the first day of each calendar month.  Any such payment
of Rent which is not received on or before the first day of a particular
calendar month shall be deemed past-due.  The parties further agree that each
annual adjustment payment from Tenant (such as the payments prescribed in
Sections 6.5, 7.4 and 9.3) is payable within thirty (30) days after receipt of
Landlord's written statement requesting such payment from Tenant; and any such
prescribed payment which is not so received shall be deemed past-due.  All Rent
shall be due and payable in advance, without demand, offset or deduction of any
nature except as may be provided for in this Lease.  In the event any Rent which
is payable pursuant to this Lease is not actually received by Landlord within
five (5) days after its due date for any reason whatsoever (including, but not
limited to, a failure in the United States mails), or if any Rent payment is by
check which is returned for insufficient funds, then in addition to the past due
amount, Tenant shall pay to Landlord a late charge in an amount equal to five
percent (5%) of the Rent then due, in order to compensate Landlord for its
administrative and other overhead expenses.  Any such late charge shall be
payable as Additional Rent under this Lease and shall be payable immediately on
demand.  If any Rent is paid by check which is returned for insufficient funds,
Tenant shall immediately make the required payment to Landlord in the form of a
cashier's check or money order; moreover, Tenant shall also pay Landlord the
amounts specified above in this Section 9.4, plus an additional fee of $100.00
to compensate Landlord for its expense and effort in connection with the
dishonored check.   Notwithstanding the foregoing, the late charge referenced
above shall not be charged with respect to the first occurrence (but not any
subsequent occurrence) during any 12-month period that Tenant fails to make
payment when due, until five days after Landlord delivers written notice of such
delinquency to Tenant.

12

--------------------------------------------------------------------------------

 

Article X

USE AND CARE OF PREMISES

10.1Term of Use.  Tenant shall commence business operations in the Premises on
or immediately after the Commencement Date.

10.2Permitted Use.  The Premises may be used only for the purpose or purposes
specified in Section 5.1 above, and for no other purpose.  

10.3Certain Prohibited Uses.  Tenant shall not conduct or give notice of any
fire, auction (public or private), "going-out-of-business," "lost-our-lease,"
"moving," bankruptcy or similar sale at or on the Premises.  Tenant shall not
permit any objectionable noises, odors, vibrations, dust, gas, exhaust or smoke
to emanate from the Premises (or from any facility or equipment servicing the
Premises); nor, except as otherwise expressly provided in this Lease, place or
permit any radio or television antenna, satellite dish, loudspeaker or amplifier
on the roof or exterior walls or outside the Premises or where the same can be
seen or heard from outside the Premises; nor place any antenna, equipment,
awning or other projection on the exterior of the Premises or Building; nor take
any other action which would constitute a nuisance or would unreasonably
interfere with, disturb or endanger Landlord or other tenants of the Project or
occupants or owners of adjacent or nearby properties, or unreasonably interfere
with their use of their respective premises; nor permit any unlawful or immoral
practice to be carried on or committed on the Premises; nor do or permit
anything which would void Tenant's or Landlord's insurance, increase the cost of
insurance or cause the disallowance of sprinkler credits.  If Tenant causes any
increase in the cost of insurance on the Premises or the Project, then Tenant
shall pay to Landlord the amount of such increase as Additional Rent.

10.4Care of Premises by Tenant.  Tenant shall take good care of the Premises and
shall operate in the Premises in a safe, careful and proper manner; shall not
commit or suffer waste in or about the Premises, nor to any facility or
equipment for which Tenant is responsible pursuant to Section 11.2 of this
Lease; shall not cause damage or permit any trucks or vehicles visiting the
Premises to cause any damage to the Premises or any other portion of the
Building (and, if any such damage should occur, shall immediately repair same
or, if Landlord so elects, reimburse Landlord for Landlord's cost in repairing
same); and shall keep the Premises free of insects, rodents, vermin and other
pests.  Tenant shall keep the Premises secure, Tenant hereby acknowledging that
security is Tenant's responsibility and that Tenant is not relying on any
representation or warranty by Landlord in this regard.  Tenant shall not
overload the floors in the Premises, nor deface or injure the Premises.  Tenant
shall keep the Premises and all loading areas adjacent to the Premises neat,
clean and free from dirt and rubbish at all times.  Tenant shall store all trash
and garbage within the Premises, or in a trash dumpster or similar container
approved by Landlord in Landlord's reasonable discretion; and if Landlord is not
arranging for trash pick-up as part of the services for which Tenant pays
pursuant to Section 7.4 above, then Tenant shall arrange for the regular pick-up
of such trash and garbage at Tenant's expense.  Receiving and delivery of goods
and merchandise and removal of garbage and trash shall be made only in the
manner and areas prescribed by Landlord.  Outside storage, including, without
limitation, storage of containers, trailers, trucks and other vehicles, is
prohibited without Landlord's prior written consent which may be withheld in
Landlord's reasonable discretion.

10.5Tenant's Compliance with Law.  Tenant shall procure at its sole expense any
permits and licenses required for the transaction of business in the Premises
and shall otherwise comply with all applicable federal, state, county and
municipal laws, ordinances, governmental regulations and all recorded easements,
covenants and restrictions.  In addition, if the nature of Tenant's business
makes it advisable for Tenant to take any extra precautions (for example, in the
case of equipment requiring special safety training for employees, Tenant's
compliance with all required educational programs and procedures), Tenant shall
take all such extra precautions.  Without limiting the generality of the
foregoing Tenant further agrees as follows:

13

--------------------------------------------------------------------------------

 

(a)Tenant shall not commence business operations in the Premises without having
first obtained any and all permits or approvals necessary for the lawful
operation of Tenant's business in the Premises from the appropriate governmental
authority;

(b)The following will govern Landlord’s and Tenant’s obligations with respect to
Governmental Requirements (hereinafter defined):

(i)If any federal, state or local laws, ordinances, orders, rules, regulations
or requirements (including the federal Americans with Disabilities Act of 1990
("ADA"), as the same may have been or may be amended from time to time, and all
federal, state, county and municipal laws, ordinances, codes and regulations
which relate in any way to the matters regulated by the ADA (collectively, the
"ADA-based Laws")) (collectively, "Governmental Requirements") in existence as
of the date of this Lease require an alteration or modification of the Premises
(a "Code Modification") and such Code Modification (1) is not made necessary as
a result of the specific use being made by Tenant of the Premises (as
distinguished from an alteration or improvement which would be required to be
made by the owner of any industrial building comparable to the Building
irrespective of the use thereof by any particular occupant), and (2) is not made
necessary as a result of any alteration of the Premises by Tenant, such Code
Modification shall be performed by Landlord, at Landlord's sole cost and
expense.

(ii)If, as a result of one or more Governmental Requirements that are not in
existence as of the date of this Lease, it is necessary from time to time during
the Lease Term, to perform a Code Modification to the Building or the Project
that (1) is not made necessary as a result of the specific use being made by
Tenant of the Premises (as distinguished from an alteration or improvement which
would be required to be made by the owner of any industrial building comparable
to the Building irrespective of the use thereof by any particular occupant), and
(2) is not made necessary as a result of any alteration of the Premises by
Tenant, such Code Modification shall be performed by Landlord and cost thereof
shall be included in Operating Costs.

(iii)If, as a result of one or more Governmental Requirements, it is necessary
from time to time during the Lease Term to perform a Code Modification to the
Building or the Project that is made necessary as a result of the specific use
being made by Tenant of the Premises or as a result of any alteration of the
Premises by Tenant, such Code Modification shall be the sole and exclusive
responsibility of Tenant in all respects; provided, however, that Tenant shall
have the right to retract its request to perform a proposed alteration in the
event that the performance of such alteration would trigger the requirement for
a Code Modifications.

(c)Tenant shall be responsible for compliance with all federal, state, county
and municipal laws and regulations relating to health and safety, including
without limitation the federal Occupational Safety and Health Act of 1970
("OSHA"), as the same may have been or may be amended from time to time, and any
and all other federal, state, county and municipal laws, ordinances, codes and
regulations which relate in any way to the matters regulated by OSHA; and

(d)At Landlord's request, Tenant shall deliver to Landlord copies of all
necessary permits and licenses and proof of Tenant's compliance with all such
laws, ordinances, governmental regulations and extra precautions.  Any use or
occupancy of the Premises by or on behalf of Tenant prior to the Commencement
Date shall be subject to each and every obligation of Tenant under this Lease.

Article XI

MAINTENANCE AND REPAIR OF PREMISES

11.1Maintenance by Landlord.  Landlord shall at Landlord's expense (subject to
Section 7.4 above) keep the foundation, the structural elements of all exterior
walls and the roof of the Premises in good repair, reasonable wear and tear
excepted.  As used in this Lease, the term "exterior walls" shall specifically
exclude: plate glass; windows, doors and other exterior openings; dock bumpers,
dock plates or levelers; office entries or store fronts; window and door frames,
closure devices, locks and hardware; interior lighting, heating,
air-conditioning, plumbing

14

--------------------------------------------------------------------------------

 

and other electrical, mechanical and electromotive installation equipment and
fixtures; signs, placards, or other advertising media of any type; and interior
painting or other treatment of interior walls, all of which are to be
maintained, repaired and replaced by Tenant or at Tenant's sole cost, provided,
however, that Landlord will be responsible for performing adequate preventative
maintenance on the HVAC (as defined below) for the Premises, subject to the
provisions of Article XVIII, Article XIX, and Article XXIII of this
Lease.  Landlord, however, shall not be required to make any repairs or
replacements occasioned by (a) the failure of Tenant to perform its obligations
under this Lease or (b) the act or negligence of Tenant, its agents, employees,
subtenants, licensees and concessionaires (including, but not limited to, roof
leaks resulting from Tenant's installation, replacement or maintenance of
air-conditioning equipment or any other roof penetration or placement), provided
that if Landlord, in its sole discretion, determines to make such repairs or
replacements, Landlord shall have no liability to Tenant for any loss or damage
which may result to its stock or business by reason of such repairs or
replacements and Tenant shall pay to Landlord upon demand, as Additional Rent
hereunder, the cost of such repairs or replacements plus a one-time charge in an
amount equal to ten percent (10%) of the cost of any such repair or replacement
required to be made by Tenant which Tenant, after notice and an opportunity to
cure, failed to complete, in order to compensate Landlord for its administrative
and other overhead expenses.  If the Premises should become in need of repairs
required to be made by Landlord hereunder, Tenant shall give immediate written
notice thereof to Landlord, and Landlord shall have a reasonable time after
receipt by Landlord of such written notice in which to make such
repairs.  Tenant waives the right to make repairs at Landlord's expense under
any applicable Laws.  Notwithstanding the foregoing provisions of this Section
11.1, if, during the  Lease Term, Landlord’s roofing consultant recommends that
Landlord replace the roof membrane, Landlord will perform such work and replace
such roof at Landlord’s sole cost and expense and shall not include the cost
thereof in Operating Costs.  Landlord shall keep the Premises and all parking
areas, driveways, sidewalks, landscape areas, service-ways and loading areas
adjacent to the Premises neat, clean and free from dirt, rubbish, ice or snow at
all times.  Landlord shall maintain and keep in good working order, condition
and repair, during the term of this Lease, as the same may be extended, all
structural portions of the Building/Project, including the foundation, roof,
exterior walls, stairwells, columns, and beams (collectively, “Building
Structure”) and the mechanical, electrical, life safety, plumbing, and sprinkler
systems  that do not exclusively serve the Premises (collectively, “Building
Systems”).  In addition, Landlord shall maintain and keep in good working order,
condition and repair (including snow/ice removal) all Common Areas during the
term, as the same may be extended.  

11.2Maintenance by Tenant.  Tenant shall keep the Premises in good, clean and
habitable condition and shall at its sole cost and expense make all needed
repairs and replacements, including replacement of cracked or broken glass,
except for repairs and replacements required to be made by Landlord under the
provisions of Section 11.1, Article XVIII and Article XIX.  Without limiting the
coverage of the previous sentence, it is understood that Tenant's
responsibilities therein include all items which are expressly excluded from
Landlord's responsibility in Section 11.1 above, as well as the maintenance,
repair and replacement of all of the following facilities and equipment, to the
extent exclusively servicing the Premises: interior lighting, fire-protection
sprinkler systems, plumbing, exhaust systems, and other electrical, mechanical
and electromotive installation, equipment and fixtures.  In addition, Tenant's
responsibilities shall also include all maintenance, repairs and replacements of
ducts, conduits, pipes and wiring, and any sewer stoppage located in, under and
above the Premises, regardless of when or how the defect or other cause for
repair or replacement occurred or became apparent.  Tenant shall give Landlord
prompt written notice of any leaks or water damage and any need for repair or
replacement as contemplated in this Section 11.2, especially if such repair or
replacement is necessary for maintaining health and safety (such as the
fire-protection sprinkler system).  If any maintenance, repairs or replacements
required to be made by Tenant hereunder are not made within ten days after
written notice delivered to Tenant by Landlord (or less than ten days, in the
case of a situation which by its nature requires an immediate response or a
response within less than ten days), Landlord may at its option perform such
maintenance, repairs or replacements without liability to Tenant for any loss or
damage which may result to its stock or business by reason of such maintenance,
repairs or replacements; and Tenant shall pay to Landlord upon demand, as
Additional Rent hereunder, the cost of such repairs plus a one-time charge in an
amount equal to ten percent (10%) of the cost of any such maintenance, repair or
replacement, in order to compensate Landlord for its administrative and other
overhead expenses.  At the expiration or earlier termination of this Lease,
Tenant shall surrender the Premises broom-clean and in good condition, free of
debris and of Tenant's personal property and equipment excepting reasonable wear
and tear and losses required to be restored by Landlord in Section 11.1,
Article XVIII and Article XIX of this Lease, and in accordance with the Move-Out
Standards set forth in Exhibit C to this Lease; and without limiting the
generality of the foregoing, Tenant agrees that it shall repair all damage which
may be caused to the Premises by the removal of Tenant's property; moreover,
Tenant shall remove all of Tenant's signage and repair all damage caused by the
installation, operation or removal of same.  Any of Tenant's property not
removed by Tenant from the Premises

15

--------------------------------------------------------------------------------

 

on or before the expiration of this Lease shall be deemed abandoned and Landlord
may dispose of or remove such property, at its sole election, without any
liability whatsoever to Tenant for damages therefor.   Notwithstanding the
foregoing provisions of this Section 11.2 and subject to the provisions of
Section 11.3, to the extent Tenant requests that Landlord replace a HVAC unit
serving the Premises and Landlord’s HVAC Contractor agrees that such unit must
be replaced (except to the extent replacement is necessitated by Tenant's
negligence or willful misconduct, in which case Tenant shall be responsible for
all costs), Landlord shall pay the cost of such replacement, it being understood
and agreed that the cost of said improvement or replacement shall be amortized
over a term of fifteen (15) years, beginning on the first day of the calendar
month after the calendar month in which the replacement occurs, which
amortization shall be based upon equal payments of principal and interest over
said fifteen (15) year term, and interest shall be at a rate equal to eight
percent (8%) per annum.  Throughout that portion of the Lease Term (as it may be
extended) during which such amortization occurs, Tenant shall pay, as Additional
Rent, simultaneously with its payment of each installment of Base Rent
hereunder, beginning on the first day of the first calendar month after the
replacement is installed, the amortized amount, including interest as specified
above.  

11.3HVAC Maintenance.  Landlord shall, at Tenant’s expense, perform adequate
preventive maintenance on the hot water, heating, ventilation and
air-conditioning equipment ("HVAC") for the Premises pursuant to maintenance
service contracts entered into by Landlord with a licensed or qualified HVAC
contractor (the "HVAC Contractor").  Without limiting the generality of the
immediately preceding sentence, the following maintenance shall be performed by
Landlord or the HVAC Contractor at Tenant's expense:  (a) the replacement of all
filters in the HVAC system at least quarterly; (b) inspection of the entire
heating, ventilation and air-conditioning equipment by the HVAC Contractor at
least quarterly; and (c) cleaning and inspection of valves, belts, and safety
controls by the HVAC Contractor at least quarterly.  Landlord shall bill Tenant
for the cost of each of the foregoing, which shall be paid within ten (10) days
of receipt of Landlord's invoice as Additional Rent.  Notwithstanding the
foregoing provisions of this Section 11.3, Tenant shall be responsible for only
the first $2,500.00 per annum in repair costs for each HVAC unit existing as of
the Commencement Date (except to the extent repair or replacement is
necessitated by Tenant's negligence or willful misconduct in which case Tenant
shall be responsible for all costs), with the remaining cost of such repair or
replacement being borne by Landlord; provided, if any HVAC unit is replaced with
a new unit with a warranty during the Lease Term, the foregoing limitation shall
not be applicable to such replaced HVAC unit, but the replacement costs shall be
amortized as set forth in Section 11.2 above.  

Article XII

ALTERATIONS

12.1Tenant's Construction.  Except as otherwise provided in this Section 12.1
and the Work Letter, Tenant shall not make any alterations, additions or
improvements to the Premises ("Alterations") in excess of $50,000.00 at any one
time without the prior written consent of Landlord, which shall not be
unreasonably withheld, conditioned or delayed, except for the installation of
unattached, movable trade fixtures which may be installed without drilling,
cutting, or otherwise defacing the Premises.  Whenever Tenant proposes to do any
construction work within the Premises, Tenant shall first furnish to Landlord
plans and specifications in such detail as Landlord may request covering all
such work, together with an identification of the contractor(s) whom Tenant
plans to employ for the work.  In no event shall Tenant make any Alterations
that affect the structure of the Building, the roof or the foundations, the
HVAC, electrical, plumbing, life safety or other Building systems, the Common
Areas or any other tenant.  In no event shall Tenant puncture or penetrate, or
cause the puncture or penetration of, the Building floor slab or any underlying
vapor barrier without Landlord’s prior written consent, and if such consent is
given, Tenant shall be required to repair at its sole cost and expense any
damage caused to the Building floor slab or underlying vapor barrier in
accordance with the recommendations of Landlord.  In no event shall any
construction work be commenced within the Premises without Landlord's written
confirmation that it has no objection to Tenant's plans and specifications and
contractor(s).  All such work shall be completed promptly, in a good and
workmanlike manner and using only good grades of materials.  Landlord may, at
its election, monitor or engage a third party to monitor such work.  Tenant
shall reimburse Landlord for all reasonable third-party out-of-pocket expenses
incurred by Landlord (including, without limitation, any construction management
or similar fees and related costs payable by Landlord to a third party engaged
by Landlord to monitor such work) in connection with Landlord's review of
Tenant's plans and other submissions as requested by Landlord and for monitoring
such construction in connection with Alterations not to exceed one percent (1%)
of the hard costs.  Notwithstanding the rights accorded to Landlord pursuant to
the immediately preceding sentences, Tenant acknowledges and agrees that
Landlord's permission for Tenant to

16

--------------------------------------------------------------------------------

 

commence construction or monitoring of such work shall in no way constitute any
representation or warranty by Landlord as to the adequacy or sufficiency of such
plans and specifications, the improvements to which they relate, the
capabilities of such contractors or the compliance of any such work with any
applicable laws, codes or other requirements; instead, any such permission or
monitoring shall merely be the consent of Landlord as required
hereunder.  Without limiting the generality of the preceding sentences in this
Section 12.1, Tenant acknowledges and agrees that any installation or
replacement of Tenant's heating or air-conditioning equipment must be subject to
such preceding sentences and must be effected strictly in accordance with
Landlord's instructions regarding same.  Notwithstanding the foregoing, Tenant
shall not be required to obtain Landlord’s consent for repainting, recarpeting,
or other Alterations which are non-structural, do not require a permit, and cost
less than $50,000.00 in any single instance or series of related alterations
performed within a six-month period (provided that Tenant shall not perform any
improvements, alterations or additions to the Premises in stages as a means to
subvert this provision), in each case provided that (A) Tenant delivers to
Landlord written notice thereof, a list of contractors and subcontractors to
perform the work (and certificates of insurance for each such party) and plans
and specifications therefor (if any) prior to commencing any such alterations,
additions, or improvements (for informational purposes only so long as no
consent is required by Landlord as required by this Lease), (B) the installation
thereof does not involve any core drilling or the configuration or location of
any exterior or interior walls of the Building, and (C) such alterations,
additions and improvements will not affect (i) the Building’s structure or the
Building’s systems, (ii) the provision of services to other Building tenants, or
(iii) the appearance of the Common Areas or the exterior of the Building. Tenant
shall not be required to remove any Alterations upon expiration or earlier
termination of this Lease unless Landlord designates such for removal at the
time of Landlord’s written approval thereof.

12.2Quality of Construction Work by Tenant.  All construction work done by
Tenant within the Premises shall be performed in a good and workmanlike manner,
lien-free and in compliance with all governmental, legal, and insurance
requirements, and in such manner as to minimize interference with other
construction in progress and with the transaction of business in the
Project.  Without limiting the generality of the foregoing, Landlord shall have
the right to require that such work be performed in accordance with rules and
regulations which Landlord may from time to time reasonably prescribe.  Tenant
agrees to indemnify Landlord and hold Landlord harmless against any loss,
liability or damage resulting from such work.

12.3Lien Waivers; Insurance; Plans.  In the event Tenant uses a general
contractor or other third party to perform construction work within the
Premises, Tenant shall, prior to the commencement of such work, identify its
general contractor, all subcontractors and material suppliers and require, as a
condition to the commencement of the subject work or supplying of materials and
in further consideration for access to the Premises, said general contractor,
all subcontractors and each other third party to, to the maximum extent
permitted by applicable law, execute and deliver to Landlord a waiver and
release of any and all claims against Landlord and liens against the Building
and the Project to which such contractor, subcontractor, vendor or other third
party might at any time be entitled to assert a statutory mechanic's lien claim
or any common law claim in accordance with applicable law.  The delivery of the
applicable waiver and release of lien shall be a condition precedent to Tenant's
ability to enter on and begin its construction work at the Premises and if
applicable, to any reimbursement from Landlord for its construction work.  Upon
completion of the work, Tenant shall deliver to Landlord final lien waivers from
all contractors and suppliers.  Landlord may post at the Premises such notices
of non-responsibility as may be provided for under applicable law.  Tenant shall
require any general contractor or other third party performing construction work
for or on behalf of Tenant to provide to Landlord certificates of insurance for
workers' compensation and other coverage in such amounts as Landlord may
reasonably require to protect Landlord from liability for personal injury and
property damage in connection with Tenant's construction.  Tenant shall provide
Landlord with as-built plans and specifications for all Alterations done by
Tenant.

12.4Ownership of Alterations.  All Alterations and attached fixtures (including,
without limitation, all floor coverings and all heating and air-conditioning
equipment but excluding Tenant's unattached, readily movable furniture and
office equipment) which may be made or installed by either party upon the
Premises shall remain upon and be surrendered with the Premises and become the
property of Landlord at the termination of this Lease, unless Landlord requests
their removal at the time Landlord approves the installation thereof, in which
event Tenant shall remove the same and restore the Premises to its original
condition at Tenant's expense prior to expiration or earlier termination of this
Lease.

17

--------------------------------------------------------------------------------

 

12.5Renovation by Landlord.  In the event that Landlord elects to renovate all
or any portion of the Project, Tenant will cooperate with such renovation,
including Tenant's tolerating reasonable temporary inconveniences (including,
without limitation, the temporary removal of Tenant's signs) in order to
facilitate such renovation, as it may relate to the exterior of the
Premises.  Landlord will use commercially reasonable efforts to minimize
interference with Tenant’s use of or access to the Premises in connection with
the exercise of its rights under this Section 12.5.

12.6Trade Fixtures.  Tenant may, without Landlord's consent, at Tenant's sole
cost, and in compliance with all applicable laws and codes and with Landlord's
requirements set forth in this Article XII, install shelves, racking and other
trade fixtures in the ordinary course of its business, so long as such trade
fixtures do not alter, overload or damage the Premises and may be removed
without causing any damage to the Premises.  At the end of the Lease Term all
such trade fixtures shall be removed at Tenant's cost and the Premises restored
to its original condition at Tenant's expense.

Article XIII

LANDLORD'S RIGHT OF ACCESS

13.1Right of Entry.  Landlord shall have the right to enter upon the Premises
upon at least 24 hours' notice (unless in the event of an emergency, in which
case prior notice is not required)  for the purpose of inspecting the same, or
of making repairs to the Premises, or of making repairs, alterations or
additions to adjacent premises, or of showing the Premises to prospective
purchasers or lenders, or to prospective tenants during the last year of the
Lease Term as such term may have been extended, all without being deemed guilty
of or liable for any breach of any covenant of quiet enjoyment or eviction of
Tenant and without abatement of Rent.  This Section 13.1, however, shall not be
deemed to impose any obligation upon Landlord to enter the Premises, except if
and to the extent that any such obligation may be specifically required pursuant
to another express provision of this Lease.  For each of the foregoing purposes,
Landlord may at all times have and retain a key with which to unlock all of the
doors in, upon and about the Premises, excluding Tenant's vaults and safes, and
Landlord shall have the means which Landlord may deem proper to open said doors
in an emergency in order to obtain entry to the Premises.  Tenant shall
cooperate with Landlord in connection with any and all showings of the Premises
to prospective tenants during the last year of the Lease Term as such term may
have been extended.  Provided such actions are consistent with applicable law,
any entry to the Premises obtained by Landlord by any of said means or otherwise
shall not under any circumstances be construed or deemed to be a forcible or
unlawful entry into, or a detainer of, the Premises, or an eviction of Tenant
from the Premises or any portion thereof, or grounds for any abatement or
reduction of Rent and Landlord shall not have any liability to Tenant for any
damages or losses on account of any such entry by Landlord.

13.2"For Rent" Signs.  Tenant will permit Landlord to place and maintain "For
Rent" or "For Lease" signs on the Premises during the last one hundred eighty
(180) days of the Lease Term, it being understood that such signs shall in no
way affect Tenant's obligations pursuant to Section 10.3, Section 14.1 or any
other provision of this Lease.

Article XIV

SIGNS; EXTERIOR OF PREMISES

14.1Signs; Exterior.  Tenant shall not, without Landlord's prior written
consent, which consent may be withheld in Landlord's commercially reasonable
discretion, (a) make any changes to the exterior of the Premises, (b) install
any exterior lighting, decorations, banners, placards, balloons, flags, awnings,
canopies or the like, (c) erect or install any signs, lettering, decorations or
advertising media of any type which can be viewed from the exterior of the
Premises, or (d) install any window or door covering or treatment.  All signs,
lettering, placards, decorations and advertising media shall conform in all
respects to any rules and regulations established by Landlord for the Building
or Project from time to time in the exercise of its commercially reasonable
discretion as well as all applicable laws, codes and regulations and any
covenants affecting the Project or the Building, and shall be subject to
Landlord's requirements as to construction, method of attachment, size, shape,
height, lighting, color and general appearance.  Any signs, window treatment,
bars or other installations visible from outside the Premises shall be removed
by Tenant at the end of the Lease Term, at Tenant's sole cost, and Tenant shall
restore the Premises to its original condition.  Provided that Tenant is not in
default under this Lease beyond applicable notice and cure periods, Tenant
shall, at its sole cost and expense and subject to this Section 14.1 and to
receipt of any required approvals from any applicable governmental authority,
and applicable law or matter of record, have the right to place exclusive
Building-top signage

18

--------------------------------------------------------------------------------

 

upon the exterior of the Building in location(s) mutually agreed by Landlord and
Tenant.  In addition, Tenant, at its sole cost and expense, may install its name
and logo on the monument sign serving the Project (the “Monument Sign”).  Such
signage shall be subject to Landlord's approval as to construction, method of
attachment, size, shape, height, lighting, color, and general appearance, such
approval to be in Landlord's reasonable discretion.  Upon the expiration or
earlier termination of this Lease, Tenant shall remove its signage from the
Monument Sign and repair any damage to the Monument Sign resulting
therefrom.  Tenant is solely responsible for all costs incurred in connection
with (x) the installation and maintenance of Tenant’s signage on the Monument
Sign and (y) the removal of its signage from the Monument Sign.

Article XV

UTILITIES

15.1Service to Premises.  Tenant shall contract with all utility providers to
arrange service to the Premises and shall provide to Landlord and to such
utility providers access to the electric lines, feeders, risers, wiring and any
other facilities within or servicing the Premises.  Tenant shall promptly pay
all charges and maintenance costs for electricity, water, gas (but only if
provided by Landlord), telephone service, sewerage service, sprinkler service
and other utilities or services furnished to the Premises plus all applicable
deposits, surcharges, taxes, penalties or other costs related to such
services.  Landlord may, if it so elects, furnish one or more such utility
services to Tenant, and in such event Tenant shall purchase the use of such
services as are tendered by Landlord, and shall pay on demand as Additional Rent
under this Lease the rates established therefor by Landlord which shall not
exceed the rates which would be charged for the same services furnished directly
by the local public utility companies.  Landlord may at any time, upon at least
thirty (30) days prior notice to Tenant, discontinue furnishing any such service
without obligation to Tenant other than to connect the Premises to the public
utility, if any, furnishing such service.  In addition, if certain utilities are
furnished to the Premises in common with other premises, then Landlord shall
make a good faith estimate as to the amount used by each tenant (including
Tenant) and bill each tenant accordingly; however, at any time, Landlord may
elect to install one or more sub-meters for one or more premises (which, if
installed at the Premises, shall be at Tenant's expense), in which event
Landlord will bill each tenant whose premises is sub-metered for the amount used
according to that tenant's sub-meter.  Any amounts which Landlord bills to
Tenant under the terms of this Section 15.1 will be considered Additional Rent
and will be due within thirty (30) days after the date upon which Landlord
delivers such bill to Tenant.  

15.2Interruption of Service.  Landlord shall not be liable for any interruption
whatsoever in utility services, whether or not furnished by Landlord, nor for
interruptions in utility services furnished by Landlord which are due to fire,
accident, strike, acts of God or other causes beyond the control of Landlord or
which are necessary or useful in connection with making any alterations, repairs
or improvements.  None of such interruptions shall constitute an actual or
constructive eviction, in whole or in part, nor shall any such interruption
entitle Tenant to any abatement or diminution of Rent.  Without limiting the
generality of the foregoing, Landlord shall in no way be liable or responsible
for any loss, damage, or expense that Tenant may sustain or incur by reason of
any failure, interference, disruption, or defect in the supply or character of
the electric energy furnished to the Premises, or if the quantity or character
of the electric energy supplied by any utility or service provider is no longer
available or suitable for Tenant's requirement, and no such failure, defect,
unavailability or unsuitability shall constitute an actual or constructive
eviction, in whole or in part, or entitle Tenant to any abatement or diminution
of Rent.  Tenant hereby waives the provisions of any applicable existing or
future law, ordinance or governmental regulation permitting the termination of
this Lease due to an interruption, failure or inability to provide any
services.  Notwithstanding the provisions of Section 15.2 but subject to
Articles XVIII and XIX, if any failure or interruption of Landlord's services
required to be provided under this Lease, due to Landlord's negligence or
intentional misconduct (a "Service Interruption"), renders the Premises (or a
part of the Premises) untenantable or inaccessible, and the Premises (or the
untenantable or inaccessible portion thereof) are not used by Tenant for more
than three (3) consecutive business days (the "Eligibility Period"), then Base
Rent abates proportionately commencing on the next day after the last day of the
Eligibility Period and continuing for the period that the Premises or the
applicable portion thereof are rendered untenantable or inaccessible and are not
used by Tenant.  In order to be eligible for an abatement under this Section
15.2, Tenant must, within three (3) days after the last day of the Eligibility
Period, provide Landlord written notice (the "Service Interruption Notice") of
(1) the date of occurrence of any failure or interruption of such services that
continues for more than three (3) consecutive business days and (2) the date
Tenant vacates the Premises or any part thereof (the Service Interruption Notice
must specify the part of the Premises that Tenant is vacating if Tenant is not
vacating all the Premises) due to a Service Interruption.  Landlord will use
commercially reasonable efforts to remedy any Service Interruption.

19

--------------------------------------------------------------------------------

 

Article XVI

INSURANCE COVERAGES

16.1Insurance by Landlord.  Landlord shall procure and maintain throughout the
Lease Term a policy or policies of insurance, at its sole cost and expense (but
subject to Article VI above), causing the Project to be insured under special
form of property coverage (sometimes referred to as "all‑risk" coverage) and
commercial general liability insurance (plus, as to either coverage, whatever
endorsements or special coverages Landlord, in its sole and absolute discretion,
may from time to time consider appropriate), to the extent necessary to comply
with Landlord's obligations pursuant to other provisions of this Lease, and such
other insurance (if any) that Landlord reasonably deems appropriate for the
Project.

16.2Insurance by Tenant.  Tenant, at its sole cost and expense, shall procure
and maintain throughout the Lease Term the following policies of insurance:

(a)property insurance causing Tenant's leasehold improvements and business
personal property (sometimes also referred to as "fixtures and contents") in the
Premises to be insured under the broadest available special form of property
coverage, sometimes referred to as "all‑risk" coverage (such as the form
identified as CP 10 30, and any successor form, published by Insurance Services
Office, Inc.), with provisions and/or endorsements assuring both mold coverage
and terrorism coverage, such insurance coverage (i) to be in the full amount of
the replacement cost of all insured property, (ii) to include coverage for the
loss of business income, in an amount not less than 75% of Tenant's estimated
gross annual income at the Premises, (iii) to contain no deductible or
self-insured retention in excess of $10,000.00, and (iv) to contain no
coinsurance penalty clause; and

(b)combination of commercial general liability and umbrella insurance insuring
both Landlord and Tenant against all claims, demands or actions for bodily
injury, property damage, personal and advertising injury, and medical payments
arising out of or in connection with Tenant's use or occupancy of the Premises,
or by the condition of the Premises, with a limit of not less than $5,000,000
per occurrence and aggregate (and no offset for occurrences on property other
than the Premises), and with coverage for contractual liability; and

(c)worker's compensation insurance insuring against and satisfying Tenant's
obligations and liabilities under the worker's compensation laws of the state
where the Premises is located, together with employer's liability insurance in
an amount not less than $1,000,000.00 each accident, $1,000,000.00 disease
policy limit, and $1,000,000.00 disease each employee; the full limits of
insurance are to apply per location; and

(d)pollution legal liability insurance applicable to bodily injury; property
damage, including loss of use of damaged property or of property that has not
been physically injured or destroyed; cleanup costs; and defense, including
costs and expenses incurred in the investigation, defense, or settlement of
claims; all in connection with any loss arising from the insured premises in an
amount not less than $5,000,000 each occurrence and aggregate, and if coverage
is written on a claims-made basis, Tenant warrants that any retroactive date
applicable to coverage under the policy precedes the effective date of this
Lease; and that continuous coverage will be maintained or an extended discovery
period will be exercised for a period of five (5) years after the expiration of
the Lease Term; and

(e)automobile liability insurance covering all owned, non-owned, and hired
vehicles with a $1,000,000 per accident limit for bodily injury and property
damage; and

(f)during any period when construction work is being done in or on the Premises,
such additional insurance as Landlord may reasonably require pursuant to
Article XII of this Lease.

If the operations of Tenant should change in a material manner from those
conducted on the Commencement Date and in the opinion of Landlord or Landlord's
insurance advisor, the amount or scope of such coverage is reasonably deemed
inadequate at any time during the Lease Term, Tenant shall increase such
coverage to such reasonable amounts or scope as Landlord or Landlord's advisor
deems adequate.  All insurance procured and maintained by Tenant shall be
written by insurance companies satisfactory to Landlord which are permitted to
do business in the state in which the Project is located with a general
policyholder's rating of not less than A and a

20

--------------------------------------------------------------------------------

 

financial rating of not less than Class VIII, as rated in the most current
edition of Best's Key Rating Guide.  With the exception of the insurance
prescribed in subsection (c) above, Landlord and Landlord's lender(s), ground
lessor (if any) and property manager shall be named as additional insureds under
all insurance maintained by Tenant, and Tenant shall obtain waivers of
subrogation in favor of Landlord as its interests may appear, as specified in
Section 17.3 below; moreover, Tenant shall notify Landlord at least thirty (30)
days prior to cancellation of such insurance.  Tenant shall provide Landlord
with an original Certificate of Insurance demonstrating that the insurance
required by this Lease was purchased and is in effect. Tenant shall also provide
Landlord with a copy of the Additional Insured, Waiver of Subrogation and
Primary and Noncontributory endorsements or such other policy language
demonstrating that the insurance policies comply with this Lease.  Neither the
review nor the failure to review such certificates or any accompanying
endorsements, shall constitute acceptance or waive, alter or diminish Landlord’s
right under this Lease.  Landlord shall be entitled to receive, and the named
insured on the certificate shall be required to hold, the insurance coverage as
specified in Section 16.2 above.  If Tenant should fail to comply with the
foregoing requirements relating to insurance, Landlord may obtain such insurance
and Tenant shall pay to Landlord on demand as Additional Rent hereunder the
premium cost thereof plus interest as provided in Section 23.2(a).  Tenant
hereby acknowledges and agrees that any such payment and interest shall be
payable immediately on demand as Additional Rent and that the same are
cumulative with, and do not supersede or reduce in any way, Landlord's rights as
specified in Article XXIII of this Lease.

Article XVII

WAIVER OF LIABILITY; MUTUAL WAIVER OF SUBROGATION

17.1Non-Liability of Landlord.  Except to the extent of Landlord or its agents’
negligence, Landlord and Landlord's agents and employees shall not be liable to
Tenant or to Tenant's employees, subtenants, concessionaires, agents, invitees,
or visitors, or to any other person whomsoever, for any injury to person or
damage to property caused by the Premises or other portions of the Project
becoming out of repair, or by defect or failure of any structural element of the
Premises or of any equipment, pipes or wiring, or broken glass, or by the
backing up of drains, or by gas, water, steam, electricity or oil leaking,
escaping or flowing into the Premises, nor shall Landlord be liable to Tenant,
or to Tenant's employees, subtenants, concessionaires, agents, invitees, or
visitors, or to any other person whomsoever, for any loss or damage that may be
occasioned by or through the acts or omissions of other tenants of the Project
or of any other persons whomsoever. unless same were caused by Landlord's gross
negligence or intentional misconduct.  Landlord shall not be held responsible in
any way on account of any construction, repair or reconstruction (including
widening) of any private or public roadways, walkways or utility lines.  This
Section 17.1 shall survive the expiration or earlier termination of this Lease.

17.2Indemnity by Tenant. Landlord shall not be liable to Tenant or to Tenant's
employees, agents, or visitors, or to any other person whomsoever, for any
injury to person or damage to property on or about the Premises or the Project
caused by the negligence or misconduct of Tenant, its employees, subtenants,
licensees or concessionaires, or of any other person entering the Project under
express or implied invitation of Tenant, or arising out of the use of the
Premises by Tenant and the conduct of its business therein, or arising out of
any breach or default by Tenant in the performance of its obligations under this
Lease; and Tenant hereby agrees to indemnify Landlord and its partners, members,
affiliates and subsidiaries, and all of their respective officers, trustees,
directors, employees, stockholders, partners, representatives, servants,
insurers, and agents and Landlord's designated property management company
(collectively, the "Landlord Indemnitees") and hold each of the Landlord
Indemnitees harmless from any loss, cost, expense, damage, or claim arising out
of such damage or injury,  BUT NOT TO THE EXTENT SUCH CLAIM IS A RESULT OF THE
NEGLIGENCE OR WILLFUL MISCONDUCT OF ANY LANDLORD INDEMNITEE.  Tenant agrees to
indemnify, defend, and hold harmless the Landlord Indemnitees from and against
any and all losses, liabilities, damages, costs and expenses (including
attorneys' fees and costs) resulting from claims by third parties for injuries
to any person and damage to or theft or misappropriation or loss of property
occurring in or about the Project and arising from the use and occupancy of the
Premises or from any activity, work, or thing done, permitted or suffered by
Tenant in or about the Premises or due to any other act or omission of Tenant,
its subtenants, assignees, invitees, employees, contractors or agents.  Landlord
shall in no event be liable to Tenant or any other person for any consequential
damages, special or punitive damages, or for loss of business, revenue, income
or profits and Tenant hereby waives any and all claims for any such
damages.  Notwithstanding anything to the contrary contained in this Section
17.2, all property of Tenant and its contractors, employees, customers and
invitees, kept or stored on the Premises, whether leased or owned by any such
parties, shall be so kept or stored at the sole risk of Tenant and Tenant shall
hold Landlord harmless from any claims arising out of damage to the same,
including

21

--------------------------------------------------------------------------------

 

subrogation claims by Tenant's insurance carriers BUT NOT TO THE EXTENT SUCH
CLAIM IS A RESULT OF THE NEGLIGENCE OR WILLFUL MISCONDUCT OF ANY TENANT
INDEMNITEE.  Landlord or its agents shall not be liable for interference with
light or other intangible rights. The furnishing by Tenant of the insurance
required under this Lease shall not be deemed to limit Tenant's obligations
under this Section 17.2.  THE INDEMNITIES IN THIS PARAGRAPH SHALL BE ENFORCED
EXCEPT TO THE EXTENT OF THE PERCENTAGE OF ANY CLAIMS THAT A FINAL JUDGMENT OF A
COURT OF COMPETENT JURISDICTION ESTABLISHES, UNDER THE COMPARATIVE NEGLIGENCE
PRINCIPLES OF THE STATE OF TEXAS, WAS THE PROXIMATE RESULT OF THE NEGLIGENCE OR
WILLFUL MISCONDUCT OF LANDLORD, ITS AGENTS, CONTRACTORS, OR EMPLOYEES.  This
Section 17.2 shall survive the expiration or earlier termination of this Lease.

Landlord agrees to indemnify Tenant and Tenant’s directors, employees,
stockholders, partners, representatives, servants, insurers, and agents
(collectively, the "Tenant Indemnitees") and hold each of the Tenant Indemnitees
harmless from any loss, cost, expense, damage, or claim (including reasonable
attorneys’ fees) occurring in the Common Areas under the control of Landlord,
BUT NOT TO THE EXTENT SUCH CLAIM IS A RESULT OF THE NEGLIGENCE OR WILLFUL
MISCONDUCT OF ANY TENANT INDEMNITEE.  THE INDEMNITIES IN THIS PARAGRAPH SHALL BE
ENFORCED EXCEPT TO THE EXTENT OF THE PERCENTAGE OF ANY CLAIMS THAT A FINAL
JUDGMENT OF A COURT OF COMPETENT JURISDICTION ESTABLISHES, UNDER THE COMPARATIVE
NEGLIGENCE PRINCIPLES OF THE STATE OF TEXAS, WAS THE PROXIMATE RESULT OF THE
NEGLIGENCE OR WILLFUL MISCONDUCT OF ANY TENANT INDEMNITEE. This Section 17.2
shall survive the expiration or earlier termination of this Lease.

17.3Waiver of Claims/Waiver of Subrogation.  Landlord and Tenant each hereby
waive and release one another from any and all liability or responsibility to
the other, or to any other party claiming through or under them by way of
subrogation or otherwise, for any loss or damage to property caused by a
casualty which is insurable under the special form of property coverage
(sometimes referred to as "all‑risk" coverage); provided, however, that this
mutual waiver and release shall be applicable only with respect to a loss or
damage occurring during the time when property insurance policies, which are
readily available in the marketplace, contain a clause or permit an endorsement
to the effect that any such release and waiver shall not adversely affect or
impair the policy or the right of the insured party to receive proceeds under
the policy; provided, further, that this release and waiver shall not be
applicable to the portion of any damage which is not reimbursed by the damaged
party's insurer because of the "deductible" in the damaged party's insurance
coverage.  THE RELEASE AND WAIVER CONTAINED IN THIS SECTION 17.3 APPLIES EVEN TO
A LOSS WHICH IS ATTRIBUTABLE TO THE NEGLIGENCE OF THE PARTY HEREBY RELEASED (AND
WITH RESPECT TO LANDLORD, ITS PROPERTY MANAGER(S) OR ANYONE ELSE FOR WHOM
LANDLORD MAY BE RESPONSIBLE); HOWEVER, THIS RELEASE AND WAIVER SHALL NOT APPLY
TO A PARTY'S WILLFUL WRONGDOING OR GROSS NEGLIGENCE.  The release and waiver
specified in this Section 17.3 is cumulative with any releases or exculpations
which may be contained in other provisions of this Lease.

Article XVIII

DAMAGES BY CASUALTY

18.1Notice by Tenant.  Tenant shall give immediate written notice to Landlord of
any damage caused to the Premises by fire or other casualty.

18.2Election by Landlord.  If the Premises shall be damaged or destroyed by fire
or any other casualty insurable under special form (sometimes referred to as
"all‑risk") property insurance and Landlord does not elect to terminate this
Lease as hereinafter provided, Landlord shall proceed with reasonable diligence
to rebuild and repair the Premises.  In the event (a) the Building is destroyed
or substantially damaged by a casualty not covered by Landlord's insurance,
(b) such Building is destroyed or rendered untenantable to an extent in excess
of forty percent (40%) of the first floor area by a casualty covered by
Landlord's insurance, (c) the holder of a mortgage, deed of trust or other lien
on such building at the time of the casualty elects, pursuant to such mortgage,
deed of trust or other lien, to require the use of all or part of Landlord's
insurance proceeds in satisfaction of all or part of the indebtedness secured by
the mortgage, deed of trust or other lien, or (d) the damage will require more
than ninety (90) days to restore, then Landlord may elect in its sole and
absolute discretion either to terminate this Lease or to proceed to rebuild and
repair the Premises.  Landlord shall give written notice to Tenant of such
election within sixty (60) days after the occurrence of such casualty and if it
elects to rebuild and repair, shall proceed to do so with reasonable diligence.

22

--------------------------------------------------------------------------------

 

18.3Election by Tenant.  If (a) more than forty percent (40%) of the Premises is
rendered untenantable by damage or destruction caused by fire or any other
casualty and, in the reasonable opinion of Landlord, such damage cannot be
repaired within six (6) months after the receipt of insurance proceeds and all
applicable governmental permits (under a normal construction schedule not
requiring the payment of overtime or premium), or (b) during the last year of
the Term, more than fifty percent of the Premises is rendered untenantable by
damage or destruction caused by fire or any other casualty and, in the
reasonable opinion of Landlord, such damage cannot be repaired within ninety
(90) days after the receipt of insurance proceeds and all applicable
governmental permits (under a normal construction schedule not requiring the
payment of overtime or premium), then Tenant may terminate this Lease by
delivery of written notice to Landlord within thirty (30) days after the date on
which such opinion is delivered to Tenant.  Upon termination, Base Rent and
Tenant’s Proportionate Share of Shared Expenses shall be apportioned as of the
date of the damage.

18.4Restoration.  Landlord's obligation to rebuild and repair under this Article
XVIII shall in any event be limited to restoring one of the following (as may be
applicable):  (a) if this Lease does not include an attached exhibit describing
Landlord's initial construction responsibility ("Landlord's Work"), restoring
the Premises to substantially the condition in which the same existed prior to
such casualty, exclusive of any alterations, additions, improvements, fixtures
and equipment installed by Tenant; or (b) restoring Landlord's Work, as
described in the applicable exhibit attached to this Lease (if such an exhibit
is attached), to substantially the same condition in which the same existed
prior to the casualty.  Tenant agrees that promptly after completion of such
work by Landlord, Tenant will proceed with reasonable diligence and at Tenant's
sole cost and expense to restore, repair and replace all alterations, additions,
improvements, fixtures, signs and equipment installed by Tenant (collectively,
"Tenant's Work"), or, if an exhibit describing Tenant's Work is attached hereto,
all items of Tenant's Work as described in such exhibit, as the case may be.

18.5Rent Abatement during Reconstruction.  Tenant agrees that during any period
of reconstruction or repair of the Premises, it will continue the operation of
its business within the Premises to the extent practicable.  During the period
from the occurrence of the casualty until Landlord's repairs are completed, the
Rent shall be reduced to such extent as may be fair and reasonable under the
circumstances, as reasonably determined by Landlord. In no event shall Tenant
pay Base Rent or Additional Rent for the portion of the Premises damaged by such
casualty until the Premises is fully restored.

18.6Waiver of Termination Rights.  Landlord and Tenant hereby waive the
provisions of any present or future statutes relating to termination of leases
when leased property is damaged or destroyed and agree that such an event shall
be governed by the terms of this Lease.  Accordingly, except as expressly
provided herein, Tenant hereby waives any and all provisions of applicable law
that provide alternative rights for the parties in the event of damage or
destruction.  

Article XIX

EMINENT DOMAIN

19.1Termination for Taking of Premises.  If more than thirty percent (30%) of
the floor area of the Premises should be taken for any public or quasi-public
use under any governmental law, ordinance or regulation or by right of eminent
domain or by private purchase in lieu thereof, this Lease shall terminate and
the rent shall be abated during the unexpired portion of this Lease, effective
on the date physical possession is taken by the condemning authority.

19.2Adjustment for Partial Taking.  If less than thirty percent (30%) of the
floor area of the Premises should be taken as aforesaid, this Lease shall not
terminate; however, the Base Rent payable hereunder during the unexpired portion
of this Lease shall be reduced in proportion to the area of the Premises taken,
effective on the date physical possession is taken by the condemning authority,
and Tenant's Proportionate Share shall be recalculated.  Following such partial
taking, Landlord shall, in each instance, to the extent of net proceeds received
by Landlord from the condemnation award, make all necessary repairs or
alterations to the remaining Premises or, if an exhibit describing Landlord's
Work is attached to this Lease, all necessary repairs within the scope of
Landlord's Work as described in such exhibit, as the case may be, to cause the
remaining portions of the Premises to be an architectural whole.

23

--------------------------------------------------------------------------------

 

19.3Taking Outside Premises.  If any part of the Project outside the Premises
should be taken as aforesaid, this Lease shall not terminate, nor shall the rent
payable hereunder be reduced. Notwithstanding the foregoing, Tenant may
terminate this Lease for a taking outside the Premises if: (i) twenty percent
(20%) or more of the parking spaces serving the Building have been lost (unless
replacement parking is promptly provided by Landlord); or (ii) reasonable access
over the Common Areas to and from the Premises and an adjacent public street or
highway has been materially impaired.

19.4Condemnation Awards.  All compensation awarded for any taking (or the
proceeds of private sale in lieu thereof) of the Premises or any part of the
Project outside the Premises shall be the sole property of Landlord, and Tenant
hereby assigns its interest in any such award to Landlord; provided, however,
Landlord shall have no interest in any award made to Tenant for Tenant's moving
and relocation expenses or for the loss of Tenant's fixtures and other tangible
personal property if a separate award for such items is made to Tenant, as long
as such separate award does not reduce the amount of the award that would
otherwise be awarded to Landlord.

Article XX

ASSIGNMENT AND SUBLETTING

20.1Prohibition.  Tenant shall not assign or in any manner transfer this Lease
or any estate or interest therein, or sublet the Premises or any part thereof or
grant any license, concession or other right of occupancy of any portion of the
Premises without the prior written consent of Landlord, which consent shall not
be unreasonably withheld, conditioned, or delayed in connection with any
assignment of this Lease or subletting of the Premises.  In this regard, Tenant
further acknowledges and agrees that Landlord's acceptance of Rent from an
assignee or subtenant shall not be deemed to constitute Landlord's consent to
such assignment or sublease (in fact, Tenant acknowledges that the Rent payment
process is such that Landlord will not likely even be aware of the party from
whom Rent are received).  In determining whether or not to grant its consent to
a proposed assignment or subletting, Landlord may take into consideration
factors such as the existing uses in the Project, existing use restrictions
affecting the Project, the creditworthiness, credit history, reputation and net
worth of the proposed transferee, environmental risk, the effect that the
operations of such proposed transferee will have on other tenants, whether or
not the proposed transferee is a governmental agency or instrumentality thereof,
any limitations imposed by the Internal Revenue Code and the regulations
promulgated thereunder relating to real estate investment trusts; and any or all
other reasonable objective or subjective factors typically taken into account
for similar subleases.  It shall not be unreasonable for Landlord to withhold
its consent to any proposed assignment or sublease if (i) the proposed
assignee’s or sublessee’s anticipated use of the Premises involves the
generation, storage, use, treatment or disposal of Hazardous Materials that are
materially different than authorized hereunder for Tenant in type, quantity, or
use; (ii) the proposed assignee or sublessee has been required by any prior
landlord, lender, or governmental authority to take remedial action in
connection with Hazardous Materials contaminating a property if the
contamination resulted from such assignee’s or sublessee’s actions or use of the
property in question; or (iii) the proposed assignee or sublessee is subject to
an enforcement order issued by any governmental authority in connection with the
use, storage, management, treatment or disposal of  Hazardous Materials.  In
addition, Landlord shall also be entitled to charge Tenant a $750.00 fee for
processing Tenant's request, plus any attorneys' fees and costs incurred by
Landlord (not to exceed $1,500.00), regardless of whether or not Landlord grants
its consent.  Consent by Landlord to one or more assignments or sublettings
shall not operate as a waiver of Landlord's rights as to any subsequent
assignments and sublettings.  

20.2Change in Ownership.  If Tenant is a corporation, partnership or other
entity and if at any time during the Lease Term the person or persons who own,
directly or indirectly, a majority of either the outstanding voting rights or
the outstanding ownership interests of Tenant at the time of the execution of
this Lease cease to own a majority of such voting rights, ownership interests or
control (except as a result of transfers by devise or descent), the loss of a
majority of such voting rights, ownership interests or control shall be deemed
to be an assignment of this Lease by Tenant and, therefore, subject in all
respects to the provisions of Section 20.1 above.  The previous sentence shall
not apply, however, if at the time of the execution of this Lease, Tenant is a
corporation and the outstanding voting shares of capital stock of Tenant are
listed on a recognized United States national securities exchange.

24

--------------------------------------------------------------------------------

 

Notwithstanding the foregoing, provided no event of monetary default or any
material default beyond the expiration of any applicable notice or cure period
is then ongoing, upon at least fifteen (15) days' prior written notice to
Landlord, Tenant may, without Landlord’s prior written consent, and without any
obligation to pay Landlord any of the fees or costs, assign this Lease (a) to an
entity "controlled by" or "commonly controlled with" Tenant or (b) to an entity
into which Tenant is merged or consolidated or to an entity to which
substantially all of Tenant’s assets are transferred (each, a "Permitted
Transfer") provided that such proposed transferee shall have a Tangible Net
Worth (as defined below) at least equal to Tenant’s as of the date prior to the
transfer, as evidenced to Landlord's reasonable satisfaction prior to the date
of such Permitted Transfer. Furthermore, the transfer shall be for a bona fide
business purpose which is not, directly or indirectly, for the purpose of
transferring the leasehold estate created hereby in avoidance or contravention
of the provisions of this Article.  The term "controlled by" or "commonly
controlled with" shall mean the possession, direct or indirect, of the power to
direct or cause the direction of the management and policies of such controlled
person or entity.  For illustrative purposes, the ownership, directly or
indirectly, of at least fifty-one percent (51%) of the voting securities of, or
possession of the right to vote, in the ordinary direction of its affairs, at
least fifty-one percent (51%) of the voting interest in, any person or entity
shall be presumed to constitute such control.  The term "Tangible  Net Worth"
means the excess of total assets over total liabilities, in each case as
determined in accordance with generally accepted accounting principles
consistently applied ("GAAP"), excluding, however, from the determination of
total assets all assets which would be classified as intangible assets under
GAAP including goodwill, licenses, patents, trademarks, trade names, copyrights
and franchises.

20.3Assumption by Assignee.  Any assignee or sublessee of an interest in and to
this Lease shall be deemed, by acceptance of such assignment or sublease or by
taking actual or constructive possession of all or any portion of the Premises,
to have assumed all of the obligations set forth in or arising under this
Lease.  Such assumption shall be effective as of the earlier of the date of such
assignment or sublease or the date on which the assignee or sublessee obtains
possession of all or any portion of the Premises; however, with specific regard
to any assignment, the assignee shall be responsible for all unsatisfied
obligations of Tenant under this Lease, regardless of when such obligations
arose and when such assumption became effective.

20.4Tenant Remains Liable; Excess Rent.  Notwithstanding any assignment or
subletting, Tenant shall at all times remain fully responsible and liable for
the payment of the Rent herein specified and for compliance with all of Tenant's
other obligations under this Lease (even if future assignments and sublettings
occur subsequent to the assignment or subletting by Tenant, and regardless of
whether or not Landlord's approval has been obtained for such future assignments
and sublettings).  Moreover, in the event that the rental due and payable by a
sublessee (or a combination of the rental payable under such sublease plus any
bonus or other consideration therefor or incident thereto) exceeds the Rent
payable under this Lease, or if with respect to a permitted assignment or
sublease, permitted license or other transfer by Tenant permitted by Landlord,
the consideration payable to Tenant by the assignee, sublessee, licensee or
other transferee exceeds the rental payable under this Lease, then Tenant shall
be bound and obligated to pay Landlord fifty percent (50%) of such excess rental
and other excess consideration after Tenant has first recovered the costs
reasonably incurred by Tenant with unaffiliated third parties in connection with
such Transfer (i.e., “free rent”, brokerage commissions, legal fees, demising
and tenant finish work) within ten (10) days following receipt thereof by Tenant
from such sublessee, assignee, licensee or other transferee, as the case may
be.  Finally, in the event of an assignment or subletting, it is understood and
agreed that all rentals paid to Tenant by an assignee or sublessee shall be
received by Tenant in trust for Landlord, to be forwarded immediately to
Landlord without offset or reduction of any kind; and upon election by Landlord
such rentals shall be paid directly to Landlord as specified in Article IV of
this Lease (to be applied as a credit and offset to Tenant's rental obligation).

20.5No Encumbrances.  Tenant shall not mortgage, pledge or otherwise encumber
its interest in this Lease or in the Premises.

20.6Transfer by Landlord.  In the event of the transfer and assignment by
Landlord of its interest in this Lease and in the Building to a person expressly
assuming Landlord's obligations under this Lease, Landlord shall thereby be
released from any further obligations hereunder after the effective date of the
transfer, and Tenant agrees to look solely to such successor-in-interest of the
Landlord for performance of such obligations.  In addition, as described more
fully in Section 27.3 of this Lease, any Security Deposit given by Tenant to
secure performance of Tenant's obligations hereunder may be assigned and
transferred by Landlord to such successor-in-interest, and Landlord shall
thereby be discharged of any further obligation relating thereto.

25

--------------------------------------------------------------------------------

 

Article XXI

SUBORDINATION; ATTORNMENT; ESTOPPELS

21.1Subordination.  Tenant accepts this Lease subject and subordinate to any
mortgage, deed of trust, ground lease or other lien presently existing or
hereafter placed upon the Building or any portion of the Premises, and to any
renewals and extensions thereof.  Tenant agrees that any mortgagee or ground
lessor shall have no duty, liability or obligation to perform any of the
obligations of Landlord under this Lease and shall have the right at any time to
subordinate its mortgage, deed of trust, ground lease or other lien to this
Lease; provided, however, notwithstanding that this Lease may be (or may become)
superior to a mortgage, deed of trust, ground lease or other lien, the mortgagee
shall not be liable for prepaid rentals, security deposits and claims accruing
during Landlord's ownership; and further provided that the provisions of a
mortgage, deed of trust, ground lease or other lien relative to the rights of
the mortgagee with respect to proceeds arising from an eminent domain taking
(including a voluntary conveyance by Landlord) and provisions relative to
proceeds arising from insurance payable by reason of damage to or destruction of
the Premises shall be prior and superior to any contrary provisions contained in
this Lease with respect to the payment or usage thereof.  Landlord is hereby
irrevocably vested with full power and authority to subordinate this Lease to
any mortgage, deed of trust, ground lease or other lien hereafter placed upon
the Premises.  The foregoing agreements shall be effective without the execution
of any further documents, provided, however, that Tenant hereby agrees that it
will, within ten (10) business days following any request, execute such further
instruments subordinating this Lease as Landlord or a mortgagee may request,
including, without limitation, such mortgagee's standard form of subordination,
non-disturbance and attornment agreement.  Tenant shall recognize as its
landlord and attorn to any person succeeding to Landlord under this Lease upon
any foreclosure or deed in lieu of foreclosure by Landlord's mortgagee at the
election of such mortgagee or successor-in-interest. Upon request of such
mortgagee or successor-in-interest, Tenant shall execute and deliver an
instrument or instruments confirming its attornment; provided, however, that any
successor-in-interest will not be (i) bound by payment of rent for more than one
month in advance (except as otherwise required under this Lease), (ii) bound by
any amendment or modification to this Lease which was subject to approval by
such mortgagee or successor-in-interest pursuant to such mortgagee's agreements
with Landlord, if such amendment or modification to this Lease was in fact made
without the consent of the mortgagee, (iii) liable for any security deposit not
actually received by such mortgagee or successor-in-interest, or (iv) liable for
or subject to claims or offsets accruing during Landlord's ownership or previous
acts or omissions of Landlord.    

Landlord shall use commercially reasonable efforts to obtain a commercially
reasonable subordination, non-disturbance and attornment agreement from the
current Landlord’s mortgagee, and Landlord shall use reasonable efforts to
obtain a subordination, non-disturbance  and attornment agreement from any
future Landlord’s mortgagee, on such mortgagee’s standard form.; however,
Landlord’s failure to obtain such agreement shall not constitute a default by
Landlord hereunder or prohibit the mortgaging of the Building; and further
provided that any costs associated with obtaining such subordination,
non-disturbance and attornment agreement shall be paid by Tenant within 15 days
after Landlord’s written request therefor.  The subordination of Tenant’s rights
hereunder to any future Landlord’s Mortgagee under Section 21.1 shall be
conditioned upon such future Landlord’s mortgagee’s execution and delivery of a
subordination, non-disturbance and attornment agreement on such mortgagee’s
standard form.

21.2Notice to Holder.  At any time when the holder of an outstanding mortgage,
deed of trust, ground lease or other lien covering Landlord's interest in the
Premises has given Tenant written notice of its interest in this Lease, Tenant
may not exercise any remedies for default by Landlord hereunder unless and until
the holder of the indebtedness secured by such mortgage, deed of trust, ground
lease or other lien shall have received written notice of such default and a
reasonable time (not less than 30 days) shall thereafter have elapsed without
the default having been cured.

21.3Estoppel Certificate.  Tenant agrees that it will within ten (10) business
days following request by Landlord execute and deliver to Landlord a written
statement (an "Estoppel Certificate") addressed to Landlord, (and/or parties
designated by Landlord), which statement shall identify Tenant and this Lease,
shall certify that this Lease is unmodified and in full force and effect (or if
there have been modifications, that the same is in full force and effect as so
modified), shall confirm that Landlord is not in default as to any obligations
of Landlord under this Lease (or if Landlord is in default, specifying any
default), shall state the dates to which the rent and other changes have been
paid in advance, if any, shall confirm Tenant's agreements contained above in
this Article XXI, and shall contain such other information or confirmations as
Landlord may reasonably require.  If Tenant fails to do so within ten (10)
business days after the delivery of a written request from Landlord to Tenant,
then this shall be a default under the Lease and Landlord would have all rights
and remedies accorded to Landlord pursuant to Article XXIII of this Lease.  In
addition, if Tenant fails to deliver an Estoppel Certificate as required herein,
it shall be deemed that Landlord’s statement is correct with respect to the
information therein contained.

26

--------------------------------------------------------------------------------

 

Article XXII

ENVIRONMENTAL MATTERS/HAZARDOUS MATERIALS

22.1Compliance with Environmental Laws.  Tenant's operations in, on or at the
Premises and any applicable portions of the Project —as well as all property,
substances and other materials kept, stored, allowed to be brought within, or
disposed of from the Premises—shall comply in all respects with all federal,
state, and municipal laws, ordinances, codes and regulations relating to the
protection of the environment and natural resources, now existing or hereafter
enacted (collectively, the "Environmental Laws"), including without limitation
the following:  (i) the federal Comprehensive Environmental Response,
Compensation and Liability Act of 1980 (often referred to as "CERCLA"), as
amended by the Superfund Amendments and Reauthorization Act of 1986, presently
in effect or hereafter amended, (ii) the federal Resource Conservation and
Recovery Act of 1976, as amended by the Used Oil Recycling Act of 1980, the
Solid Waste Disposal Act Amendments of 1980, and the Hazardous and Solid Waste
Amendments of 1984, presently in effect or hereafter amended (“RCRA”), (iii) the
federal Water Pollution Control Act of 1972 (often referred to as the "Clean
Water Act"), presently in effect or hereafter amended, and (iv) any and all
other federal, state, county, local, and municipal laws, statutes, ordinances,
codes, rules, regulations, judgments, orders, governmental restrictions,
guidance or requirements which relate in any way to the protection of the
environment or the keeping, use or disposition of environmentally hazardous
materials, substances or wastes, presently in effect or hereafter adopted or
amended.  All property kept, stored or allowed to be brought within, on or at
the Premises or any applicable portions of the Project shall be at Tenant's sole
risk.  Tenant shall immediately notify Landlord in the event Tenant becomes
aware of any actual or potential environmental hazard or any actual or alleged
violation of one or more Environmental Laws.  

22.2Definition of Hazardous Materials.  As used in this Lease, the term
"Hazardous Materials" shall mean and include (a) any hazardous or toxic wastes,
materials or substances, and other pollutants or contaminants, which are or
become regulated by any Environmental Laws; (b) petroleum, petroleum
by-products, gasoline, diesel fuel, crude oil or any fraction thereof;
(c) asbestos and asbestos-containing material, in any form, whether friable or
non-friable; (d) polychlorinated biphenyls; (e) radioactive materials; (f) lead
and lead-containing materials; (g) pesticides; (h) any other material, waste or
substance displaying toxic, reactive, ignitable or corrosive characteristics, as
all such terms are used in their broadest sense, and are defined or become
defined by any Environmental Law; or (i) any materials which cause or threaten
to cause a nuisance upon or waste to any portion of the Project or any
surrounding property; or pose or threaten to pose a hazard to the health and
safety of persons or of natural resources.  

22.3Tenant's Representations and Covenants.  

(a)Tenant hereby represents, warrants, and covenants to Landlord, its successors
and assigns, the holder of any mortgage lien on the Building and the lessor
under any ground lease affecting the Premises that Tenant has not and will not
bring or permit to be brought upon the Premises or the Project any Hazardous
Materials, except as specified below in this Section 22.3.  

(b)Except as otherwise provided in this Section 22.3, without the express prior
written consent of Landlord (which consent may be withheld in Landlord's sole
and absolute discretion), Tenant or Tenant’s agents, employees, contractors,
subtenants, invitees or assignees (“Tenant’s Parties”) shall not cause or permit
any Hazardous Material to be generated, brought onto, used, stored, created,
treated, transported, released or disposed of in or about the Premises or the
Project.  Notwithstanding the foregoing, Tenant may use or store without first
obtaining Landlord’s consent products containing small quantities of Hazardous
Materials (such as aerosol cans containing insecticides, toner for copiers,
paints, household cleaners, office supplies, janitorial supplies, and the like)
to the extent customary and necessary for the use of the Premises for general
office and warehouse use purposes; provided that Tenant shall always use or
store any such Hazardous Materials in a safe and lawful manner and never allow
such Hazardous Materials to contaminate the Premises, Building and appurtenant
land or the environment.

(c)In the event Landlord consents to Tenant’s use or storage of Hazardous
Materials on the Premises or such consent is not required, Tenant represents and
warrants that it shall comply with all Environmental Laws applicable to
Hazardous Materials including doing the following: (i) adhere to all reporting
and inspection requirements imposed by Environmental Laws and provide Landlord
copies of any such reports or agency inspections; (ii) prepare, obtain and
provide Landlord copies of all necessary permits, registrations, business plans,
and

27

--------------------------------------------------------------------------------

 

environmental notifications that need to be given to persons entering or
occupying the Premises or neighboring properties, that are required for the
presence, use or handling of Hazardous Materials on the Premises; (iii) enforce
Hazardous Materials handling, management and disposal practices consistent with
industry standards; (iv) surrender the Premises free from any Hazardous
Materials arising from Tenant’s generating, bringing, using, storing, creating,
treating, management, releasing, or disposing of Hazardous Materials; and (v)
properly close the facility with regard to Hazardous Materials, including as
applicable, the removal of any equipment, structures or facilities involved in
Tenant’s use or management of Hazardous Materials, and the decontamination of
any Building equipment, utilities, structures, floors, walls, ceilings,
fixtures, piping, mechanical ducting, or other materials which have come into
contact with Hazardous Materials, and if required under Environmental Laws,
obtaining a closure certificate from the local administering agency prior to the
Expiration Date or earlier termination of this Lease.  Tenant shall be permitted
to use and/or store only those Hazardous Materials that are necessary for
Tenant's business and to the extent disclosed in a Hazardous Materials
disclosure certificate (the "HazMat Certificate") substantially in the form
attached hereto as Exhibit E and as expressly approved by Landlord in writing,
which approval may be withheld in Landlord's sole and absolute
discretion.  Tenant covenants, represents and warrants to Landlord that the
information in the HazMat Certificate, if any, is true and correct and
accurately describes the nature and use(s) of Hazardous Materials which will be
made and/or used on the Premises by Tenant.  Tenant shall, commencing with the
date which is one year from the Commencement Date and continuing every year
thereafter, and at such other times as Landlord may request, deliver to Landlord
an updated executed HazMat Certificate describing Tenant's then-present use of
Hazardous Materials on the Premises, and any other reasonably necessary
documents and information as requested by Landlord.  Any usage and storage of
Hazardous Materials by Tenant may only be to the extent of the quantities of
Hazardous Materials as specified in the then-applicable HazMat Certificate as
expressly approved by Landlord, which approval may be withheld in Landlord's
reasonable discretion.  In all events such usage and storage must at all times
be in full compliance with any and all Environmental Laws (as interpreted by
judicial and administrative decisions), decrees, directives, guidelines, permits
or permit conditions, currently existing and as amended, enacted, issued or
adopted in the future which are or become applicable to Tenant or all or any
portion of the Premises and in compliance with the recommendations of Landlord's
consultants.  Tenant agrees that any changes to the type and/or quantities of
Hazardous Materials specified in the most recent HazMat Certificate be
implemented only with the prior written consent of Landlord, which consent may
be given or withheld in Landlord's sole and absolute discretion.  

(d)Without the express written consent of Landlord, which may be given or
withheld in Landlord's sole and absolute discretion, Tenant shall not be
entitled or permitted to (i) install any tanks under, on or about the Premises
for storage of Hazardous Materials, (ii) store hazardous wastes on the Premises
for more than ninety (90) days; “hazardous waste” has the meaning given it under
RCRA and analogous state and local laws and regulations, (iii) dispose of any
solid waste on the Premises or the Project, or (iv) install any Hazardous
Material in the Premises in connection with performing any alterations of the
Premises permitted by this Lease.  

(e)Subject to the limitations on Landlord's access rights as set forth in
Section 13.1 above, Landlord shall have the right, in Landlord's reasonable
discretion, at all times during the Lease Term when Landlord reasonably believes
that the Premises, the Building or the Project have become contaminated with
Hazardous Materials or Tenant is otherwise in violation of this Lease to (i)
inspect the Premises, (ii) conduct tests and investigations to determine whether
Tenant is in compliance with the provisions of this Article XXII or to determine
if Hazardous Materials are present in, on or about the Project, (iii) request
lists of all Hazardous Materials used, stored or otherwise located on, under or
about any portion of the Premises and/or the Common Areas, and (iv) require
Tenant to complete a survey of its use, storage and handling of Hazardous
Materials in the Premises, using a form and following procedures designated by
Landlord, in Landlord's reasonable discretion (the "Survey").  Tenant shall
reimburse Landlord for the cost of all such inspections, tests and
investigations, and all costs associated with any Survey if the same determines
that Tenant has violated the provisions of this Article XXII.  Tenant shall
cooperate in any tests, inspections or investigations conducted by or on behalf
of Landlord.  If as a result of an inspection, test or Survey Landlord
determines, in Landlord's sole and absolute discretion, that Tenant should
implement or perform safety, security, compliance, additional investigation,
remedial or other mitigation measures, Tenant shall within thirty (30) days
after written request by Landlord perform such measures, at Tenant's sole cost
and expense.  The aforementioned rights granted herein to Landlord and its
representatives shall not create (a) a duty on Landlord's part to inspect, test,
investigate, monitor or otherwise observe the Premises or the activities of
Tenant with respect to Hazardous Materials, including, without limitation,
Tenant's operation, use and any remediation relating thereto, or (b) liability
on the part of Landlord and its representatives for Tenant's use, storage,
disposal or remediation of Hazardous Materials, it being understood that Tenant
shall be solely responsible for all liability in connection therewith.

28

--------------------------------------------------------------------------------

 

(f)Tenant shall not conduct, or cause to be conducted, any excavation or
subsurface work on the Premises or Project without Landlord’s prior written
consent, and if such consent is given, in strict compliance with Landlord’s
recommendations.

(g)Tenant shall not interfere with or obstruct, or cause interference with or
obstruction of, any remedial or monitoring work being performed on the Premises,
the Project or any surrounding area and shall not damage or destroy remedial or
monitoring equipment installed on the Premises, the Project or any surrounding
area.

22.4Reporting and Cleanup.  Tenant shall give to Landlord immediate verbal and
follow-up written notice of (i) any actual or threatened spills of which Tenant
is aware, releases, discharges, disposals, emissions, or migration of Hazardous
Materials on, under or about any portion of the Premises or Project or in any
Common Areas, or (ii) any inquiry, investigation, proceeding, claim, notice or
order by any private or public person or entity regarding the presence of
Hazardous Materials on, under or about any portion of the Premises or Project,
including alleged violations of Environmental Laws by Tenant or Tenant’s
Parties, provided that Tenant has actual knowledge of such event(s).  Tenant, at
its sole cost and expense, covenants and warrants to promptly investigate, clean
up, remove, restore and otherwise remediate (including, without limitation,
preparation of any feasibility studies or reports and the performance of any and
all closures) any spill, release, discharge, disposal, emission, or migration of
Hazardous Materials arising from or related to the acts or omissions of Tenant
or Tenant’s Parties such that the affected portions of the Premises or Project
and any adjacent property are returned to the condition existing prior to the
appearance of such Hazardous Materials.  Any such investigation, cleanup,
removal, restoration and other remediation shall only be performed after Tenant
has obtained Landlord's prior written consent, which consent shall not be
unreasonably withheld, so long as such actions would not potentially have a
material adverse long-term or short-term effect on any portion of the Project
and do not impose on Landlord any long-term operation, monitoring or
post-closure obligations.  Notwithstanding the foregoing, Tenant shall be
entitled to respond immediately to an emergency without first obtaining
Landlord's prior written consent.  Tenant, at its sole cost and expense, shall
conduct and perform, or cause to be conducted and performed, all closures as
required by any Environmental Laws or any agencies or other governmental
authorities having jurisdiction thereof.  If Tenant fails to promptly
investigate, clean up, remove, restore, provide closure or otherwise so
remediate, Landlord may, but without obligation to do so, take any and all steps
necessary to rectify the same, and Tenant shall promptly reimburse Landlord,
upon demand, for all actual costs and expenses to Landlord of performing
investigation, cleanup, removal, restoration, closure and remediation work,
together with interest thereon as provided in Section 23.2(a).  All such work
undertaken by Tenant, as required herein, shall be performed in such a manner as
to enable Landlord to make full economic use of the Premises and other portions
of the Project after the satisfactory completion of such work and without
imposing on Landlord any long-term operation, monitoring or post-closure
obligations.

22.5Environmental Indemnity.  In addition to Tenant's other indemnity
obligations under this Lease, Tenant agrees to, and shall, protect, indemnify,
defend (with counsel acceptable to Landlord) and hold harmless Landlord and
Landlord Indemnitees from and against any and all losses, damages, liabilities,
liens, suits, actions (including remedial or enforcement actions of any kind and
administrative or judicial proceedings, orders or judgments), causes of action
(whether in tort or contract, law or equity, or otherwise), demands, charges,
assessments, fines, penalties of any kind, regulatory agency oversight costs,
and costs and expenses (including, without limitation, attorneys’, consultants’
and experts’ fees and court costs) which result from, relate to, or arise in any
manner whatsoever, directly or indirectly, out of: (i) the use, presence,
transportation, storage, treatment, management, release or disposal (on- or
off-site) (collectively referred to hereafter as “Management”) of Hazardous
Materials in, on, under or about the Premises, the Building or the Project by
Tenant and/or Tenant’s Parties; (ii) any breach or violation of any
Environmental Laws applicable to the Premises, the Building or the Project or of
any of Tenant’s obligations with respect to Article XXII of this Lease, by
Tenant and/or Tenant’s Parties; (iii) any required or necessary testing,
sampling or other investigation, repair, cleanup, remediation, removal,
restoration, and/or detoxification, and the preparation of any closure or other
required plans, whether such actions are required or necessary during the Lease
Term or after the termination of this Lease, which actions relate to or arise
out of Management of Hazardous Materials in, on, under or about the Premises,
the Building or the Project by Tenant and/or Tenant’s Parties; (iv) the failure
of Tenant or any of Tenant’s Parties to maintain records as required by
Environmental Laws concerning Management of Hazardous Materials at or from the
Premises or the Project; (v) Tenant’s failure to clean up and properly dispose
of any Hazardous Materials which are spilled, released, dumped or otherwise
deposited in, on, under or about the Premises or the Project by Tenant and/or
Tenant’s Parties; (vi) the diminution in value of any portion of the Premises
due to the Management of Hazardous Materials by Tenant or Tenant’s Parties in
violation of the Lease; (viii) the loss

29

--------------------------------------------------------------------------------

 

of or restriction on the use of rentable or usable space due to the Management
of Hazardous Materials by Tenant or Tenant’s Parties in violation of the Lease;
and (vii) any adverse impact of Landlord's marketing of any space within the
Premises due to the Management of Hazardous Materials by Tenant or Tenant’s
Parties in violation of the Lease. This indemnification shall survive the
expiration or termination of this Lease.  Neither the written consent of
Landlord to the presence, use or storage of Hazardous Materials in, on, under or
about any portion of the Premises nor the strict compliance by Tenant with all
Environmental Laws shall excuse Tenant from its obligations of indemnification
pursuant hereto.  Tenant shall not be relieved of its indemnification
obligations under the provisions of this Section 22.5 due to Landlord's status
as either an "owner" or "operator" under any Environmental Laws.

22.6Cleanup at End of Term.  Tenant's obligations and liabilities pursuant to
the provisions of this Article XXII shall survive the expiration or earlier
termination of this Lease.  If it is determined by Landlord that the condition
of all or any portion of the Project is not in compliance with the provisions of
this Lease with respect to Hazardous Materials, including without limitation,
all Environmental Laws, at the expiration or earlier termination of this Lease,
then Landlord may require Tenant to hold over possession of the Premises until
Tenant can surrender the Premises to Landlord in the condition in which the
Premises existed as of the Commencement Date (except for reasonable wear and
tear) and prior to the appearance of such Hazardous Materials, including without
limitation, conducting or performing any closures as required by Environmental
Laws.  For purposes hereof, the term "reasonable wear and tear" shall not
include any deterioration in the condition or diminution of the value of any
portion of the Project in any manner whatsoever related to, directly or
indirectly, Hazardous Materials.  Any such holdover by Tenant will be with
Landlord's consent, which may be withheld in Landlord's sole and absolute
discretion, will not be terminable by Tenant in any event or circumstance, and
will otherwise be subject to all the provisions of this Lease.  

22.7Limit on Tenant's Liability.  Notwithstanding anything to the contrary
contained in this Lease, Tenant shall not be liable pursuant to this
Article XXII for contamination that existed at the Premises on the Commencement
Date (unless caused by Tenant or Tenant’s Parties prior thereto and not
otherwise contributed to, disturbed, exacerbated or dispersed by Tenant or
Tenant’s Parties) or for contamination emanating from neighboring land not
contributed to, disturbed, exacerbated or dispersed by Tenant or Tenant’s
Parties.  If at any time during the Lease Term Tenant shall deliver a
certification of a qualified environmental consultant certifying that Hazardous
Materials are located in the Premises and such Hazardous Materials were either
in the Premises before Tenant took possession or placed in the Premises by
Landlord or Landlord’s contractor after Tenant took possession, then Landlord
shall, upon Tenant’s request, at Landlord’s sole cost and expense, remove or
encapsulate such Hazardous Materials in compliance with laws relating to the
removal and/or encapsulation thereof and restore any alterations previously
performed in such portion of the Premises.  Tenant shall cooperate with Landlord
in order to permit Landlord to perform such work.  Tenant, its contractors,
employees, and agents shall not knowingly disturb or make friable any Hazardous
Materials encountered by Tenant in the Premises.

Article XXIII

DEFAULT BY TENANT AND REMEDIES

23.1Events of Default.  The following events shall be deemed to be events of
default (each, a "default") by Tenant under this Lease:

(a)Tenant shall fail to pay any installment of Rent or any other obligation
under this Lease involving the payment of money and such failure shall continue
for a period of five (5) business days after written notice thereof to Tenant;
provided, however, that if during the immediately preceding twelve (12) month
period Landlord has already given Tenant a written notice of Tenant's failure to
pay an installment of Rent, no notice shall be required for a Rent delinquency
to become an event of default (i.e., the event of default will automatically
occur on the sixth (6th) day after the date upon which the Rent becomes
due).  In addition, if Tenant fails to pay any Rent when due more than two times
during any twelve-month period, Landlord may, in its reasonable discretion,
demand in writing that Tenant pay, and Tenant shall thereafter pay, all future
Rent quarterly in advance and by cashier's check or certified funds.

(b)Tenant shall fail to comply with any provision, term, condition or covenant
of this Lease, other than as described in subsection (a) above, and shall not
cure such failure within thirty (30) days after written notice thereof to
Tenant, or if such default cannot reasonably be cured within thirty (30) days
then Tenant shall not be in default so long as it has commenced to cure within
ten (10) days and is diligently prosecuting same and completes such cure within
thirty (30) days after written notice thereof to Tenant.  

30

--------------------------------------------------------------------------------

 

(c)Tenant shall become insolvent, or shall make a transfer in fraud of
creditors, or shall make an assignment for the benefit of creditors.

(d)Tenant shall file a petition under any section or chapter of the federal
Bankruptcy Code, as amended, or under any similar law or statute of the United
States or any state thereof; or Tenant shall be adjudged bankrupt or insolvent
in proceedings filed against Tenant.

(e)A receiver or trustee shall be appointed for the Premises or for all or
substantially all of the assets of Tenant or an attachment or other judicial
seizure shall have occurred for the Premises or all or substantially all of
Tenant's assets on the Premises.

(f)Tenant shall  abandon the Premises at any time prior to the last month of the
Lease Term, subject to the provisions of Section 24.1 of this Lease.  

(g)Tenant shall do or permit to be done anything which creates a lien upon the
Premises or upon all or any part of the Project, which is not promptly removed
within any applicable notice and cure period set forth in this Lease.

(h)Tenant shall fail to maintain insurance as required under Section 16.2 hereof
or Tenant shall breach any of the representations, warranties or covenants set
forth in Article XXII.

23.2Landlord's Remedies.  Upon the occurrence of any such events of default,
then in addition to the remedies available to Landlord under the other
provisions of this Lease and all applicable laws, Landlord shall also have the
option to pursue any one or more of the following remedies without any notice or
demand whatsoever.  Landlord's election of any one remedy under this
Section 23.2 shall in no way prejudice Landlord's right at any time thereafter
to exercise any other remedy.  

(a)Rent and Other Damages.  Tenant shall be obligated pay to Landlord all unpaid
Rent and to reimburse Landlord for the damages suffered by Landlord as a result
of the event of default, plus interest on such amounts at the maximum
contractual rate which could legally be charged in the event of a loan of such
amounts to Tenant (but in no event to exceed 18% per annum), such interest to
accrue continuously on any unpaid balance due to Landlord by Tenant during the
period commencing with the Rent due date and terminating with the date on which
Tenant makes full payment of all amounts owing to Landlord at the time of said
payment; and Landlord may pursue a monetary recovery from Tenant.  

(b)Tenant Liens.  Landlord may take any one or more of the actions permissible
at law to insure performance by Tenant of Tenant's covenants and obligations
under this Lease.  It is agreed that in the event of any default described in
subsection (g) of Section 23.1 of this Lease, Landlord may pay or bond around
such lien, whether or not contested by Tenant; and in such event Tenant agrees
to reimburse Landlord on demand for all costs and expenses incurred in
connection with any such action, with Tenant further agreeing that Landlord
shall in no event be liable for any damages or claims resulting from such
action.

(c)Landlord's Re-Entry Without Termination.  Landlord may enter upon and take
possession of the Premises and expel or remove Tenant and any other person who
may be occupying the Premises or any part of the Premises, by force, if
necessary (except to the extent prohibited by the laws applicable to the
Premises), without being liable for prosecution or any claim for damages for
such action.  Such expulsion and removal by Landlord cannot be deemed a
termination or forfeiture of this Lease or acceptance of Tenant's surrender of
the Premises unless Landlord expressly notifies Tenant in writing that Landlord
is terminating or forfeiting this Lease or accepting Tenant's surrender of the
Premises.  If Landlord expels or removes Tenant and any other person from the
Premises without terminating or forfeiting this Lease or accepting surrender of
the Premises, Landlord shall attempt in good faith to relet the Premises;
provided, however, that Landlord's obligations as to reletting activities shall
be subject to Section 23.4 below.  Until Landlord is able, through such efforts,
to relet the Premises, Tenant must pay to Landlord, on or before the first day
of each calendar month, in advance, the monthly Rent and other charges provided
in this Lease.  At such time, if any, as Landlord relets the Premises, Tenant
must pay to Landlord on the twentieth (20th) day of each calendar month the
difference between the monthly Rent and other charges provided in this Lease for
such calendar month and the amount actually collected by Landlord for such month
from the occupant to whom Landlord has relet the Premises.  If it is necessary
for Landlord to bring suit in order to collect any deficiency, Landlord has the
right to allow such deficiencies to accumulate and to bring an action on several
or all of the accrued deficiencies at one time.  Any such suit cannot prejudice
in any way the right of Landlord to bring a similar action for any subsequent
deficiency or deficiencies.

31

--------------------------------------------------------------------------------

 

(d)Landlord's Right to Terminate. Landlord may terminate this Lease by written
notice to Tenant, in which event Landlord shall have the right to enter upon the
Premises, and Tenant shall immediately surrender the Premises to Landlord; and
if Tenant fails to do so, Landlord may, without prejudice to any other remedy
which Landlord may have for possession or arrearages in Rent (including any late
charge or interest which may have accrued pursuant to Section 9.5 or any other
provision of this Lease), enter upon and take possession of the Premises and
expel or remove Tenant and any other person who may be occupying the Premises or
any part thereof, by force if necessary, without being liable for prosecution or
any claim for damages therefor.  Tenant hereby waives any statutory requirement
of prior written notice for filing eviction or damage suits for nonpayment of
rent.  In addition, Tenant agrees to pay to Landlord on demand the amount of all
loss and damage which Landlord may suffer by reason of any termination effected
pursuant to this subsection (d), said loss and damage to be determined by either
of the following alternative measures of damages:

(i)Until Landlord is able, through commercially reasonable efforts (i.e.,
subject to Section 23.4 of this Lease), to relet the Premises under terms
reasonably satisfactory to Landlord, Tenant shall pay to Landlord on or before
the first (1st) day of each calendar month, the monthly Rent and other charges
provided in this Lease.  If and after the Premises has been relet by Landlord,
Tenant shall pay to Landlord on the twentieth (20th) day of each calendar month
the difference between the monthly Rent and other charges provided in this Lease
for such calendar month and that are actually collected by Landlord for such
month.  If it is necessary for Landlord to bring suit in order to collect any
deficiency, Landlord shall have a right to allow such deficiencies to accumulate
and to bring an action on several or all of the accrued deficiencies at one
time.  Any such suit shall not prejudice in any way the right of Landlord to
bring a similar action for any subsequent deficiency or deficiencies.  Any
amount collected by Landlord from subsequent tenants for any calendar month in
excess of the monthly Rent and other charges provided in this Lease, shall be
credited to Tenant in reduction of Tenant's liability for any calendar month for
which the amount collected by Landlord will be less than the monthly Rent and
other charges provided in this Lease; but Tenant shall have no right to such
excess other than the above-described credit.

(ii)When Landlord desires, Landlord may demand a final settlement.  Upon demand
for a final settlement, Landlord shall have a right to, and Tenant hereby agrees
to pay, the difference between the total of all monthly Rent and other charges
provided in this Lease for the remainder of the Lease Term and the reasonable
rental value of the Premises for such period, such difference to be discounted
to present value at a rate equal to the rate of interest which is allowed by
laws of the state where the Premises is located when the parties to a contract
have not agreed on any particular rate of interest (or, in the absence of such
law, at the rate of twelve percent [12%] per annum).

(e)Landlord's Right to Perform.  Except as specifically provided otherwise in
this Lease, all covenants and agreements by Tenant under this Lease shall be
performed by Tenant at Tenant's sole cost and expense and without any abatement
or offset of Rent.  In the event of any default by Tenant, Landlord may, without
waiving or releasing Tenant from any of Tenant's obligations, make such payment
or perform such other act as required to cure such default on behalf of
Tenant.  All sums so paid by Landlord and all necessary incidental costs
incurred by Landlord in performing such other acts shall be payable by Tenant to
Landlord within five (5) days after demand therefor as Additional Rent.

(f)Security Deposit.  Landlord may apply Tenant's Security Deposit to the extent
necessary to make good any rent arrearage, to pay the cost of remedying Tenant's
default or to reimburse Landlord for expenditures made or damages suffered as a
consequence of Tenant's default, without prejudice to any other remedies
Landlord may have under this Lease.  Following any such application of the
Security Deposit, Tenant shall pay to Landlord on demand the amount so applied
in order to restore the Security Deposit to its original amount.

(g)Rights and Remedies Cumulative.  All rights, options and remedies of Landlord
contained in this Section 23.2 and elsewhere in this Lease shall be construed
and held to be cumulative, and no one of them shall be exclusive of the other,
and Landlord shall have the right to pursue any one or all of such remedies or
any other remedy or relief which may be provided by law or in equity, whether or
not stated in this Lease.  Nothing in this Section 23.2 shall be deemed to limit
or otherwise affect Tenant's indemnification of Landlord pursuant to any
provision of this Lease.  

32

--------------------------------------------------------------------------------

 

23.3Monthly Rent.  It is expressly agreed that in determining "the monthly Rent
and other charges provided in this Lease," as that term is used throughout
Section 23.2 above, the term "Rent" includes, without limitation, all payments
prescribed in Section 9.1 of this Lease.

23.4Mitigation of Damages.

(a)In the event of a default under this Lease, Landlord and Tenant shall each
use commercially reasonable efforts to mitigate any damages resulting from a
default of the other party under this Lease.

(b)Landlord's obligation to mitigate damages after a default by Tenant shall be
satisfied in full if Landlord undertakes to lease the Premises to another tenant
(a "Substitute Tenant") in accordance with the following criteria:

(i)Landlord shall have no obligation to solicit or entertain negotiations with
any other prospective tenant for the Premises until Landlord obtains full and
complete possession of the Premises including, without limitation, the final and
unappealable legal right to relet the Premises free of any claim of Tenant.

(ii)Landlord shall not be obligated to offer the Premises to a Substitute Tenant
when other premises in the Project suitable for that prospective tenant's use
are (or soon will be) available.

(iii)Landlord shall not be obligated to lease the Premises to a Substitute
Tenant for a rental less than the current fair market rental then prevailing for
similar space, nor shall Landlord be obligated to enter into a new lease under
other terms and conditions that are unacceptable to Landlord under Landlord's
then current leasing policies for comparable space.

(iv)Landlord shall not be obligated to enter into a lease with any proposed
tenant whose use would:

a.Disrupt the tenant mix or balance of the Project;

 

b.

Violate any restriction, covenant, or requirement contained in the lease of
another tenant of the Project;

c.Adversely affect the reputation of the Project; or

d.Be incompatible with the operation of the Project.

(v)Landlord shall not be obligated to enter into a lease with any proposed
Substitute Tenant (a "Substitute Lease") which does not have, in Landlord's
reasonable opinion, sufficient financial resources or operating experience to
operate the Premises in a first-class manner.

(vi)Landlord shall not be required to expend any amount of money to alter,
remodel, or otherwise make the Premises suitable for use by a proposed
Substitute Tenant unless:

 

a.

Tenant pays any such sum to Landlord in advance of Landlord's execution of a
Substitute Lease with such Substitute Tenant (which payment shall not be in lieu
of any damages or other sums to which Landlord may be entitled as a result of
Tenant's default under this Lease); or

 

b.

Landlord, in Landlord's sole and absolute discretion, determines that any such
expenditure is financially justified in connection with entering into any such
Substitute Lease.

33

--------------------------------------------------------------------------------

 

(c)Upon compliance with the above criteria regarding the releasing of the
Premises after a default by Tenant, Landlord shall be deemed to have fully
satisfied Landlord's obligation to mitigate damages under this Lease and under
any law or judicial ruling in effect on the date of this Lease or at the time of
Tenant's default.

(d)Tenant's right to seek damages from Landlord as a result of a default by
Landlord under this Lease shall be conditioned on Tenant taking all actions
reasonably required, under the circumstances, to minimize any loss or damage to
Tenant's property or business, or to any of Tenant's officers, employees,
agents, invitees, or other third parties that may be caused by any such default
of Landlord. None of the aforementioned Section 23.4 shall limit Tenant’s rights
under any applicable law or judicial ruling in effect on the date of this Lease
or at the time of such alleged default.

23.5Landlord Expenses.  It is further agreed that, in addition to all payments
required pursuant to Section 23.2 above, Tenant shall compensate Landlord for
all expenses reasonably incurred by Landlord in repossession (including, among
other expenses, any increase in insurance premiums caused by the vacancy of the
Premises), all commercially reasonable expenses incurred by Landlord in
reletting (including, among other expenses, repairs, remodeling, replacements,
advertisements and brokerage fees), all commercially reasonable concessions
granted to a new tenant upon reletting (including, among other concessions,
renewal options), all actual losses incurred by Landlord as a direct or indirect
result of Tenant's default (including, among other losses, any claims asserted
by Landlord's mortgagee or by other tenants or potential tenants of the Project
which result in any loss, cost or expense to Landlord) and a reasonable
allowance for Landlord's administrative efforts, salaries and overhead
attributable directly or indirectly to Tenant's default and Landlord's pursuing
the rights and remedies provided herein and under applicable law.  

23.6Injunctive Remedies.  Landlord may restrain or enjoin any breach or
threatened breach of any covenant, duty or obligation of Tenant herein contained
without the necessity of proving the inadequacy of any legal remedy or
irreparable harm.  The remedies of Landlord hereunder shall be deemed cumulative
and not exclusive of each other.

23.7Attorney Fees and Costs.  In the event either party hereto initiates
litigation to enforce the terms and provisions of this Lease, the non-prevailing
party in such action shall reimburse the prevailing party for its reasonable
attorney's fees, filing fees, and court costs.

23.8Use of Security Deposit.  Tenant acknowledges its obligation to deposit with
Landlord the sum stated in Section 1.1(p) above, to be held by Landlord for the
performance by Tenant of Tenant's covenants and obligations under this
Lease.  Upon the occurrence of any event of default by Tenant, Landlord may,
from time to time, without prejudice to any other remedy provided herein or
provided by law, use such funds to the extent necessary to make good any arrears
of Rent and any other damage, injury, expense or liability caused to Landlord by
such event of default; and in such event, Tenant shall pay to Landlord on demand
the amount so applied in order to restore the Security Deposit to its original
amount. Tenant specifically waives the provisions of any statute which would
prevent Landlord from applying the Security Deposit in accordance with this
Section 23.8.

23.9Remedies Not Exclusive.  No agreement to accept a surrender of the Premises
and no act or omission by Landlord or Landlord's agent during the Lease Term
shall constitute an acceptance or surrender of the Premises unless made in
writing and signed by Landlord.  No reentry or taking possession of the Premises
by Landlord shall constitute an election by Landlord to terminate this Lease
unless a written notice of such intention is given to Tenant.  Pursuit of any of
the above remedies shall not preclude pursuit of any other remedies prescribed
in other sections of this Lease and any other remedies provided by
law.  Forbearance by Landlord to enforce one or more of the remedies herein
provided upon an event of default shall not be deemed or construed to constitute
a waiver of such default or any remedy therefor.

23.10Consequential Damages.  Except for any damages which Landlord may suffer
because of Tenant’s holding over in the Premises following the expiration of the
Lease Term or Tenant’s default under Article XXII (for which Landlord may
recover consequential damages from Tenant), the liability of Tenant to Landlord
for any monetary damages arising from any default by Tenant under the terms of
this Lease shall be limited to Landlord’s actual direct, but not consequential
damages therefor.  Nothing in this Section 23.10 shall affect or limit
Landlord’s rights to file legal actions to recover possession of the Premises,
or for injunctive relief against Tenant, or any other non-monetary relief as
provided in this Lease.

34

--------------------------------------------------------------------------------

 

Article XXIV

[INTENTIONALLY DELETED]

Article XXV

HOLDING OVER

25.1Holdover.  Tenant is not permitted to hold over possession of the Premises
after the expiration or earlier termination of the Lease Term without the
express prior written consent of Landlord, which consent Landlord may withhold
in its sole and absolute discretion.  If Tenant holds over after the expiration
or earlier termination of the Lease Term with or without the express written
consent of Landlord, then, in addition to all other remedies available to
Landlord at law or at equity or under this Lease, Tenant shall become a tenant
at sufferance only, upon the terms and conditions set forth in this Lease so far
as applicable (including Tenant's obligation to pay all Additional Rent under
this Lease), but at a Base Rent equal to one hundred fifty percent (150%) of the
Base Rent applicable to the Premises immediately prior to the date of such
expiration or earlier termination.  Any such holdover Rent shall be paid on a
per month basis without reduction for partial months during the holdover.
Acceptance by Landlord of Rent after such expiration or earlier termination
shall not constitute consent to a hold over hereunder or result in an extension
of this Lease.  This Section 25.1 shall not be construed to create any express
or implied right to holdover beyond the expiration of the Lease Term or any
extension thereof.  Tenant shall be liable, and shall pay to Landlord within ten
(10) days after demand, for all losses incurred by Landlord as a result of such
holdover, and shall indemnify, defend and hold Landlord and the Landlord
Indemnitees harmless from and against all liabilities, damages, losses, claims,
suits, costs and expenses (including reasonable attorneys' fees and costs)
arising from or relating to any such holdover tenancy, including without
limitation, any claim for damages made by a proposed succeeding tenant. Tenant's
indemnification obligation hereunder shall survive the expiration or earlier
termination of this Lease.  The foregoing provisions of this Article XXV are in
addition to, and do not affect, Landlord's right of re-entry or any other rights
of Landlord hereunder or otherwise at law or in equity, including Landlord's
right to enter upon the Premise without notice to Tenant, by use of a duplicate
key, master key a locksmith's entry procedures or any other means not involving
personal confrontation and to alter or change the door locks and/or other
security devices on all entry doors of the Premises, thereby depriving Tenant
access to the Premises.

Article XXVI

NOTICES

26.1Method and Addresses.  Wherever any notice is required or permitted under
this Lease, such notice shall be in writing.  Any notice or document required or
permitted to be delivered under this Lease shall be deemed to be delivered when
it is actually received by the designated addressee or, if earlier and
regardless of whether actually received or not, when it is either (i) deposited
in the United States mail, postage prepaid, certified mail, return receipt
requested, or (ii) delivered to the custody of a reputable messenger service or
overnight courier service, addressed to the applicable party to whom it is being
delivered at the respective address for such party as is set out in Section 1.1
above (or for deliveries to Tenant, and at Landlord's option, to Tenant at the
Premises), or at such other address as such applicable party may have
theretofore specified to the delivering party by written notice.

26.2Multiple Parties.  If and when included within the term "Landlord'' as used
in this Lease there be more than one person, firm or corporation, all shall
jointly arrange among themselves for their joint execution of such notice
specifying some individual at some specific address for the receipt of notices
and payments to the Landlord; if and when included within the term "Tenant" as
used in this Lease there be more than one person, firm or corporation, all shall
jointly arrange among themselves for their joint execution of such a notice
specifying some individual at some specific address for the receipt of notices
and payments to Tenant.  All parties included within the terms "Landlord" and
"Tenant," respectively, shall be bound by notices and payments given in
accordance with the provisions of this Article to the same effect as if each had
received such notice or payment.  In addition, Tenant agrees that notices to
Tenant may be given by Landlord's attorney, property manager or other agent.

35

--------------------------------------------------------------------------------

 

Article XXVII

SECURITY DEPOSIT

27.1Comingling; Restoration.  The Security Deposit prescribed in Section 1.1(p)
of this Lease shall be held by Landlord without liability for interest and as
security for the performance by Tenant of Tenant's covenants and obligations
under this Lease, it being expressly understood that the Security Deposit shall
not be considered an advance payment of Rent or a measure of Landlord's damages
in case of default by Tenant.  Landlord may commingle the Security Deposit with
Landlord's other funds.  As prescribed in Section 23.8 of this Lease, Landlord
may, without prejudice to any other remedy, use the Security Deposit to the
extent necessary to make good any Rent delinquencies or to satisfy any other
covenant or obligation of Tenant hereunder; and following any such application
of the Security Deposit, Tenant shall pay to Landlord on demand the amount so
applied in order to restore the Security Deposit to its original amount.  No
part of the Security Deposit shall be considered to be held in trust, to bear
interest, or to be prepayment for any monies to be paid by Tenant under this
Lease.

27.2Return of Deposit.  Subject to Section 9.4 above, within thirty (30) days
after Tenant (i) has surrendered the Premises to Landlord (which, Landlord and
Tenant agree, includes turning over to Landlord's representative all keys to the
Premises), and (ii) has provided Landlord with a forwarding address, Landlord
shall return to Tenant the portion of the Security Deposit remaining after
deducting all damages, charges and other amounts permitted by the terms of this
Lease and applicable law.  Tenant acknowledges and agrees that if Tenant has
breached this Lease before or during Tenant's surrendering the Premises to
Landlord, then Landlord shall be entitled to deduct from the Security Deposit
being returned to Tenant (if any) upon written notice to Tenant, all damages and
losses that Landlord has suffered as a result of such breach of this Lease by
Tenant.  

27.3Assignment of Deposit.  If Landlord transfers its interest in the Premises
during the term of this Lease, Landlord may assign the Security Deposit to the
transferee; and upon such transfer and the transferee's acknowledgement of
responsibility to Tenant for the Security Deposit (which acknowledgement will be
deemed to have been effected if the transferee assumes the obligations of the
Landlord under this Lease, i.e., even without a specific mention of the Security
Deposit), Landlord shall thereafter have no further liability for the return of
the Security Deposit.

Article XXVIII

COMMISSIONS

28.1Brokers.  Landlord shall pay to Agent  a commission for negotiating this
Lease, in accordance with a separate agreement between Landlord and
Agent.  Tenant hereby represents and warrants to Landlord that Tenant has not
dealt with any broker or finder or real estate licensee in connection with this
Lease other than Agent.  Tenant shall protect, indemnify, defend and hold
harmless Landlord from any and all damages, liabilities, losses, costs, or
expenses (including, without limitation, reasonable attorneys' fees and costs)
which Landlord may incur or sustain from a claim for a commission, broker's fee,
finder's fee, or other similar compensation by any party other than Agent
claiming by, through or under Tenant with respect to this Lease.  As used
herein, "Agent" means CBRE, Inc., whose principal office is located at 2001
McKinney Avenue, Suite 700, Dallas, Texas 75201.  

Article XXIX

LAWS AND REGULATIONS

29.1OFAC.

(a)Certification.  Each of Landlord and Tenant certifies, represents, warrants
and covenants that:

(i)It is not acting and will not act, directly or indirectly, for or on behalf
of any person, group, entity, or nation named by any Executive Order or the
United States Treasury Department as a terrorist, "Specially Designated National
and Blocked Person", or other banned or blocked person, entity, nation or
transaction pursuant to any law, order, rule, or regulation that is enforced or
administered by the Office of Foreign Assets Control; and

36

--------------------------------------------------------------------------------

 

(ii)It is not engaged in this transaction, directly or indirectly on behalf of,
or instigating or facilitating this transaction, directly or indirectly on
behalf of, any such person, group, entity or nation.

(b)Indemnity.  Landlord and Tenant each hereby agrees to defend (with counsel
reasonably acceptable to the other party), indemnify and hold harmless the other
party and the respective Landlord Indemnitees and Tenant Indemnitees, as
applicable, from and against any and all claims arising from or related to any
such breach of the foregoing certifications, representations, warranties and
covenants.  

29.2Tenant's Compliance with Regulations.  Landlord and Tenant acknowledge that
there are in effect federal, state, county and municipal laws, orders, rules,
directives and regulations (collectively referred to hereinafter as the
"Regulations"), and that additional Regulations may hereafter be enacted or go
into effect, relating to or affecting the Premises or the Project.  Regulations
shall include all Environmental Laws.  Tenant agrees that it will not cause or
permit to be caused any act or practice, by negligence, omission or otherwise,
that would violate any of said Regulations.  In addition, and notwithstanding
any other provisions of this Lease, Tenant shall have no claim against Landlord
by reason of any changes Landlord may make to the Project or the Premises
pursuant to said Regulations or any charges imposed upon Tenant, Tenant's
customers or other invitees pursuant to same.  Tenant shall, within ten (10)
days after receipt of Landlord's written request, provide Landlord with copies
of all documents and information evidencing Tenant's compliance with any
Regulations and shall immediately notify Landlord in writing (with copies of any
documents involved) upon receipt of any threatened or actual claim, notice,
citation, warning, complaint or report pertaining to or involving failure by
Tenant or the Premises to comply with any Regulations.

Article XXX

MISCELLANEOUS

30.1Relationship of Parties.  Nothing in this Lease shall be deemed or construed
by the parties hereto, nor by any third party, as creating the relationship of
principal and agent or of partnership or of joint venture between the parties
hereto, it being understood and agreed that neither the method of computation of
rent, nor any other provision contained herein, nor any acts of the parties
hereto, shall be deemed to create any relationship between the parties hereto
other than the relationship of landlord and tenant.

30.2No Offset; Independent Covenants.  Tenant shall not for any reason withhold
or reduce Tenant's required payments of Rent and other charges provided in this
Lease, it being agreed (i) that the obligations of Landlord under this Lease are
independent of Tenant's obligations except as may be otherwise expressly
provided in this Lease and (ii) that to the maximum extent permitted under
applicable law, Tenant hereby waives all rights which it might otherwise have to
withhold Rent.  The immediately preceding sentence shall not be deemed to deny
Tenant the ability of pursuing all rights granted it under this Lease or at law
(with the exception of any right of Tenant to offset or withhold the payment of
Rent, which right is hereby waived to the maximum extent permitted by applicable
law); however, at the direction of Landlord, Tenant's claims in this regard
shall be litigated in proceedings different from any litigation involving Rent
claims or other claims by Landlord against Tenant (i.e., each party may proceed
to a separate judgment without consolidation, counterclaim or offset as to the
claims asserted by the other party).

30.3Limitation on Liability.  THE LIABILITY OF LANDLORD TO TENANT FOR ANY
DEFAULT BY LANDLORD UNDER THE TERMS OF THIS LEASE SHALL BE LIMITED SOLELY TO
LANDLORD'S PROCEEDS IN THE PROJECT AND THE RENTS DERIVED THEREFROM, AND LANDLORD
SHALL NOT BE PERSONALLY LIABLE FOR ANY DEFICIENCY, EXCEPT THAT LANDLORD SHALL,
SUBJECT TO THE PROVISIONS OF SECTIONS 20.6 AND 27.3 OF THIS LEASE, REMAIN LIABLE
TO ACCOUNT TO TENANT FOR ANY SECURITY DEPOSIT UNDER THIS LEASE.  THIS SECTION
30.3 SHALL NOT BE DEEMED TO LIMIT OR DENY ANY REMEDIES WHICH TENANT MAY HAVE IN
THE EVENT OF DEFAULT BY LANDLORD HEREUNDER WHICH DO NOT INVOLVE THE PERSONAL
LIABILITY OF LANDLORD.  NOTWITHSTANDING ANYTHING CONTAINED IN THIS LEASE TO THE
CONTRARY, THE OBLIGATIONS OF LANDLORD UNDER THIS LEASE (INCLUDING AS TO ANY
ACTUAL OR ALLEGED BREACH OR DEFAULT BY LANDLORD) DO NOT CONSTITUTE PERSONAL
OBLIGATIONS OF THE INDIVIDUAL MEMBERS, MANAGERS, INVESTORS, PARTNERS, DIRECTORS,
OFFICERS, OR SHAREHOLDERS OF LANDLORD OR

37

--------------------------------------------------------------------------------

 

LANDLORD'S MEMBERS, AFFILIATES, OR PARTNERS, AND TENANT SHALL NOT SEEK RECOURSE
AGAINST THE INDIVIDUAL MEMBERS, MANAGERS, INVESTORS, PARTNERS, DIRECTORS,
OFFICERS, OR SHAREHOLDERS OF LANDLORD OR LANDLORD'S MEMBERS, AFFILIATES OR
PARTNERS OR ANY OTHER PERSONS OR ENTITIES HAVING ANY INTEREST IN LANDLORD, OR
ANY OF THEIR PERSONAL ASSETS FOR SATISFACTION OF ANY LIABILITY WITH RESPECT TO
THIS LEASE.  IN ADDITION, IN CONSIDERATION OF THE BENEFITS ACCRUING HEREUNDER TO
TENANT AND NOTWITHSTANDING ANYTHING CONTAINED IN THIS LEASE TO THE CONTRARY,
TENANT HEREBY COVENANTS AND AGREES FOR ITSELF AND ALL OF ITS SUCCESSORS AND
ASSIGNS THAT THE LIABILITY OF LANDLORD FOR ANY DEFAULT BY LANDLORD UNDER THE
TERMS OF THIS LEASE SHALL BE LIMITED SOLELY TO THE LANDLORD'S INTEREST IN THE
BUILDING AND NO OTHER ASSETS OF LANDLORD, AND LANDLORD SHALL NOT BE PERSONALLY
LIABLE FOR ANY DEFICIENCY.  The term "Landlord" as used in this Lease, so far as
covenants or obligations on the part of the Landlord are concerned, shall be
limited to mean and include only the owner or owners, at the time in question,
of the fee title to, or a lessee's interest in a ground lease of, the
Project.  In the event of any transfer or conveyance of any such title or
interest (other than a transfer for security purposes only), the transferor
shall be automatically relieved of all covenants and obligations on the part of
Landlord contained in this Lease accruing after the date of such
transfer.  Landlord and Landlord's transferees and assignees shall have the
absolute right to transfer all or any portion of their respective title and
interest in the Premises, the Building, and/or this Lease without the consent of
Tenant, and such transfer or subsequent transfer shall not be deemed a violation
on Landlord's part of any of the terms and conditions of this Lease.

30.4No Continuing Waiver.  One or more waivers of any covenant, term or
condition of this Lease by either party shall not be construed as a waiver of a
subsequent breach of the same covenant, term or condition.  The consent or
approval by either party to or of any act by the other party requiring such
consent or approval shall not be deemed to waive or render unnecessary consent
to or approval of any subsequent similar act.  The receipt by Landlord of Rent
or any other payment required to be made by Tenant, or any part thereof, shall
not be a waiver of any other additional Rent or payment then due, nor shall such
receipt, even with knowledge of the breach of any covenant or condition hereof,
operate as or be deemed a waiver by Landlord of any of the provisions hereof, or
of any of Landlord’s rights, remedies, privileges or options hereunder.

30.5Force Majeure.  Whenever a period of time is herein prescribed for action to
be taken by either party hereto, neither party shall be liable or responsible
for, and there shall be excluded from the computation of any such period of
time, any delays due to strikes, riots, acts of God, shortages of labor or
materials, war, governmental laws, regulations or restrictions or any other
causes of any kind whatsoever which are beyond its reasonable control.

30.6Landlord's Manager.  Tenant is hereby notified that Landlord may, from time
to time, appoint a manager for the Project (each a "Landlord's Manager") to whom
Landlord may delegate some or all of Landlord's obligations under this
Lease.  Upon appointment of a Landlord's Manager and notice to Tenant of the
same; (a) Tenant shall be required and authorized to take direction from
Landlord's Manager with respect to Tenant's obligations under this Lease and (b)
any release or indemnification of Landlord under this Lease shall also apply to
Landlord's Manager.

30.7Severability.  In the event that any provision or part of this Lease should
be held to be invalid or unenforceable by a court of competent jurisdiction,
such provision shall be reformed and enforced to the maximum extent permitted by
law.  If such provision cannot be reformed, then it shall be severed from this
Lease and the validity and enforceability of the remaining provisions of this
Lease shall not be affected thereby.

30.8Underlying Lease.  If this Lease is in fact a sublease, Tenant accepts this
Lease subject to all of the terms and conditions of the underlying lease under
which Landlord holds the Project or the Building as lessee.  Tenant covenants
that it will do no act or thing which would constitute a violation by Landlord
of its obligation under such underlying lease; provided, however, that Tenant's
agreement in this regard is premised on Landlord's assurances to the effect that
the terms of this Lease do not violate such underlying lease.

30.9Governing Law; Venue.  The laws of the state where the Premises is located
shall govern the interpretation, validity, performance and enforcement of this
Lease.  Except to the extent required otherwise by applicable law, the venue for
any action relating to this Lease shall be brought solely and exclusively in the
state and the county in which the Premises are located.

38

--------------------------------------------------------------------------------

 

30.10Headings.  The captions and headings used herein are for convenience only
and do not limit or amplify the provisions hereof.

30.11Number; Gender.  Whenever herein the singular number is used, the same
shall include the plural, and words of any gender shall include each other
gender.

30.12Inurement.  The terms, provisions and covenants contained in this Lease
shall apply to, inure to the benefit of and be binding upon the parties hereto
and their respective heirs, successors-in-interest and legal representatives
except as otherwise herein expressly provided.

30.13Entire Agreement; Amendments.  This Lease contains the entire agreement
between the parties, and no rights are created in favor of either party on
account of any condition or event other than as specified or expressly
contemplated in this Lease.  No brochure, rendering, information or
correspondence shall be deemed to be a part of this agreement unless
specifically incorporated herein by reference.  In addition, no agreement shall
be effective to change, modify or terminate this Lease in whole or in part
unless such is in writing and duly signed by the party against whom enforcement
of such change, modification or termination is sought.

30.14No Reliance.  LANDLORD AND TENANT HEREBY ACKNOWLEDGE THAT THEY ARE NOT
RELYING UPON ANY BROCHURE, RENDERING, OFFERING MATERIALS, INFORMATION,
REPRESENTATION OR PROMISE OF THE OTHER, OR OF THE AGENT OR COOPERATING AGENT,
EXCEPT AS MAY BE EXPRESSLY SET FORTH IN THIS LEASE.

30.15No Recording.  Neither this Lease nor any memorandum thereof shall be
recorded by or on behalf of Tenant in any real property records or other public
records without the prior written consent of Landlord, which may be withheld in
Landlord's sole and absolute discretion.

30.16Inducement Recapture in Event of Breach.  Any agreement by Landlord for
possession of the Premises by Tenant without the payment or with reduced payment
of Rent or other charges or any agreement for the giving or paying by Landlord
to or for Tenant of any cash or other bonus, inducement, incentive or
consideration for Tenant's entering into this Lease including, but not limited
to tenant improvement allowances and abated Rent, all of which concessions are
hereinafter collectively referred to as "Inducement Provisions," are conditioned
upon Tenant's full, timely and faithful performance of all of the terms,
covenants, and conditions of this Lease to be performed or observed by
Tenant.  Upon the occurrence of an event of default by Tenant, which results in
termination of this Lease by Landlord, any Rent, other charge, bonus, the
unamortized portion of any inducement or consideration abated, given or paid by
Landlord under such an Inducement Provision shall be due and payable by Tenant
to Landlord and recoverable by Landlord as Additional Rent due under this Lease
upon such termination.

30.17Quiet Enjoyment.  Upon payment by Tenant of the Rents herein provided, and
upon the observance and performance of all terms, provisions, covenants and
conditions on Tenant's part to be observed and performed, Tenant shall, subject
to all of the terms, provisions, covenants and conditions of this Lease,
peaceably and quietly hold and enjoy the Premises for the entire term of this
Lease without hindrance or molestation from all persons claiming by, through or
under Landlord.

30.18Landlord's Costs.  Except as otherwise set forth herein, Tenant shall
reimburse Landlord on demand for all reasonable legal, engineering, and other
professional or consulting services and expenses incurred by Landlord in
connection with any requests by Tenant or any lender of Tenant for consent,
waiver or approval of any kind.

30.19Exhibits Control.  This Lease consists of thirty articles and Exhibits A
through I.  With the exception of Article VII, in the event any provision of an
exhibit or other attached page shall be inconsistent with a provision in the
body of this Lease, the provision as set forth in the exhibit or other attached
page shall be deemed to control

30.20No Offer.  The submission by Landlord of this instrument to Tenant for
examination, negotiation or signature does not constitute an offer of, an option
for, or a representation by Landlord regarding, a prospective lease.  This Lease
shall be effective if and when (and only if and when) it has been executed and
delivered by both Landlord and Tenant.

39

--------------------------------------------------------------------------------

 

30.21Counterparts and Electronic Transmissions.  This Lease may be executed in
two or more counterparts, each of which shall be deemed an original, but all of
which taken together shall constitute one and the same instrument.  The parties
contemplate that they may be executing counterparts of this Agreement
transmitted by facsimile or email in PDF format and agree and intend that a
signature by either facsimile machine or email in PDF format shall bind the
party so signing with the same effect as though the signature were an original
signature.

30.22Waiver of Trial by Jury.  This Lease and the parties' respective rights
hereunder shall be governed by the laws of the State.  In the event of
litigation, suit shall be brought in Collin County, Texas.  LANDLORD AND TENANT
WAIVE THEIR RESPECTIVE RIGHTS TO TRIAL BY JURY OF ANY CONTRACT OR TORT CLAIM,
COUNTERCLAIM, CROSS-COMPLAINT, OR CAUSE OF ACTION IN ANY ACTION, PROCEEDINGS, OR
HEARING BROUGHT BY EITHER PARTY AGAINST THE OTHER ON ANY MATTER ARISING OUT OF
OR IN ANY WAY CONNECTED WITH THIS LEASE, THE RELATIONSHIP OF LANDLORD AND
TENANT, OR TENANT'S USE OR OCCUPANCY OF THE PREMISES, INCLUDING WITHOUT
LIMITATION ANY CLAIM OF INJURY OR DAMAGE OR THE ENFORCEMENT OF ANY REMEDY UNDER
ANY CURRENT OR FUTURE LAW, STATUTE, REGULATION, CODE, OR ORDINANCE.

30.23 Deceptive Trade Practices.  TENANT HEREBY WAIVES ALL ITS RIGHTS UNDER THE
DECEPTIVE TRADE PRACTICES – CONSUMER PROTECTION ACT, SECTION 17.41 ET SEQ. OF
THE TEXAS BUSINESS AND COMMERCE CODE, A LAW THAT GIVES CONSUMERS SPECIAL RIGHTS
AND PROTECTIONS.  AFTER CONSULTATION WITH AN ATTORNEY OF TENANT'S OWN SELECTION,
TENANT VOLUNTARILY CONSENTS TO THIS WAIVER.

[Landlord and Tenant signatures, next page.]

40

--------------------------------------------------------------------------------

 

EXECUTED to be effective as of the later of the dates accompanying a signature
by Landlord or Tenant below; provided, however, that if the later of the dates
accompanying a signature by Landlord or Tenant below is different from the date
specified as the "Date of This Lease" on the cover page of this Lease, then the
date so specified on the cover page of this Lease shall be deemed to be the
"Date of This Lease" for all purposes.

LANDLORD:

 

TCG INDUSTRIAL SHILOH LLC,

a Delaware limited liability company

 

 

By:

 

/s/ Peter Walter

Name:

 

Peter Walter

Title:

 

Authorized Signatory

 

 

Date of Signature:

August 29, 2019

 

 

TENANT:

 

INOGEN, INC.,

a Delaware corporation

 

 

By:

 

/s/ Alison Bauerlein

Name:

 

Alison Bauerlein

Title:

 

CFO

 

 

Date of Signature:

August 26, 2019

 

 

 

41

--------------------------------------------------------------------------------

 

EXHIBIT A

 

The Site Plan of the Premises

 

 

[gt0nvvzs14wd000001.jpg]

A - 1

--------------------------------------------------------------------------------

 

EXHIBIT B

 

Legal Description of The Project

 

 

 

[gt0nvvzs14wd000002.jpg]

B - 1

--------------------------------------------------------------------------------

 

EXHIBIT C

 

Move-Out Standards

 

At the expiration or earlier termination of the Lease and in addition to any
other provisions of the Lease regarding surrender of the Premises, Tenant shall
surrender the Premises in the same condition as they were upon delivery of
possession thereto under the Lease, reasonable wear and tear excepted, and shall
deliver all keys to Landlord.  Before surrendering the Premises, subject to the
provisions of Section 12.4, Tenant shall remove all of its personal property and
trade fixtures and such alterations or additions to the Premises made by Tenant
as may be specified by Landlord for removal; provided, Landlord will not require
Tenant to remove the Initial Alterations.  If Tenant fails to remove its
personal property, fixtures or alterations or additions upon the expiration or
earlier termination of the Lease, the same shall be deemed abandoned and shall
become the property of Landlord.  Notwithstanding the foregoing, Tenant shall be
liable to Landlord for all costs and damages incurred by Landlord in removing,
storing or selling such property, fixtures, alterations or additions and in
restoring the Premises to the condition required pursuant to the Lease.

Notwithstanding anything to the contrary in the Lease, Tenant shall surrender
the Premises, at the time of the expiration or earlier termination of the Lease,
in a condition that shall include, but is not limited to, the following:

 

1.  Lights:

Office, exterior, emergency exit and warehouse lights will be fully operational
with all bulbs functioning.  Replacement lamps should be consistent in color,
type and style.

2.  Roll-Up Doors & Pedestrian Doors:

Roll-up doors must receive final maintenance by a licensed contractor to
include: lube, adjustments, alignment and replacement of seals and panels (if
required).  Pedestrian doors must have all hardware in working condition
(including crash hardware, thresholds, closers and
weather-stripping).  Replacement of doors and/or hardware shall be of similar
type as existing.  Tenant shall provide written evidence of such
maintenance/repairs to Landlord.

3.  Loading Docks:

Includes dock levelers, dock bumpers, dock door seals, pit levelers and sump
pumps.  Tenant to provide evidence of final maintenance on all items from a
licensed contractor.

4.  Warehouse Floor:

Tenant shall remove all paint and stickers and leave floors free of stains and
swept, with no racking bolts or other protrusions left in floor.  Cracks should
be repaired with an epoxy or polymer.

5.  Tenant-Installed Equipment & Wiring:

Tenant shall remove all air lines, junction boxes, distribution boxes, conduit,
etc.  All wiring shall be terminated back to point of connection.  Telecom and
associated data wiring shall be removed and terminated at the original phone
board.

6.  Walls:

Warehouse Walls - Sheetrock (drywall) damage should be patched and fire-taped so
that there are no holes remaining.  Office walls shall be patched and returned
to a paint-ready condition.

7.  Roof:

Any tenant-installed equipment must be removed and roof penetrations properly
repaired by Landlord's roofing contractor.

8.  Signs:

All Tenant-installed signage shall be removed, including interior and exterior
window signage.  Exterior building surface shall be restored to original
condition, including patching of all holes and painting to match exterior color.

9.  Heating & Air Conditioning System:

HVAC equipment must receive final maintenance by a licensed HVAC contractor,
including filter changes and repairs/replacements if required.  Tenant shall
provide written evidence of maintenance/repairs to Landlord.

C - 1

--------------------------------------------------------------------------------

 

10.  Plumbing:

Restroom/Kitchen fixtures and accessories (i.e. "insta-hot" water heaters,
vanity heaters, handrails, soap dispensers, paper towel holders, etc.) shall be
returned in good working condition, free of leaks and stains.  Tenant shall
provide written evidence of final service to water heater.

11.  Overall Cleanliness:

Clean windows, sanitize bathroom(s), vacuum carpet, and remove any and all
debris from office and warehouse.  Remove all pallets and debris from exterior
of premises and dock areas.  In addition, Tenant shall properly dispose of all
hazardous materials, including paint, at Tenant's expense.

 

 

 

 

 

C - 2

--------------------------------------------------------------------------------

 

EXHIBIT D

 

Rules and Regulations

 

General Rules

 

Tenant shall faithfully observe and comply with the following Rules and
Regulations:

 

1.

Tenant shall not alter any locks or install any new or additional locks or bolts
on any doors or windows of the Premises without obtaining Landlord's prior
written consent, which consent may be withheld in Landlord's reasonable
discretion.  Tenant shall bear the cost of any lock changes or repairs required
by Tenant.

2.

Access to the Project may be refused unless the person seeking access has proper
identification or has a previously received authorization for access to the
Project.  Landlord and its agents shall in no case be liable for damages for any
error with regarding to the admission to or exclusion from the Project of any
person.  In case of invasion, mob, riot, public excitement or other commotion,
Landlord reserves the right to prevent access to the Project during the
continuance thereof by any means it deems appropriate for the safety and
protection of life and property.

3.

No cooking shall be done or permitted on the Premises, nor shall the Premises be
used for any improper or objectionable purposes.  Notwithstanding the foregoing,
Underwriters' Laboratory-approved equipment and microwave ovens may be used in
the Premises for heating food and brewing coffee, tea, hot chocolate and similar
beverages for employees and visitors of Tenant, provided that such use is in
accordance with all applicable federal, state and city laws, codes, ordinances,
rules and regulations; and provided further that such cooking does not result in
odors escaping from the Premises.

4.

No boring or cutting for wires shall be allowed without the consent of Landlord,
which consent may be withheld in Landlord's sole and absolute
discretion.  Tenant shall not interfere with broadcasting or reception from or
in the Project or elsewhere.  No gaming devices shall be operated in the
Premises.

5.

Landlord reserves the right to exclude or expel from the Project any person who,
in the judgment of Landlord, is intoxicated or under the influence of liquor or
drugs, or who shall in any manner do any act in violation of any of these Rules
and Regulations.

6.

Tenant shall store all its trash and garbage within the interior of the Premises
or in other locations approved by Landlord, in Landlord's sole and absolute
discretion.  All moveable trash receptacles provided by the trash disposal firm
for the Premises must be kept in the trash enclosure areas, if any, provided for
that purpose.  No material shall be placed in the trash boxes or receptacles if
such material is of such nature that it may not be disposed of in the ordinary
and customary manner of removing and disposing of trash in the vicinity of the
Project without violation of any law or ordinance governing such disposal.

7.

Tenant shall comply with all safety, fire protection and evacuation procedures
and regulations established by Landlord or any governmental agency.

8.

The sidewalks, entries, and driveways of the Project shall not be obstructed by
Tenant or any Tenant Parties, or used by them for any purpose other than ingress
to and egress from the Premises.

9.

Except for qualified service dogs, no animals shall be allowed in or about the
Premises or in the Common Areas.

D - 1

--------------------------------------------------------------------------------

 

10.

Tenant shall not install or operate any steam or gas engine, boiler, or other
mechanical apparatus in the Premises, except as specifically approved in the
Lease.  The use of oil, gas or inflammable liquids for heating, lighting or any
other purpose is expressly prohibited.  Explosives or other articles deemed
extra hazardous shall not be brought into the Project.

11.

Tenant shall not permit dumping of waste or refuse or permit any harmful
materials to be placed in any drainage system or sanitary system in or about the
Premises or the Project.

12.

Tenant shall ascertain from Landlord the maximum amount of electrical current
which can safely be used in the Premises, taking into account the capacity of
the electrical wiring in the Project and the Premises and the needs of other
tenants, and shall not use more than such safe capacity.  Landlord's consent to
the installation of electric equipment shall not relieve Tenant from the
obligation not to use more electricity than such safe capacity.

PARKING RULES

 

1.

Tenant shall not permit or allow any vehicles that belong to or are controlled
by Tenant or Tenant's employees, suppliers, shippers, customers or invitees to
be loaded, unloaded or parked in areas other than those designated by Landlord
for such activities and at times approved by Landlord in Landlord's reasonable
discretion consistent with the Lease terms.  Tenant shall ensure that users of
the parking area obey all posted signs and park only in the areas designated for
vehicle parking.  Tenant and its customers, employees, suppliers, shippers and
invitees shall comply with all rules and regulations adopted by Landlord from
time to time relating to truck parking and/or truck loading and unloading.

2.

Landlord reserves the right to relocate all or a part of parking spaces within
the current parking area.  If access to the parking areas is not now controlled
with gates or similar devices, Landlord shall have the right, but not the
obligation, to install gates or other devices to control access to the parking
areas, and Tenant shall comply with all of Landlord's rules and regulations
relating to access to the parking areas.  Landlord shall use commercially
reasonable efforts to minimize inconvenience to Tenant caused by the relocation
of parking spaces or the installation of parking controls.

3.

Landlord will not be responsible for any damage to vehicles, injury to persons
or loss of property, all of which risks are assumed by the party using the
parking area.

4.

The maintenance, washing, waxing or cleaning of vehicles in the parking area or
Common Areas is prohibited.

5.

Tenant shall be responsible for seeing that all of its employees, agents,
contractors, suppliers, shippers, and invitees comply with the applicable
parking rules, regulations, laws and agreements.

6.

At Landlord's request, Tenant shall provide Landlord with a list which includes
the name of each person using the parking facilities based on Tenant's parking
rights under this Lease and the license plate number of the vehicle being used
by that person.  Tenant shall provide Landlord with an updated list within ten
(10) days after any part of the list becomes inaccurate.

7.

All parking spaces may only be used for parking vehicles no larger than
full-size passenger automobiles or pick-up trucks.  Parking any type of
recreational vehicles is specifically prohibited on or about the Project.  No
vehicle of any type shall be stored in the parking areas at any time.  No
overnight truck parking shall be allowed except to the extent that the Premises
include truck loading doors in which event one truck may be parked overnight in
front of each loading door.  In the event that a vehicle is disabled, it shall
be removed within 48 hours.  There shall be no "For Sale" or other advertising
signs on or about any parked vehicle.  All vehicles shall be parked in the
designated parking areas in conformity with all signs and other markings.  All
parking will be open parking, and no reserved parking, numbering or lettering of
individual spaces will be permitted except as specified by Landlord.

D - 2

--------------------------------------------------------------------------------

 

8.

If Tenant commits or allows in the parking lot any of the activities prohibited
by this Lease or the Rules, then Landlord shall have the right, without notice,
in addition to such other rights and remedies that it may have, to remove or tow
away the vehicle involved and charge the cost to Tenant, which cost shall be
immediately payable by Tenant upon demand by Landlord.  

Landlord reserves the right at any time to change or rescind any one or more of
these Rules and Regulations, or to make such other and further reasonable Rules
and Regulations as in Landlord's judgment may from time to time be necessary for
the management, safety, care and cleanliness of the Project, and for the
preservation of good order therein, as well as for the convenience of other
tenants therein, provided that Tenant’s rights under the Lease are not
materially and adversely impacted.  Landlord may waive any one or more of these
Rules and Regulations for the benefit of any particular tenant, but no such
waiver by Landlord shall be construed as a waiver of such Rules and Regulations
in favor of any other tenant, nor prevent Landlord from thereafter enforcing any
such Rules or Regulations against any or all tenants of the Project.  Tenant
shall be deemed to have read these Rules and Regulations and to have agreed to
abide by them as a condition of its occupancy of the Premises.

 

 

D - 3

--------------------------------------------------------------------------------

 

EXHIBIT E

 

Form of Hazardous Materials Disclosure Certificate

 

General Information

 

Name of Responding Company:

 

 

Mailing Address:

 

 

Signature:

 

 

 

Title:

 

 

Phone:

 

 

Date:

 

 

Age of Facility:

 

 

Length of Occupancy:

 

 

Major products manufactured and/or activities conducted on the property:

 

 

 

 

 

Types of Business Activities

 

Hazardous Materials Activities

(check all that apply)

 

(check all that apply)

 

 

 

 

 

☐

Machine Shop

 

☐

Degreasing

☐

Light assembly

 

☐

Chemical/etching/milling

☐

Research and development

 

☐

Wastewater treatment

☐

Product service or repair

 

☐

Painting

☐

Photo processing

 

☐

Striping

☐

Automotive service and repair

 

☐

Cleaning

☐

Manufacturing

 

☐

Printing

☐

Warehouse

 

☐

Analytical lab

☐

Integrated/printed circuit

 

☐

Plating

☐

Chemical/pharmaceutical product

 

☐

Chemical/missing/synthesis

 

 

 

☐

Silkscreen

 

 

 

☐

Lathe/mill machining

 

 

 

☐

Deionizer water product

 

 

 

☐

Photo masking

 

 

 

☐

Wave solder

 

 

 

☐

Metal finishing

 

HAZARDOUS MATERIALS/WASTE HANDLING AND STORAGE

 

A.

Are hazardous materials handled on any of your shipping and receiving docks in
container quantities greater than one
gallon?                        ☐   Yes                  ☐  No

 

B.

If hazardous materials or waste are stored on the premises, please check off the
nature of the storage and type(s) of materials below.

 

Types of Storage Container

 

Type of Hazardous Materials and/or Waste Stored

(list above-ground storage only)

 

 

 

 

 

 

 

☐

1 gallon or 3 liter bottles/cans

 

☐

Acid

☐

5 to 30 gallon carboys

 

☐

Phenol

☐

55 gallon drums

 

☐

Caustic/alkaline cleaner

☐

Tanks

 

☐

Cyanide

E - 1

--------------------------------------------------------------------------------

 

 

 

 

☐

Photo resist stripper

 

 

 

☐

Paint

 

 

 

☐

Flammable solvent

 

 

 

☐

Gasoline/diesel Fuel

 

 

 

☐

Nonflammable/chlorinated solvent

 

 

 

☐

Oil/cutting fluid

 

 

C.

Do you accumulate hazardous waste
onsite?                    ☐  Yes          ☐   No

 

If yes, how is it being handled?

 

☐On-site treatment or recovery

☐Discharged to sewer

☐Hauled offsiteIf hauled offsite, by whom:
                                                     

☐Incineration

 

D.

Indicate your hazardous waste storage status with Department of Health Services:

 

☐Generator

☐Interim status facility

☐Permitted TSDF

☐None of the above

 

WASTEWATER TREATMENT/DISCHARGE

 

A.

Do you discharge industrial wastewater to:

 

☐Sewer

☐Storm drain

☐Surface water

☐No industrial discharge

 

B.

Is your industrial wastewater treated before
discharge?                ☐   Yes              ☐   No

 

If yes, what type of treatment is being conducted:

 

☐Neutralization

☐Metal hydroxide formation

☐Closed-loop treatment

☐Cyanide destruct

☐HF treatment

☐Other

 

SUBSURFACE CONTAINMENT OF HAZARDOUS MATERIALS/WASTES

 

A.

Are buried tanks/sumps being used for any of the following:

 

☐Hazardous waste storage

☐Chemical storage

☐Gasoline/diesel fuel storage

☐Waste treatment

☐Wastewater neutralization

☐Industrial wastewater treatment

☐None of the above

 

E - 2

--------------------------------------------------------------------------------

 

B.

If buried tanks are located onsite, indicate their construction:

 

 

☐  Steel

☐  Fiberglass

 

☐  Concrete

 

☐  Inside open vault

☐  Double walled

 

 

 

C.

Are hazardous materials or untreated industrial wastewater transported via
buried piping to tanks, process areas or treatment
areas:    ☐  Yes          ☐  No

 

D.

Do you have wet floors in your process
areas?           ☐  Yes               ☐  No

 

If yes, name processes:

 

 

 

E.

Are abandoned underground tanks or sumps located on the
property?     ☐  Yes         ☐  No

 

HAZARDOUS MATERIALS SPILLS

 

A.

Have hazardous materials ever spilled to:

 

☐The sewer

☐The storm drain

☐Onto the property

☐No spills have occurred

 

B.

Have you experienced any leaking underground tanks or
sumps?           ☐  Yes          ☐  No

 

C.

If spills have occurred, were they
reported?               ☐  Yes             ☐  No

 

Check which government agencies that you contacted regarding the spill(s):

 

☐Department of Health Services

☐Department of Fish and Game

☐Environmental Protection Agency

☐Regional Water Quality Control Board

☐Fire Department

 

D.

Have you been contacted by a government agency regarding soil or groundwater
contamination on your site?      ☐  Yes             ☐   No

 

Do you have exploratory wells onsite?         ☐   Yes             ☐  No

 

If yes, indicate the following:

 

Number of wells:

 

 

Approximate depth of wells:

 

 

Well diameters:

 

PLEASE ATTACH ENVIRONMENTAL REGULATORY PERMITS, AGENCY REPORTS THAT APPLY TO
YOUR OPERATION AND HAZARDOUS WASTE MANIFESTS.

 

E - 3

--------------------------------------------------------------------------------

 

Check off those enclosed:

 

☐Hazardous Materials Inventory Statement, HMIS

☐Hazardous Materials Management Plan, HMMP

☐Department of Health Services, Generator Inspection Report

☐Underground Tank Registrations

☐Industrial Wastewater Discharge Permit

☐Hazardous Waste Manifest

 

E - 4

--------------------------------------------------------------------------------

 

EXHIBIT F

 

Commencement Date Certificate

 

[SAMPLE ONLY – FORM TO BE COMPLETED BY LANDLORD AND EXECUTED BY TENANT

ON OR AFTER COMMENCEMENT DATE]

 

 

LANDLORD:

TENANT:

LEASE DATE:

       ,

PREMISES:

Tenant hereby accepts the Premises as being in the condition required under the
Lease.

 

The Commencement Date of the Lease is      ,      .

 

The Expiration Date of the Lease is      ,      .

 

 

Landlord:

Tenant:

 

 

[DO NOT SIGN]

[DO NOT SIGN]

 

By:        ,

       a

 

 

By:

 

 

By:

 

 

Its:

 

 

Its:

 

 

Telephone:

(      )

Telephone:

(      )

Facsimile:

(      )

Facsimile:

(      )

 

Date:

 

Date:

 

 

 

 

F - 1

--------------------------------------------------------------------------------

 

EXHIBIT G

 

Option to Extend Addendum

 

Provided no default exists and Tenant is not subleasing any of the  Premises at
the time of such election, Tenant may extend this Lease for two (2) additional
periods of five (5) years each (each, an “Extension Term”), by delivering
written notice of the exercise thereof to Landlord not earlier than 12 months
nor later than nine (9) months before the then-scheduled expiration of the Lease
Term.  The Base Rent payable for each month during each Extension Term shall be
the prevailing effective market rental rate .  The applicable effective fair
market rental rate shall be the effective rate that Landlord and comparable
landlords of comparable buildings in the East Plano Industrial Submarket have
accepted in current transactions from new (non-renewal and non-expansion)
non-sublease and nonaffiliated tenants including annual adjustments to the base
rent, tenant improvement allowances, other concessions and commissions with such
comparable transactions adjusted, as appropriate, for differences in building
quality, size, term, credit of tenant and any other appropriate adjustments (the
“Fair Market Rental Rate”). There will be no “floor” or “minimum” for the Fair
Market Rental Rate, and Landlord and Tenant (and, if applicable, the arbitrator)
will disregard comparable rents established as a result of any such “floor” or
“minimum”, and disregard any value associated with tenant improvements paid for
by Tenant, if any, in excess of the tenant improvement allowance. Within 30 days
after receipt of Tenant's notice to extend, Landlord shall deliver to Tenant
written notice of the Fair Market Rental Rate and shall advise Tenant of the
required adjustment to Base Rent, if any, and the other terms and conditions
offered.  Tenant shall, within thirty (30) days after receipt of Landlord's
notice, notify Landlord in writing whether Tenant accepts or rejects Landlord's
determination of the Fair Market Rental Rate.  If Tenant timely notifies
Landlord that Tenant accepts Landlord's determination of the Fair Market Rental
Rate, then, on or before the commencement date of the extended Lease Term,
Landlord and Tenant shall execute an amendment to this Lease extending the Lease
Term on the same terms provided in this Lease, except as follows:  

 

(a)Base Rent shall be adjusted to the Fair Market Rental Rate;

 

(b)Tenant shall have no further renewal option beyond these two Extension Terms
unless expressly granted by Landlord in writing; and

 

(c) Landlord shall  provide to Tenant any allowances (e.g., moving allowance,
construction allowance, and the like) or other tenant inducements if and to the
extent such allowances were applicable  in determining the Fair Market Rental
Rate.

 

If Tenant rejects Landlord's determination of the Fair Market Rental Rate,
Landlord and Tenant shall attempt in good faith to agree upon such Fair Market
Rental Rate using their best good faith efforts.  If Landlord and Tenant fail to
reach agreement within fifteen (15) days following Tenant’s Review Period (the
“Outside Agreement Date”), then each party’s determination shall be submitted to
arbitration in accordance with the following paragraph.  If Tenant fails to so
accept or object in writing within Tenant’s Review Period, Tenant shall
conclusively be deemed to have disapproved of the Fair Market Rental Rate
determined by Landlord.

 

If Tenant elects to require that the  Fair Market Rental Rate be determined
pursuant to arbitration, the determination of the  Fair Market Rental Rate shall
be made by brokers (and if Tenant makes such election, Tenant shall be deemed to
have irrevocably renewed the Lease Term, subject only to the determination of
the  Fair Market Rental Rate as provided below).  In such event, within ten days
thereafter, each party shall select a qualified commercial real estate broker
with at least ten years’ experience in leasing property and buildings in the
submarket in which the Premises are located.  The two brokers shall give their
opinion of prevailing rental rates within 20 days after their retention.  In the
event the opinions of the two brokers differ and, after good faith efforts over
the succeeding 20-day period, they cannot mutually agree, the brokers shall
immediately and jointly appoint a third broker with the qualifications specified
above.  This third broker shall immediately (within five days) choose either the
determination of Landlord’s broker or Tenant’s broker and such choice of this
third broker shall be final and binding on Landlord and Tenant.  Each party
shall pay its own costs for its real estate broker.  Following the determination
of the Fair Market Rental Rate by the brokers, the parties shall equally share
the costs of any third broker.  The parties shall immediately execute an
amendment as set forth above.  If Tenant fails to timely notify Landlord in
writing that Tenant accepts or rejects Landlord’s determination of the Fair
Market Rental Rate, time being of the essence with respect thereto, Tenant shall
be deemed to have accepted Landlord’s determination of the Fair Market Rental
Rate and Landlord and Tenant shall execute an amendment to the Lease as provided
above.

 

G - 1

--------------------------------------------------------------------------------

 

Tenant's rights under this Exhibit shall terminate if (1) this Lease or Tenant's
right to possession of the Premises is terminated, (2) Tenant assigns any of its
interest in this Lease or sublets any portion of the Premises which is
continuing at the time of exercising the renewal option (other than in
connection with a Permitted Transfer), or (3) Tenant fails to timely exercise
its option under this Exhibit, time being of the essence with respect to
Tenant's exercise thereof.

 

G - 2

--------------------------------------------------------------------------------

 

EXHIBIT H

 

IMPROVEMENT ADDENDUM

 

1.

Initial Alterations.  Following the mutual execution of this Lease and Tenant's
payment of all Rent and security deposits required to be paid upon the execution
of the Lease, Tenant shall have the right to perform certain alterations and
improvements in the Premises (the "Initial Alterations").  Notwithstanding the
foregoing, Tenant and its contractors shall not have the right to perform
Initial Alterations in the Premises unless and until Tenant has complied with
all of the terms and conditions of the Lease with respect to Alterations,
including, without limitation, approval by Landlord of (a) the final plans for
the Initial Alterations, (b) the contractors to be retained by Tenant to perform
such Initial Alterations, and (c) the insurance coverage obtained by Tenant and
its contractors in connection with the Initial Alterations.  Landlord shall
reimburse Tenant for up to $5,000.00 for the initial space plan and one revision
(the “Space Plan Allowance”). Upon completion of the space plan, Tenant shall
provide Landlord the invoice for such. Landlord shall reimburse Tenant for the
Space Plan Allowance within ten (10) days following receipt of the
invoice.  Tenant shall be responsible for all elements of the plans for the
Initial Alterations (including, without limitation, compliance with law, the
structural integrity of the design, the configuration of the Premises and the
placement of Tenant's furniture, appliances and equipment), and Landlord's
approval of such plans shall in no event relieve Tenant of the responsibility
therefor.  Landlord's approval of the contractors to perform the Initial
Alterations shall not be unreasonably withheld. Landlord's approval of the
general contractor to perform the Initial Alterations shall not be considered to
be unreasonably withheld if any such general contractor (i) does not have trade
references reasonably acceptable to Landlord, (ii) does not maintain insurance
as required by Landlord, (iii) does not have the ability to be bonded for the
work in an amount satisfactory to Landlord, (iv) does not provide current
financial statements reasonably acceptable to Landlord, or (v) is not licensed
as a contractor in the state and municipality in which the Premises is
located.  Tenant acknowledges the foregoing is not intended to be an exclusive
list of the reasons why Landlord may reasonably withhold its consent to a
general contractor.

2.

Cost of Initial Alterations.  Promptly after obtaining Landlord's approval of
the plans for the Initial Alterations and before commencing construction of the
Initial Alterations, Tenant shall deliver to Landlord a reasonably detailed
estimate of the cost of the Initial Alterations.  If such estimated cost exceeds
the Construction Allowance (hereinafter defined), Tenant shall pay the
difference (the "Excess Cost") to Landlord before proceeding with the Initial
Alterations (and the amount so paid to Landlord shall be referred to herein as
"Tenant's Deposit").  In addition, Tenant shall pay to Landlord, within ten (10)
days after Landlord's written demand, a construction management fee equal to 1%
of the hard costs of the Initial Alterations to compensate Landlord for
reviewing the plans for the Initial Alterations and for costs incurred by
Landlord in facilitating completion of the Initial Alterations.  Landlord
reserves the right to deduct such fee from the Construction Allowance.

3.

Construction and Construction Allowance.  

 

(a)

Provided Tenant is not in default pursuant to the terms of the Lease, Landlord
agrees to contribute up to $2,346,765.00 (the "Construction Allowance") toward
the cost of performing the Initial Alterations. The Construction Allowance may
be used for all hard and soft costs of construction and relocation including;
construction management, architect and engineering, permits, security, signage,
cabling, moving and furniture fixtures and equipment  The Construction Allowance
and Tenant's Deposit, if applicable, less a 10% retainage (which retainage shall
be payable as part of the final draw), shall be paid to Tenant or, at Landlord's
option, to the order of the general contractor that performs the Initial
Alterations, in periodic disbursements within thirty (30) days after receipt of
the following documentation: (i) an application for payment and sworn statement
of contractor substantially in the form of AIA Document G-702 covering all work
for which disbursement is to be made to a date specified therein; (ii) a
certification from an AIA architect substantially in the form of the Architect's
Certificate for Payment which is located on AIA Document G702, Application and
Certificate of Payment; (iii) contractor's, subcontractor's and material
supplier's waivers of liens which shall cover all Initial Alterations for which
disbursement is being requested

H-1

--------------------------------------------------------------------------------

 

 

and all other statements and forms required for compliance with the mechanics'
lien laws of the state in which the Premises is located, together with all such
invoices, contracts, or other supporting data as Landlord or Landlord's
mortgagee may reasonably require; (iv) a cost breakdown for each trade or
subcontractor performing the Initial Alterations; (v) plans and specifications
for the Initial Alterations, together with a certificate from an AIA architect
that such plans and specifications comply in all material respects with all laws
affecting the Building, Property and Premises; (vi) copies of all construction
contracts for the Initial Alterations, together with copies of all change
orders, if any; and (vii) a request to disburse from Tenant containing an
approval by Tenant of the work done and a good faith estimate of the cost to
complete the Initial Alterations.  Upon completion of the Initial Alterations,
and prior to final disbursement of the Construction Allowance, Tenant shall
furnish Landlord with:  (1) general contractor and architect's completion
affidavits, (2) full and final waivers of lien, (3) receipted bills covering all
labor and materials expended and used, (4) as-built plans of the Initial
Alterations, (5) the certification of Tenant and its architect that the Initial
Alterations have been installed in a good and workmanlike manner in accordance
with the approved plans, and in accordance with applicable laws, codes and
ordinances, and (6) a final certificate of occupancy for the Premises.  In no
event shall Landlord be required to disburse the Construction Allowance or
Tenant's Deposit, if applicable, more than one time per month.  Notwithstanding
anything herein to the contrary, Landlord shall not be obligated to disburse any
portion of the Construction Allowance or Tenant's Deposit, if applicable, during
the continuance of an uncured default under the Lease, and Landlord's obligation
to disburse shall only resume when and if such default is cured.

 

(b)

If Tenant delivers Tenant's Deposit to Landlord, all disbursements by Landlord
under this Improvement Addendum shall be deemed to have been made from the
Construction Allowance until the Construction Allowance has been fully
disbursed.  Any portion of Tenant's Deposit which has not been disbursed by
Landlord after the full completion and payment of the Initial Alterations, as
evidenced to Landlord's reasonable satisfaction, shall be returned to
Tenant.  In the event Tenant does not submit to Landlord a written request for
payment of the entire Construction Allowance (together with all of the documents
and certificates required for such payment) by December 31, 2020, any portion of
the Construction Allowance not disbursed to Tenant shall automatically accrue to
the sole benefit of Landlord, it being understood that Tenant shall not be
entitled to any credit, abatement or other concession in connection
therewith.  Tenant shall be responsible for all applicable state sales or use
taxes, if any, payable in connection with the Initial Alterations and/or
Construction Allowance.  

5.

Landlord's Obligations. Except as otherwise set forth in the Lease (i.e.,
Section 11.1), Landlord shall not be required to perform any work or, except as
provided above with respect to the Construction Allowance, incur any costs in
connection with the construction or demolition of any improvements in the
Premises.  

6.

Representatives.  Tenant has designated Juan Fernandez of CBRE as its sole
representative with respect to the matters set forth in this Improvement
Addendum, who shall have full authority and responsibility to act on behalf of
the Tenant as required in this Improvement Addendum, until further written
notice to Landlord.  Landlord has designated ________ of __________ as its sole
representative with respect to the matters set forth in this Improvement
Addendum, who, until further notice to Tenant, shall have full authority and
responsibility to act on behalf of the Landlord as required in this Improvement
Addendum.

7.

Interpretation; Incorporation Into Lease.  This Improvement Addendum shall not
be deemed applicable to any additional space added to the Premises at any time
or from time to time, whether by any options under the Lease or otherwise, or to
any portion of the Premises or any additions to the Premises in the event of a
renewal or extension of the Lease Term, whether by any options under the Lease
or otherwise, unless expressly so provided in the Lease or any amendment or
supplement to the Lease.  All capitalized terms used in this Improvement
Addendum but not defined herein shall have the same meanings ascribed to such
terms in the Lease.

H-2

--------------------------------------------------------------------------------

 

SCHEDULE 1

WORKLIST

 

[gt0nvvzs14wd000003.jpg]

 

H-3

--------------------------------------------------------------------------------

 

 

[gt0nvvzs14wd000004.jpg]

 

 

H-4

--------------------------------------------------------------------------------

 

EXHIBIT I

RIGHT OF FIRST OFFER

  Provided that (a) Tenant or a Permitted Transferee is occupying the entire
Premises, (b) Tenant is not in Default under this Lease beyond applicable notice
and cure periods, and (c) no third party, including any current tenant of the
Project, has any superior rights of first offer or right of first refusal,
Tenant shall have a right of first offer ("ROFO") to lease any space in the
Project ("ROFO Space") if and when it becomes available. Prior to offering the
ROFO Space (or any portion thereof) for lease to third parties, Landlord shall
deliver to Tenant a written notice ("ROFO Notice"), which ROFO Notice shall
constitute an offer to Tenant to lease the ROFO Space identified therein and
shall set forth the Fair Market Rental Rate (defined in Exhibit G) for the ROFO
Space, for a term which is coterminous with the Lease, but in no event less than
sixty (60) months. This coterminous right shall not apply if Tenant has less
than 60 months remaining in the Lease Term, unless Tenant has previously
exercised or concurrently also exercises Tenant’s Renewal Option contained in
Exhibit G. Tenant's ROFO shall be exercised, if at all, by written notice
thereof delivered to Landlord within ten (10) business days following Landlord’s
delivery of the ROFO Notice. If Tenant duly and timely exercises the ROFO by
accepting in writing the offer to lease the entire ROFO Space identified in the
ROFO Notice on the terms and conditions contained in the ROFO Notice, then
Landlord and Tenant shall promptly amend this Lease to include such ROFO Space
on the express terms and conditions set forth in the ROFO Notice. If Tenant
disputes Landlord’s proposed Fair Market Rental Rate, Tenant shall respond in
writing with its proposed Fair Market Rental Rate and if the parties cannot
agree within ten (10) business days, the issue of Fair Market Rental Rate shall
be submitted to arbitration in accordance with Exhibit G attached hereto, in
which event Tenant shall be bound to lease the ROFO Space. If Tenant fails to
respond in writing within the ten (10) business day period following delivery of
the ROFO Notice, then Tenant shall be deemed to have rejected the offer, and the
ROFO and Tenant's rights under this section with respect to such ROFO Space then
being offered to Tenant (but not the remainder of the ROFO Space) shall
terminate and be of no further force and effect and Landlord shall be free to
lease such ROFO Space to another tenant without any obligation pursuant to this
Exhibit I for a period of six (6) months after the date that Landlord delivered
the ROFO Notice to Tenant; if, after such six (6) month period, Landlord has not
leased such ROFO Space, then Landlord shall deliver a revised ROFO Notice to
Tenant and the procedure set forth in this Exhibit I shall once again apply. The
ROFO shall be personal to Tenant (or any Permitted Transferee) and may not be
exercised or assigned, voluntarily or involuntarily, by or to any person or
entity other than such Tenant or Permitted Transferee and shall not be
assignable separate and apart from this Lease.

If Tenant has not exercised its ROFO in accordance with this Exhibit I above,
and Landlord receives a bona fide proposal or makes a proposal for all or any of
the ROFO Space, Landlord shall notify Tenant of the space for which there was
such a proposal and the terms received or offered. Tenant shall have three (3)
business days within which to respond with an exercise of Tenant's right to
lease the applicable ROFO Space that was the subject of such proposal at the
terms contained in such proposal.

I-1

4815-8060-9690v.7